Exhibit 10.33

SECOND AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 23, 2012 (this
“Agreement”), among JACOBS ENTERTAINMENT, INC. (the “Borrower”), the other Loan
Parties listed on the signature pages hereof (each a “Subsidiary Loan Party”
and, together with the Borrower, the “Reaffirming Parties”), the LENDERS party
hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent (the
“Administrative Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Swingline Lender (the “Swingline Lender”), under the Credit Agreement dated as
of June 16, 2006, as amended and restated on March 31, 2010 (as in effect
immediately prior to the Second Restatement Effective Date (as defined herein),
the “First Amended and Restated Credit Agreement”), among the Borrower, the
lenders party thereto and the Agents party thereto.

WHEREAS, the Borrower has requested, and the Lenders party hereto have agreed,
upon the terms and subject to the conditions set forth herein, that the First
Amended and Restated Credit Agreement be amended and restated as provided
herein.

WHEREAS, the Reaffirming Parties expect to realize, or have realized,
substantial direct and indirect benefits as a result of the Second Amended and
Restated Credit Agreement referred to below becoming effective and the
consummation of the transactions contemplated thereby.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, the Subsidiary Loan Parties, the Swingline Lender, the
other Lenders party hereto and the Administrative Agent hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Second Amended and Restated
Credit Agreement, except that the defined terms “Lender” , “Revolving
Commitment” and “Revolving Lender” have the meanings assigned to them in the
First and Amended Restated Credit Agreement. As used in this Agreement, the
following terms shall have the meanings specified below.

“Existing Tranche B Loan” shall mean a “Tranche B Loan” as defined in the First
Amended and Restated Credit Agreement.

“Existing Tranche B Lender” shall mean a “Tranche B Lender” as defined in the
First Amended and Restated Credit Agreement.

“Restatement Lenders” shall mean, Lenders having (i) Existing Tranche B Loans
representing more than 50% of the total Existing Tranche B Loans and
(ii) Revolving Exposures and unused Revolving Commitments (in each case, as
defined in the First Amended and Restated Credit Agreement) representing 100% of
the total Revolving Exposures and unused Revolving Commitments (in each case, as
defined in the First Amended and Restated Credit Agreement), in each case, as of
the Second Restatement Effective Date (determined immediately prior to the time
that the conditions to the occurrence of the Second Restatement Effective Date
are satisfied).



--------------------------------------------------------------------------------

SECTION 2. Second Restatement Effective Date. The “Second Restatement Effective
Date” shall be specified by the Borrower, and shall be a date, not later than
February 23, 2012, as of which all the conditions set forth or referred to in
Section 6 hereof shall have been satisfied or waived. The Borrower, by giving
not less than one Business Day’s prior written notice to the Administrative
Agent, (i) shall propose a date as the Second Restatement Effective Date and
(ii) may change a previously proposed date for the Second Restatement Effective
Date. The Administrative Agent shall notify the Lenders of any such proposed
date or change. This Agreement shall terminate at 5:00 p.m., New York City time,
on February 23, 2012, if the Second Restatement Effective Date shall not have
occurred at or prior to such time.

SECTION 3. Amendment and Restatement of the First Amended and Restated Credit
Agreement; Loans and Letters of Credit; Reaffirmation.

(a) Effective on the Second Restatement Effective Date, the First Amended and
Restated Credit Agreement (excluding the annexes, schedules and exhibits thereto
that are not attached as part of Exhibit A hereto, which shall remain unchanged)
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Second Amended and Restated Credit Agreement”). From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Second Amended and Restated Credit Agreement, shall,
unless the context otherwise requires, refer to the Second Amended and Restated
Credit Agreement, and the term Credit Agreement , as used in the other Loan
Documents, shall mean the Second Amended and Restated Credit Agreement.

(b) Subject to Section 4 below, all “Class A Revolving Commitments” as defined
in and in effect under the First Amended and Restated Credit Agreement on the
Second Restatement Effective Date shall continue in effect under the Second
Amended and Restated Credit Agreement, and all “Loans” and “Letters of Credit”
as defined in, and outstanding under, the First Amended and Restated Credit
Agreement on the Second Restatement Effective Date shall continue to be
outstanding under the Second Amended and Restated Credit Agreement, and on and
after the Second Restatement Effective Date, the terms of the Second Amended and
Restated Credit Agreement will govern the rights and obligations of the
Borrower, the Lenders, the applicable Issuing Bank and the Agents with respect
thereto.

(c) The amendment and restatement of the First Amended and Restated Credit
Agreement as contemplated hereby shall not be construed to discharge or release
the Borrower from any obligations owed to any Lenders under the First Amended
and Restated Credit Agreement, which shall remain owing under the Second Amended
and Restated Credit Agreement.

(d) Each of the Reaffirming Parties hereby consents to the Second Amended and
Restated Credit Agreement and the transactions contemplated thereby and hereby
confirms its respective guarantees, pledges, grants of security interests and
other agreements, as applicable, under each of the Loan Documents to which it is
party (the “Reaffirmed Loan Documents”) including but not limited to those Loan
Documents set forth on Schedule 1 attached hereto, and agrees that
notwithstanding the effectiveness of the Second Amended and Restated Credit
Agreement and the consummation of the transactions contemplated thereby, such
guarantees, pledges, grants of security interests and other agreements shall
continue to be in full force and

 

-2-



--------------------------------------------------------------------------------

effect and shall accrue to the benefit of the Lenders under the Second Amended
and Restated Credit Agreement. Each of the Reaffirming Parties further agrees to
take any action that may be required under any applicable law or that is
reasonably requested by the Administrative Agent to ensure compliance by the
Borrower and each Guarantor with Sections 5.11 and 5.12 of the Second Amended
and Restated Credit Agreement and hereby reaffirms its obligations under each
similar provision of each Reaffirmed Loan Document to which it is a party.

(e) Each of the Reaffirming Parties party to each of the Reaffirmed Loan
Documents hereby confirms and agrees that the Revolving Loans and Term Loans (in
each case, for the avoidance of doubt, of any Class) have constituted and
continue to constitute Secured Obligations (or any word of like import) under
such documents.

SECTION 4. Classification of Term Commitments; Classification of Revolving
Commitments and Revolving Credit Exposure; Etc.

(a) Effective upon the Second Restatement Effective Date, each Existing Tranche
B Lender that, on or prior to 5:00 p.m. New York City time on February 22, 2012
(or such later time or date as shall be specified by notice from the
Administrative Agent and the Borrower to the Existing Tranche B Lenders) (the
“Delivery Deadline”) has executed and delivered to the Administrative Agent (or
its counsel) a counterpart of this Agreement (or evidence thereof as
contemplated by Section 6(a) below) indicating an election to become a Tranche
B-2 Term Loan Lender shall be a Tranche B-2 Term Loan Lender under the Second
Amended and Restated Credit Agreement, and its Existing Tranche B Loans shall be
Tranche B-2 Term Loans thereunder. The Administrative Agent may, in consultation
with Borrower, establish minimum amounts and minimum increments in which the
Existing Tranche B Loans may be converted to Tranche B-2 Term Loans.

(b) The Existing Tranche B Loans of any Existing Tranche B Lender that are not
converted into Tranche B-2 Loans pursuant to Section 4(a) shall constitute
“Tranche B-1 Loans” under the Second Amended and Restated Credit Agreement and
the Tranche B-1 Maturity Date shall apply to such Tranche B-1 Loans.

(c) Effective upon the Second Restatement Effective Date (i) each Class A
Revolving Lender that, on or prior to 5:00 p.m. New York City time on the
Delivery Deadline, has executed and delivered to the Administrative Agent (or
its counsel) a counterpart of this Agreement (or evidence thereof as
contemplated by Section 6(a) below) indicating an election to become a Class A-2
Revolving Lender shall be a Class A-2 Revolving Lender under the Second Amended
and Restated Credit Agreement, and its Class A Revolving Commitment and Class A
Revolving Loans (each as defined in the First Amended and Restated Credit
Agreement) shall be a Class A-2 Revolving Commitment and Class A-2 Revolving
Loans thereunder, respectively, and (ii) each Class A-2 Revolving Lender shall
have a participation or obligations to acquire a participation in each Letter of
Credit or Swingline Loan equal to its applicable Pro Rata Percentage, in
accordance with the Second Amended and Restated Credit Agreement.

(d) The Administrative Agent is hereby authorized to prepare (i) Schedule
1.01(d) to the Second Amended and Restated Credit Agreement, reflecting the
Class A-2 Revolving Commitments as of the Second Restatement Effective Date
after giving effect to the

 

-3-



--------------------------------------------------------------------------------

reclassification contemplated in clause (c) above and (ii) Schedule 1.01(e) to
the Second Amended and Restated Credit Agreement, reflecting the Tranche B-1
Term Loans and Tranche B-2 Term Loans as of the Second Restatement Effective
Date after giving effect to the reclassification contemplated in clause (a)
above, and prepare a version of the Second Amended and Restated Credit Agreement
that gives effect to such reclassifications. Promptly after the Second
Restatement Effective Date, the Administrative Agent shall make available to the
Borrower and the Lenders copies of the version of the Second Amended and
Restated Credit Agreement and Schedule 1.01(d) and 1.01 (e) thereto so prepared
by it, and the amounts reflected therein shall be conclusive absent demonstrable
error.

(e) [Reserved].

(f) If, after giving effect to the transactions contemplated hereby on the
Second Restatement Effective Date, the Class A-2 Revolving Exposure exceeds the
Class A-2 Revolving Commitments, then the Borrower shall prepay Class A-2
Revolving Loans pro rata to the Class A-2 Revolving Lenders, on the Second
Restatement Effective Date, in such amount as shall be necessary to eliminate
such excess. The undersigned Lenders hereby waive any requirement of prior
notice of any such prepayment. Section 2.13 of the Second Amended and Restated
Credit Agreement shall apply to any such prepayment.

SECTION 5. Amendment Fees. The Borrower agrees to pay to the Administrative
Agent, (a) for the account of each Existing Tranche B Lender that delivers a
counterpart to this Agreement at or prior to the Delivery Deadline which
evidences its consent to the amendments reflected in the Second Amended and
Restated Credit Agreement including, without limitation, the amendments that
relate to the extension of the Existing Tranche B Loans and evidences its
agreement to extend the maturity of its Existing Tranche B Loans, a fee equal to
0.25% of the aggregate principal amount of such Existing Tranche B Lender’s
Existing Tranche B Loans (the “Tranche B Amendment Fee”) and (b) for the account
of each Class A Revolving Lender that delivers a counterpart to this Agreement
at or prior to the Delivery Deadline which evidences its consent to the
amendments reflected in the Second Amended and Restated Credit Agreement
including, without limitation, the amendments that relate to the extension of
the maturity of the Class A Revolving Commitments (as defined in the First
Amended and Restated Credit Agreement) and evidences its agreement to extend the
maturity of its Class A Revolving Commitments (as defined in the First Amended
and Restated Credit Agreement), a fee equal to 0.25% of the aggregate amount of
such Class A Revolving Lender’s Class A Revolving Commitment (as defined in the
First Amended and Restated Credit Agreement) (the “Revolving Amendment Fee” and,
together with the Tranche B Amendment Fee, the “Amendment Fee”). The Amendment
Fee shall be payable on the Second Restatement Effective Date. For the avoidance
of doubt, no Class A Revolving Lender or Tranche B Lender may deliver a
counterpart to this Agreement which evidences its consent to the amendments
reflected in the Second Amended and Restated Credit Agreement that relate to the
extension of the maturity of its Class A Revolving Commitments or Existing
Tranche B Loans without such Class A Revolving Lender or Existing Tranche B
Lender, respectively, also evidencing its consent to the amendments that do not
relate to the extension of the maturity of its Class A Revolving Commitments or
Tranche B Commitments, respectively.

SECTION 6. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall be subject to the satisfaction of the
following conditions precedent:

 

-4-



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrower, the Subsidiary Loan Parties and the Restatement Lenders either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement, in
each case evidencing the consent of the Restatement Lenders to the amendments
reflected in the Second Amended and Restated Credit Agreement.

(b) The Administrative Agent (or its counsel) shall have received from the
Swingline Lender, either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, in each case evidencing the consent of the Swingline Lender to
the amendments reflected in the Second Amended and Restated Credit Agreement
that relate to the extension of the maturity of the Swingline Loans.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Second
Restatement Effective Date) of each of (i) Baker & Hostetler LLP, special
counsel for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, and (ii) Colorado, Louisiana, Nevada, Ohio
and Virginia counsel, in each case in form and substance reasonably satisfactory
to the Administrative Agent and its counsel and in each case covering such other
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(e) Each of the conditions set forth in clauses (a)-(d) of Section 4.02 of the
Second Amended and Restated Credit Agreement shall be satisfied as of the Second
Restatement Effective Date (as though (i) a Borrowing were being made on the
Second Restatement Effective Date, (ii) in Article III of the Second Amended and
Restated Credit Agreement, the term Closing Date refers to the Second
Restatement Effective Date and (iii) in Section 3.04 of the Second Amended and
Restated Credit Agreement, fiscal years ended December 31, 2005, 2004 and 2003
refers to fiscal years ended December 31, 2010, 2009 and 2008 ) and the
Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming satisfaction of the condition in
this paragraph.

 

-5-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received (i) all fees and other amounts
due and payable in connection with this Agreement and the First Amended and
Restated Credit Agreement on or prior to the Second Restatement Effective Date,
including, to the extent invoiced in writing at least one Business Day prior to
the Second Restatement Effective Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document, (ii) all accrued and unpaid interest under the First Amended and
Restated Credit Agreement in respect of the Loans and all accrued and unpaid
fees under paragraph (a) and clause (i) of paragraph (c) of Section 2.15 of the
First Amended and Restated Credit Agreement and (iii) any prepayment required by
Section 4(e) hereof. If any LC Disbursements are outstanding as of the Second
Restatement Effective Date, such LC Disbursements shall be repaid, together with
any interest accrued thereon.

(g) After giving effect to the Restatement Transactions, the Borrower and the
Guarantors shall be in compliance with the requirements of Sections 5.11, 5.12
and 5.13 of the Second Amended and Restated Credit Agreement, and in connection
therewith, the Administrative Agent shall have received any related
documentation that the Administrative Agent or its counsel reasonably requests
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

(h) The Administrative Agent shall have received a completed Life-of-Loan
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto);

(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, and a declaration page relating to, the insurance policies
required by Section 5.04(d) of the Second Amended and Restated Credit Agreement
(including, without limitation, flood insurance policies) and the applicable
provisions of the Security Documents, each of which (i) shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (ii) shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, (iii) in the case of flood
insurance, shall (a) identify the addresses of each property located in a
special flood hazard area, (b) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (c) provide
that the insurer will give the Collateral Agent 45 days written notice of
cancellation or non-renewal and (iv) shall be otherwise in form and substance
satisfactory to the Collateral Agent.

(j) After giving effect to the Restatement Transactions, the representations and
warranties of the Borrowers and Guarantors contained in Section 7 of this
Amendment shall each be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Second Restatement Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date.

 

-6-



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the consummation of the amendment and restatement
of the First Amended and Restated Credit Agreement shall not become effective
unless each of the foregoing conditions is satisfied or waived at or prior to
5:00 p.m., New York City time, on February 23, 2012 (and, in the event such
conditions are not so satisfied or waived, the First Amended and Restated Credit
Agreement shall remain in effect without giving effect to any provisions of this
Agreement).

SECTION 7. Representations and Warranties. The Borrower and each of the
Guarantors represents and warrants to the Administrative Agent, the Issuing Bank
and each of the Lenders that:

(a) This Agreement is within each Loan Party’s power and has been duly
authorized, executed and delivered by all necessary action on the part of such
Loan Party. This Agreement to which each Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) This Agreement (a) does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority (including
Gaming Authorities), except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of Borrower or any of its Restricted Subsidiaries, (c) will not
violate any Requirement of Law, (d) will not violate or result in a default or
require any consent or approval under any indenture, agreement or other
instrument binding upon Borrower or any of its Restricted Subsidiaries or its
property, or give rise to a right thereunder to require any payment to be made
by Borrower or any of its Restricted Subsidiaries, except for violations,
defaults or the creation of such rights that could not reasonably be expected to
result in a Material Adverse Effect, and (e) will not result in the creation or
imposition of any Lien on any property of any Loan Party, except Liens created
by the Loan Documents and Permitted Liens.

SECTION 8. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
the Borrower, the Subsidiary Loan Parties, the Administrative Agent, the
Swingline Lender and the Restatement Lenders shall have been received by the
Administrative Agent. This Agreement may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Borrower, the
Subsidiary Loan Parties, the Administrative Agent and the Restatement Lenders,
with respect to the amendments in the Second Amended and Restated Credit
Agreement that relate to the extension of the maturity of the Class A Revolving
Commitments (as defined in the First Amended and Restated Credit Agreement),
each Lender party hereto that will become a Class A Revolving Lender upon
satisfaction of the conditions set forth in Section 6 hereof and, with respect
to the amendments in the Second Amended and Restated Credit Agreement that
relate to the extension of the maturity of the Swingline Commitment, the
Swingline Lender. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 9. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Second Amended and Restated Credit Agreement shall
discharge or release the Lien or priority of any Reaffirmed Loan Document or any
other security therefor. This Agreement shall not extinguish the Obligations
outstanding under the First Amended and Restated Credit Agreement. The
provisions of Sections 2.12, 2.13, 2.15 and 10.03 of the Second Amended and
Restated Credit Agreement will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Second Restatement Effective Date. This Agreement shall be a Loan
Document for all purposes. Each of the Reaffirmed Loan Documents shall remain in
full force and effect, until (as applicable) and except to any extent modified
hereby or in connection herewith.

SECTION 10. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 10.01 of the Second Amended and Restated Credit Agreement.

SECTION 11. Applicable Law; Waiver of Jury Trial.

(A) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.10 OF THE
RESTATED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 12. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

JACOBS ENTERTAINMENT, INC. By:    /s/ Stephen R. Roark  

Stephen R. Roark

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

BLACK HAWK GAMING & DEVELOPMENT

COMPANY, INC.

By:    /s/ Stephen R. Roark  

Stephen R. Roark

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

  

BLACK HAWK/JACOBS ENTERTAINMENT,

LLC

   

BLACK HAWK GAMING &

DEVELOPMENT COMPANY, INC.,

Manager

  By:    /s/ Stephen R. Roark    

Stephen R. Roark

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

   GILPIN HOTEL VENTURE

 

BLACK HAWK GAMING &

DEVELOPMENT COMPANY, INC.,

Partner and Manager

By:    /s/ Stephen R. Roark  

Stephen R. Roark

President

 

GILPIN VENTURES, INC., Partner By:    /s/ Stan Politano  

Stan Politano

Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

GILPIN VENTURES, INC. By:    /s/ Stan Politano  

Stan Politano

Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

DIAMONDHEAD REAL ESTATE, LLC By:    /s/ Lew Humphrey  

Lew Humphrey

Sole Manager

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JACOBS NAUTICA DEVELOPMENT, INC. By:    /s/ Stan Politano  

Stan Politano

Vice President, Treasurer and Corporate Secretary

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JACOBS SUGAR WAREHOUSE, INC. By:    /s/ Stan Politano  

Stan Politano

Vice President, Treasurer and Secretary

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC BAYOU VISTA, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC LAKE CHARLES, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC HOUMA, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC THIBODAUX, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President and Treasurer

Second Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------

 

CASH MAGIC BREAUX BRIDGE, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

 

Second Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------

 

CASH MAGIC BROUSSARD NORTH, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

 

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC EUNICE, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC SILVER FOX, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

 

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC VINTON, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

 

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC WESTBANK, LLC By:    /s/ Stan W. Guidroz  

Stan W. Guidroz

President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC LAROSE, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz   President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC ST. HELENA, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC BROUSSARD SOUTH, LLC By:   /S/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC TEXAS PELICAN, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JALOU OF VINTON-BINGO, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC SHREVEPORT, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JALOU-CASH’S L.L.C. By:   /s/ Stan W. Guidroz   Stan W. Guidroz   President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JEI DISTRIBUTING, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz   President,
Executive Vice President, Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JRJ PROPERTIES, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz   President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC LUCKY MAGNOLIA, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC RACELAND, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz   President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC WINNER’S CHOICE, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC SPRINGHILL, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC VIVIAN, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz   President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CASH MAGIC FOREST GOLD, LLC By:   /s/ Stan W. Guidroz   Stan W. Guidroz  
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

GOLD DUST WEST CASINO, INC. By:   /s/ Stephen R. Roark   Stephen R. Roark  
Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JACOBS ELKO ENTERTAINMENT, INC. By:   /s/ Jeffrey P. Jacobs   Jeffrey P. Jacobs
  CEO, President, Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

JACOBS PIÑON PLAZA ENTERTAINMENT, INC. By:   /s/ Jeffrey P. Jacobs   Jeffrey P.
Jacobs   CEO, President, Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

COLONIAL DOWNS, L.P.  

STANSLEY RACING CORP.,

General Partner

  By:   /s/ Ian M. Stewart     Ian M. Stewart     President and CFO

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

COLONIAL DOWNS, LLC  

COLONIAL HOLDINGS, INC.,

Sole Manager

  By:   /s/ Ian M. Stewart    

Ian M. Stewart

President and CFO

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

COLONIAL HOLDINGS, INC. By:   /s/ Ian M. Stewart   Ian M. Stewart   President
and CFO

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

MARYLAND-VIRGINIA RACING CIRCUIT,

INC.

By:   /s/ Ian M. Stewart   Ian M. Stewart   President, Secretary and Treasurer

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

STANSLEY RACING CORP. By:   /s/ Ian M. Stewart   Ian M. Stewart   President and
CFO

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

VIRGINIA CONCESSIONS, L.L.C. By:   /s/ Ian M. Stewart   Ian M. Stewart   Vice
President

Second Amendment and Restatement Agreement



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/ Doreen Barr

Name:  Doreen Barr

Title:    Director

By:  

/s/ Vipul Dhadda

Name:  Vipul Dhadda

Title:    Associate

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement, including the amendments that relate to
the extension of the maturity of the Swingline Commitment.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender By:  

/s/ Stephen G. Buntin

  Name:  Stephen G. Buntin   Title:    Senior Vice President

Amendment Agreement



--------------------------------------------------------------------------------

FOR REVOLVING LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Class A Revolving
Commitments, and evidences its agreement to extend the maturity of its Class A
Revolving Commitments.

 

Name of Institution:

Bank of the West,

as a Revolving Lender

By:  

/s/ Karen Ryan

  Name:  Karen Ryan   Title:    Vice President

Amendment Agreement



--------------------------------------------------------------------------------

FOR REVOLVING LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Class A Revolving
Commitments, and evidences its agreement to extend the maturity of its Class A
Revolving Commitments.

 

Name of Institution:

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Revolving Lender

By:  

/s/ Chris Haskew

  Name:  Chris Haskew   Title:    Senior Vice President

Amendment Agreement



--------------------------------------------------------------------------------

FOR REVOLVING LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Class A Revolving
Commitments, and evidences its agreement to extend the maturity of its Class A
Revolving Commitments.

 

Name of Institution:

                                                                           ,

Credit Suisse AG, Cayman Islands Branch, as a Revolving Lender

By:  

/s/ Doreen Barr

  Name:  Doreen Barr   Title:    Director If two signatures are required: By:  

/s/ Vipul Dhadda

  Name:  Vipul Dhadda   Title:    Associate

Amendment Agreement



--------------------------------------------------------------------------------

FOR REVOLVING LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Class A Revolving
Commitments, and evidences its agreement to extend the maturity of its Class A
Revolving Commitments.

 

Name of Institution:

                                                          ,

General Electric Capital Corporation,

as a Revolving Lender

By:  

/s/ Charles Vandis

  Name:  Charles Vandis   Title:    Duly Authorized Signatory If two signatures
are required: By:  

 

  Name:   Title:

Amendment Agreement



--------------------------------------------------------------------------------

FOR REVOLVING LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Class A Revolving
Commitments, and evidences its agreement to extend the maturity of its Class A
Revolving Commitments.

 

Name of Institution:

                                                              ,

Wells Fargo Bank, National Association,

as a Revolving Lender

By:  

/s/ Stephen G. Buntin

  Name:  Stephen G. Buntin   Title:    Senior Vice President If two signatures
are required: By:  

 

  Name:   Title:

Amendment Agreement



--------------------------------------------------------------------------------

FOR TRANCHE B LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Tranche B Loans,
and evidences its agreement to extend the maturity of its Tranche B Loans.

 

Name of Institution:

Bank of the West,

as a Tranche B Lender

By:  

/s/ Karen Ryan

  Name:  Karen Ryan   Title:    Vice President

Amendment Agreement



--------------------------------------------------------------------------------

FOR TRANCHE B LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Tranche B Loans,
and evidences its agreement to extend the maturity of its Tranche B Loans.

 

Name of Institution:

                                                                  ,

Credit Suisse AG, Cayman Islands Branch,

as a Tranche B Lender

By:  

/s/ Doreen Barr

  Name:  Doreen Barr   Title:    Director If two signature are required: By:  

/s/ Vipul Dhadda

  Name:  Vipul Dhadda   Title:    Associate

Amendment Agreement



--------------------------------------------------------------------------------

FOR TRANCHE B LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Tranche B Loans,
and evidences its agreement to extend the maturity of its Tranche B Loans.

 

Name of Institution:

                                                          

General Electric Capital Corporation,

as a Tranche B Lender

By:  

/s/ Charles Vandis

  Name:   Charles Vandis   Title:    Duly Authorized Signatory If two signature
are required: By:  

 

  Name:     Title:    

Amendment Agreement



--------------------------------------------------------------------------------

FOR TRANCHE B LENDERS

The undersigned evidences its consent to the amendments reflected in the Second
Amended and Restated Credit Agreement including, without limitation, the
amendments that relate to the extension of the maturity of the Tranche B Loans,
and evidences its agreement to extend the maturity of its Tranche B Loans.

 

Name of Institution:

                                                              ,

Wells Fargo Bank, National Association,

as a Tranche B Lender

By:  

/s/ Stephen G. Buntin

  Name:  Stephen G. Buntin   Title:    Senior Vice President If two signatures
are required: By:  

 

  Name:   Title:

Amendment Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

Reaffirmed Loan Documents

Guarantee Agreement, dated June 16, 2006, among Jacobs Entertainment, Inc., the
subsidiaries party thereto and Credit Suisse AG, Cayman Islands Branch (formerly
Credit Suisse, Cayman Islands Branch), and each supplement, amendment and
joinder thereto

Security Agreement, dated June 16, 2006, among Jacobs Entertainment, Inc., the
subsidiaries party thereto and Credit Suisse AG, Cayman Islands Branch (formerly
Credit Suisse, Cayman Islands Branch), and each supplement, amendment and
joinder thereto

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

 

-9-



--------------------------------------------------------------------------------

Execution Version

$100,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 16, 2006,

As Amended and Restated as of March 31, 2010,

As Further Amended and Restated on February 23, 2012

among

Jacobs Entertainment, Inc.,

as Borrower,

the Lenders party hereto

and

Credit Suisse Securities (USA) LLC,

CIBC World Markets Corp.,

and

Wells Fargo Securities, LLC

as Joint Lead Arrangers and Joint Bookrunners,

and

CIBC World Markets Corp.,

as Syndication Agent,

and

Wells Fargo Bank, National Association,

as Co-Documentation Agent and Swingline Lender,

and

CIT Lending Services Corporation and General Electrical Capital Corporation,

as Co-Documentation Agents,

and

Credit Suisse AG, Cayman Islands Branch,

as Issuing Bank, Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page ARTICLE I DEFINITIONS SECTION 1.01    Defined Terms    3 SECTION
1.02    Classification of Loans and Borrowings    44 SECTION 1.03    Terms
Generally    45 SECTION 1.04    Accounting Terms; GAAP    45 SECTION 1.05   
Resolution of Drafting Ambiguities    45 ARTICLE II THE CREDITS SECTION 2.01   
Commitments    46 SECTION 2.02    Loans    46 SECTION 2.03    Borrowing
Procedure    47 SECTION 2.04    Evidence of Debt; Repayment of Loans    48
SECTION 2.05    Fees    49 SECTION 2.06    Interest on Loans    50 SECTION 2.07
   Termination and Reduction of Commitments    50 SECTION 2.08    Interest
Elections    51 SECTION 2.09    Amortization of Term Borrowings    52 SECTION
2.10    Optional and Mandatory Prepayments of Loans    52 SECTION 2.11   
Alternate Rate of Interest    56 SECTION 2.12    Yield Protection    56 SECTION
2.13    Breakage Payments    57 SECTION 2.14    Payments Generally; Pro Rata
Treatment; Sharing of Setoffs    58 SECTION 2.15    Taxes    60 SECTION 2.16   
Mitigation Obligations; Replacement of Lenders    61 SECTION 2.17    Swingline
Loans    64 SECTION 2.18    Letters of Credit    65 SECTION 2.19    Increase in
Commitments    71 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01   
Organization; Powers    73 SECTION 3.02    Authorization; Enforceability    73
SECTION 3.03    No Conflicts    74 SECTION 3.04    Financial Statements;
Projections    74 SECTION 3.05    Properties    75 SECTION 3.06    Intellectual
Property    75 SECTION 3.07    Equity Interests and Subsidiaries    76 SECTION
3.08    Litigation; Compliance with Laws    77

 

-i-



--------------------------------------------------------------------------------

 

           Page   SECTION 3.09    Agreements      77    SECTION 3.10    Federal
Reserve Regulations      77    SECTION 3.11    Investment Company Act      77   
SECTION 3.12    Use of Proceeds      77    SECTION 3.13    Taxes      77   
SECTION 3.14    No Material Misstatements      78    SECTION 3.15    Labor
Matters      78    SECTION 3.16    Solvency      78    SECTION 3.17    Employee
Benefit Plans      78    SECTION 3.18    Environmental Matters      79   
SECTION 3.19    Insurance      80    SECTION 3.20    Security Documents      80
   SECTION 3.21    Acquisition Documents; Representations and Warranties in
Acquisition Agreements      81    SECTION 3.22    Anti-Terrorism Law      82   
SECTION 3.23    Licenses and Permits      82    SECTION 3.24    Projects;
Construction Contracts      83       ARTICLE IV       CONDITIONS TO CREDIT
EXTENSIONS    SECTION 4.01    Conditions to Initial Credit Extension      83   
SECTION 4.02    Conditions to All Credit Extensions      89       ARTICLE V   
   AFFIRMATIVE COVENANTS    SECTION 5.01    Financial Statements, Reports, etc.
     90    SECTION 5.02    Litigation and Other Notices      93    SECTION 5.03
   Existence; Businesses and Properties      93    SECTION 5.04    Insurance   
  94    SECTION 5.05    Obligations and Taxes      95    SECTION 5.06   
Employee Benefits      96    SECTION 5.07    Maintaining Records; Access to
Properties and Inspections; Annual Meetings      96    SECTION 5.08    Use of
Proceeds      96    SECTION 5.09    Compliance with Environmental Laws;
Environmental Reports      96    SECTION 5.10    Post-Closing Matters      97   
SECTION 5.11    Additional Collateral; Additional Guarantors      98    SECTION
5.12    Security Interests; Further Assurances      100    SECTION 5.13   
Information Regarding Collateral      100    SECTION 5.14    [Reserved]      101
   SECTION 5.15    Affirmative Covenants with Respect to Leases      101   
SECTION 5.16    License Renewals      101    SECTION 5.17    Licenses and
Permits      101    SECTION 5.18    Construction of Project      101    SECTION
5.19    Flood Insurance      102   

 

-ii-



--------------------------------------------------------------------------------

 

           Page ARTICLE VI NEGATIVE COVENANTS SECTION 6.01    Indebtedness   
103 SECTION 6.02    Liens    104 SECTION 6.03    Sale and Leaseback Transactions
   107 SECTION 6.04    Investment, Loan and Advances    107 SECTION 6.05   
Mergers and Consolidations    108 SECTION 6.06    Asset Sales    109 SECTION
6.07    Acquisitions    110 SECTION 6.08    Dividends    110 SECTION 6.09   
Transactions with Affiliates    111 SECTION 6.10    Financial Covenants    112
SECTION 6.11   

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

   114 SECTION 6.12    Limitation on Certain Restrictions on Restricted
Subsidiaries    114 SECTION 6.13    Limitation on Issuance of Capital Stock   
115 SECTION 6.14    Limitation on Creation of Subsidiaries    115 SECTION 6.15
   Business    116 SECTION 6.16    Limitation on Accounting Changes    116
SECTION 6.17    Fiscal Year    116 SECTION 6.18    Excluded Subsidiaries    116
SECTION 6.19    No Further Negative Pledge    116 SECTION 6.20    Anti-Terrorism
Law; Anti-Money Laundering    117 SECTION 6.21    Embargoed Person    117
ARTICLE VII [RESERVED] ARTICLE VIII EVENTS OF DEFAULT SECTION 8.01    Events of
Default    117 SECTION 8.02    Rescission    120 SECTION 8.03    Application of
Proceeds    120 ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 9.01    Appointment and Authority    121 SECTION 9.02    Rights as a
Lender    121 SECTION 9.03    Exculpatory Provisions    121 SECTION 9.04   
Reliance by Agent    122 SECTION 9.05    Delegation of Duties    123 SECTION
9.06    Resignation of Agent    123 SECTION 9.07    Non-Reliance on Agent and
Other Lenders    123

SECTION 9.08

   No Other Duties, etc.    123

 

-iii-



--------------------------------------------------------------------------------

 

           Page    ARTICLE X       MISCELLANEOUS    SECTION 10.01    Notices   
124 SECTION 10.02    Waivers; Amendment    126 SECTION 10.03    Expenses;
Indemnity; Damage Waiver    129 SECTION 10.04    Successors and Assigns    131
SECTION 10.05    Survival of Agreement    134 SECTION 10.06    Counterparts;
Integration; Effectiveness    134 SECTION 10.07    Severability    135 SECTION
10.08    Right of Setoff    135 SECTION 10.09    Governing Law; Jurisdiction;
Consent to Service of Process    135 SECTION 10.10    Waiver of Jury Trial   
136 SECTION 10.11    Headings    136 SECTION 10.12    Treatment of Certain
Information; Confidentiality    136 SECTION 10.13    USA PATRIOT Act Notice   
137 SECTION 10.14    Interest Rate Limitation    137 SECTION 10.15    Lender
Addendum    137 SECTION 10.16    Obligations Absolute    137

 

ANNEXES1       Annex I   

Amortization Table

   SCHEDULES2       Schedule 1.01(a)    Refinancing Indebtedness to Be Repaid   
Schedule 1.01(b)    Guarantors    Schedule 1.01(c)    Letters of Credit   
Schedule 1.01(d)    Class A-2 Revolving Commitments    Schedule 1.01(e)    Term
Commitments    Schedule 3.03    Governmental Approvals; Compliance with Laws   

 

1 

An Amended and Restated Annex I is attached hereto.

 

2 

No schedules to the Original Credit Agreement are being amended or restated
other than Schedule 1.01(c) and 1.01(d). Schedule 1.01(e) is added hereto.

 

-iv-



--------------------------------------------------------------------------------

 

Schedule 3.07(b)    Consents Schedule 3.09    Material Agreements Schedule 3.19
   Insurance Schedule 3.23    Licenses Schedule 3.24    Construction Contracts
Schedule 4.01(g)    Local Counsel Schedule 4.01(n)(vi)    Landlord Access
Agreements Schedule 4.01(o)(iii)(A)    Title Insurance Amounts
Schedule 4.01(o)(iii)(B)    PZR Reports Schedule 6.01(b)    Existing
Indebtedness Schedule 6.02(c)    Existing Liens Schedule 6.04(b)    Existing
Investments EXHIBITS3    Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption Exhibit C    Form of Borrowing
Request Exhibit D    Form of Compliance Certificate Exhibit E    Form of
Interest Election Request Exhibit F    [Reserved] Exhibit G    Form of Landlord
Lien Waiver, Access Agreement and Consent Exhibit H    Form of LC Request
Exhibit I    Form of Lender Addendum Exhibit J    Form of Mortgage Exhibit K-1
   Form of Tranche B Note Exhibit K-2    Form of Revolving Note Exhibit K-3   
Form of Swingline Note Exhibit L-1    Form of Perfection Certificate Exhibit L-2
   Form of Perfection Certificate Supplement Exhibit M    Form of Security
Agreement Exhibit N    Form of Opinion of Borrower s Counsel Exhibit O    Form
of Solvency Certificate Exhibit P    Form of Intercompany Note Exhibit Q    Form
of Non-Bank Certificate Exhibit R    Form of Guarantee Agreement

 

3 

No exhibits to the Original Credit Agreement are being amended or restated.

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement” ) dated as of June 16, 2006, as amended
and restated as of March 31, 2010, and as further amended and restated on
February 23, 2012, among Ja-cobs Entertainment, Inc., a Delaware corporation (
“Borrower” ), the Lenders, CIBC World Markets Corp., as syndication agent (in
such capacity, “Syndication Agent” ), Wells Fargo Bank, National Association, as
co-documentation agent (in such capacity “Co-Documentation Agent” ) and as
swingline lender (in such capacity, “Swingline Lender” ), CIT Lending Services
Corporation, as Co-Documentation Agent, General Electric Capital Corporation, as
Co-Documentation Agent, and Credit Suisse AG, Cay-man Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), as issuing bank (in such
capacity, “Issuing Bank” ), as administrative agent (in such capacity,
“Administrative Agent” ) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent” ) for the Secured Parties and the Issuing Bank.

WITNESSETH:

WHEREAS, Borrower previously entered into (a) an agreement with Gameco Holdings,
Inc. ( “Gameco” ), dated as of May 26, 2006 (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions thereof,
the “TPSH Agreement” ), pursuant to which certain Restricted Subsidiaries of
Borrower acquired (the “TPSH Acquisition” ) two truck stop gaming plazas in
Vinton and Denham Springs, Louisiana from unrelated third parties, (b) an asset
purchase agreement dated November 2, 2005 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions hereof and thereof,
the “Pinon Agreement” ) with Capital City Entertainment, Inc. (the Seller )
pursuant to which a Restricted Subsidiary of Borrower acquired (the “Pinon
Acquisition” ) all of the assets of the Best Western Pinon Plaza Resort, a
division of the Seller (“ Pinon Plaza” ), and (c) an asset purchase agreement
with Gameco dated as of May 16, 2006 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof, the
“Gameco Agreement” ) pursuant to which Borrower acquired (the “Gameco
Acquisition” ) three truck stop gaming plazas and land for a fourth truck stop
gaming plaza, each in Louisiana;

WHEREAS, on the Closing Date, Borrower refinanced the outstanding $148.0 million
aggregate principal amount of its 11.875% senior secured notes due 2009 (the
“Existing Notes” ) and other outstanding Indebtedness of approximately $26.5
million and paid related premiums (approximately $9.4 million), fees and
expenses;

WHEREAS, in connection with the Refinancing, Borrower offered to purchase the
Existing Notes pursuant to a tender offer (the “Tender Offer” ) and on the
Closing Date (as defined herein) gave an irrevocable notice of redemption with
respect to Existing Notes not tendered in the early consent portion of the
Tender Offer (such notice and the delivery thereof, the “Existing Notes
Redemption Notice” and all transactions related to such redemption and the
consummation thereof, the “Existing Notes Redemption” );

WHEREAS, Borrower issued $210.0 million in aggregate principal amount of Senior
Notes in connection with the TPSH Acquisition, the Pinon Acquisition, the Gameco
Acquisition, the Re-financing and the Additional Transactions;

WHEREAS, except for the Pinon Acquisition which was consummated on June 25,
2006, the TPSH Acquisition which was consummated on June 16, 2006 and the
redemption of Existing Notes not purchased in the Tender Offer, but that were
irrevocably called for redemption, the Refinancing, the Acquisitions, the
Additional Transactions and the issuance of the Senior Notes were consummated
simultaneously on the Closing Date;



--------------------------------------------------------------------------------

WHEREAS, Borrower previously requested the Lenders to extend credit in the form
of (a) Tranche B Loans on the Closing Date, in an aggregate principal amount not
in excess of $40,000,000, (b) delayed draw Tranche B Loans after the Closing
Date, in an aggregate principal amount not in excess of $20,000,000, and
(c) Revolving Loans (as defined in the Original Credit Agreement) at any time
after the Closing Date and from time to time prior to the Revolving Maturity
Date (as defined in the Original Credit Agreement), in an aggregate principal
amount at any time outstanding not in excess of $40,000,000;

WHEREAS, Borrower previously requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date
(as defined in the Original Credit Agreement), in an aggregate principal amount
at any time outstanding not in excess of $5,000,000;

WHEREAS, Borrower previously requested the Issuing Bank to issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of
$5,000,000, to support payment obligations incurred in the ordinary course of
business by Borrower and its Restricted Subsidiaries;

WHEREAS, the Original Credit Agreement was amended and restated (the “First
Amended and Restated Credit Agreement” ) as of March 31, 2010 (the “First
Restatement Effective Date” ) to extend the Revolving Maturity Date (as defined
in the Original Credit Agreement) of certain Revolving Loans (as defined in the
Original Credit Agreement) with Class A Revolving Loans (as defined in the First
Amended and Restated Credit Agreement) and to make other changes to the Original
Credit Agreement;

WHEREAS, the Class B Revolving Commitments (as defined in the First Amended and
Restated Credit Agreement) terminated in according with their terms and the
Borrower, the Administrative Agent and the Lenders desire to further amend and
restate the First Amended and Restated Credit Agreement to extend the Revolving
Maturity Date of the Class A Revolving Loans (as defined in the First Amendment
and Restated Credit Agreement) and the Tranche B Maturity Date (as defined in
the First Amended and Restated Credit Agreement) of certain Existing Tranche B
Loans with Tranche B-2 Loans; and

WHEREAS, pursuant to the Second Amendment and Restatement Agreement, Borrower
has requested, and the parties thereto have agreed, upon the terms and subject
to the conditions set forth therein, that the First Amended and Restated Credit
Agreement be amended and restated in its entirety as provided herein effective
upon satisfaction of the conditions set forth in the Second Amendment and
Restatement Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Loan” shall mean any Class A-2 Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Tranche B Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Accounting Change” shall have the meaning assigned to such term in
Section 1.04.

“Acquisition Agreements” shall mean the TPSH Agreement, the Pinon Agreement and
the Gameco Agreement.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition or Permitted Truck Plaza Acquisition and all other
payments by Borrower or any of its Restricted Subsidiaries in exchange for, or
as part of, or in connection with, any Permitted Acquisition or Permitted Truck
Plaza Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or Permitted Truck Plaza Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under GAAP at the time of such sale to be established in respect
thereof by Borrower or any of its Restricted Subsidiaries.

“Acquisition Documents” shall mean the Acquisition Agreements and all other
documents executed and delivered with respect to the Acquisition Agreements.

 

-3-



--------------------------------------------------------------------------------

“Acquisitions” shall mean the TPSH Acquisition, the Pinon Acquisition and the
Gameco Acquisition.

“Additional Transactions” shall mean (a) a Dividend by Borrower in an amount not
to exceed $10.0 million and (b) a return of capital in an amount not to exceed
$8.8 million to the holders of Borrower s Equity Interests in respect of the
December 2005 capital contribution made by such holders.

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Borrowing for any
Interest Period, (a) an interest rate per annum determined by the Administrative
Agent to be equal to the LIBOR Rate for such LIBOR Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
LIBOR Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term Affiliate shall
also include (i) any person that directly or indirectly owns more than 10% of
any class of Equity Interests of the person specified or (ii) any person that is
an executive officer or director of the person specified.

“Agents” shall mean the Syndication Agent, each of the Co-Documentation Agents,
the Administrative Agent and the Collateral Agent; and “Agent” shall mean any of
them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%; provided that, for the avoidance of doubt,
the Adjusted LIBOR Rate for any day shall be based on the rate determined on
such day at approximately 11 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

“Amendment No. 1” shall mean Amendment No. 1, dated as of June 16, 2006, to the
Agreement, among the Borrower, the Administrative Agent and the Lenders party
thereto.

“Amendment No. 2” shall mean Amendment No. 2, dated as of February 5, 2009, to
the Agreement, among the Borrower, the Administrative Agent and the Lenders
party thereto.

“Anti-Terrorism Laws shall have the meaning assigned to such term in
Section 3.22.

 

-4-



--------------------------------------------------------------------------------

“Applicable Fee” shall mean, for any day, with respect to any Class A-2
Revolving Commitment, 0.75% per annum.

“Applicable Margin” shall mean, for any day, with respect to (i) any Tranche B-1
Loan, 3.00% in the case of Eurodollar Loans and 2.00% in the case of ABR Loans,
(ii) any Tranche B-2 Loan, 3.25% in the case of Eurodollar Loans and 2.25% in
the case of ABR Loans, and, with respect to any Class A-2 Revolving Loan, the
applicable percentage set forth below under the appropriate caption based upon
the Total Leverage Ratio as of the most recent determination date:

 

Total

   Class A-2 Revolving Loans  

Leverage Ratio

   LIBOR     ABR  

Level I

     4.00 %      3.00 % 

>5.50x

    

Level II

     3.75 %      2.75 % 

5.00x > but <

    

5.50x

    

Level III

     3.50 %      2.50 % 

4.50x > but <

    

5.00x

    

Level IV

     3.25 %      2.25 % 

< 4.50x

    

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Class A-2 Revolving Loans
and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, the Total Leverage Ratio shall be deemed to be in Level III from the
Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(b) and
Section 5.01(d) for the fiscal period ended after the Closing Date and shall be
deemed to be in Level I (i) at any time during which Borrower has failed to
deliver the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(d), respectively, and (ii) at any time during the existence
of an Event of Default.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall mean Credit Suisse Securities (USA) LLC, CIBC World Markets
Corp and Wells Fargo Securities, LLC as Joint Lead Arrangers and Joint
Bookrunners.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property (including any
Colonial Downs Sale) excluding sales of inventory and dispositions of cash and
Cash Equivalents, in each case, in the ordinary course of business, by Borrower
or any of its Restricted Subsidiaries and (b) any issuance or sale of any Equity
Interests of any Subsidiary of Borrower, in each case, to any person other than
(i) Borrower, (ii) any Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.

 

-5-



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the rate of interest implicit in such Sale
and Leaseback Transaction, determined in accordance with GAAP) of the total
obligations of the lessee for net rental payments during the remaining term of
the lease included in any such Sale and Leaseback Transaction.

“Base Rate” shall mean the rate per annum as announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City; each change in the Base Rate shall be effective from and including
the date such change is effective. The prime rate is not necessarily the lowest
rate charged by the Administrative Agent to its customers.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular person (as that term is used in Section 13(d)(3) of
the Exchange Act), such person shall be deemed to have beneficial ownership of
all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
Beneficially Owns and Beneficially Owned shall have a corresponding meaning.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, if applicable,
(iii) in the case of any partnership, the Board of Directors of the general
partner of such person, if applicable, and (iv) in any other case, the
functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

-6-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Restricted
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property pursuant to Section 2.10(f)
and (ii) any portion of such expenditures attributable solely to acquisitions of
property, plant and equipment in Permitted Acquisitions. For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such assets for the assets being traded in at such time or the amount
of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits, certificates of deposit and Eurodollar time deposits of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia having, capital and surplus aggregating in
excess of $500.0 million and a rating of “A” (or such other similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act) with maturities
of not more than one year from the date of acquisition by such person;
(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above, which repurchase
obligations are secured by a valid perfected security interest in the underlying
securities; (d) commercial paper issued by any person incorporated in the United
States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating
Service or at least P-1 or the equivalent thereof by Moody’s Investors Service
Inc., and in each case maturing not more than one year after the date of
acquisition by such person; (e) investments in money market funds at least 95%
of whose assets are comprised of securities of the types described in clauses
(a) through (d) above; and (f) demand deposit accounts maintained in the
ordinary course of business.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) of the
definition of “Consolidated Interest Expense” and (c) gross interest income of
Borrower and its Restricted Subsidiaries for such period.

“Casino Bankroll” shall mean only the amount of cash or Cash Equivalents
required by the provisions of applicable Gaming Law (including Section 6.150 of
the Regulations of the Nevada Gaming Commission) to satisfy the casino minimum
bankroll requirements, mandatory game security reserves, allowances for
redemption of casino chips and tokens, or payment of winning wagers to gaming
patrons.

 

-7-



--------------------------------------------------------------------------------

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Restricted Subsidiaries. “Casualty Event” shall include but not be limited
to any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

“Change in Control” shall mean the occurrence of any of the following:

(a) the occurrence of a change of control as defined under the documents
governing or evidencing any Material Indebtedness;

(b) any person or group of related persons for purposes of Section 13(d) of the
Exchange Act (a “Group” ), other than the Permitted Holders, becomes the
Beneficial Owner of more than 33-1/3% of the total voting power of Borrower’s
Voting Stock, and the Permitted Holders Beneficially Own, in the aggregate, a
lesser percentage of the total voting power of the Voting Stock of Borrower than
such other person or Group and do not have the right or ability by voting power,
contract or otherwise to elect or designate for election a majority of the Board
of Directors of Borrower;

(c) there is consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of Borrower to any person or Group, together with any Affiliates
thereof (whether or not otherwise in compliance with the provisions of the
Indenture), other than to the Permitted Holders;

(d) there is consummated any consolidation or merger of Borrower in which
Borrower is not the continuing or surviving person or pursuant to which the
common stock of Borrower would be converted into cash, securities or other
property, other than a merger or consolidation of Borrower in which the holders
of the capital stock of Borrower outstanding immediately prior to the
consolidation or merger hold, directly or indirectly, at least a majority of the
voting power of the surviving corporation immediately after such consolidation
or merger; or

(e) the first day on which a majority of the members of the Board of Directors
of Borrower are not Continuing Directors.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of the Original Credit
Agreement, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.

 

-8-



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Class A-2 Revolving Loans,
Incremental Revolving Loans that are not Class A-2 Revolving Loans, Tranche B-1
Loans, Tranche B-2 Loans, Incremental Tranche B Loans that are not Tranche B-1
Loans Tranche B-2 Loans, or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Class A-2 Revolving
Commitment, Tranche B Commitment or Swingline Commitment, in each case, under
this Agreement as in effect on the Second Restatement Effective Date or pursuant
to Sections 2.19.

“Class A-2 Revolving Availability Period” shall mean the period from and
including the Second Restatement Effective Date to but excluding the earlier of
(i) the Business Day preceding the Class A-2 Revolving Maturity Date and
(ii) the date of termination of the Class A-2 Revolving Commitments.

“Class A-2 Revolving Borrowing” shall mean a Borrowing comprised of Class A-2
Revolving Loans.

“Class A-2 Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Class A-2 Revolving Loans hereunder
up to the amount set forth on Schedule I to the Lender Addendum executed and
delivered by such Lender or in the Assignment and Assumption pursuant to which
such Lender assumed its Class A-2 Revolving Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased pursuant to Section 2.19 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Class A-2 Revolving Lender’s Class A-2 Revolving Commitment on
the Second Restatement Effective Date is as set forth on Schedule 1.01(d) hereto
(determined as provided in the Second Amendment and Restatement Agreement), or
in the Assignment and Acceptance pursuant to which such Class A-2 Revolving
Lender shall have assumed its Class A-2 Revolving Commitment, as applicable.

“Class A-2 Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Class A-2
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Class A-2 Revolving Lender’s LC Exposure, plus the aggregate amount at such time
of such Class A-2 Revolving Lender’s Swingline Exposure.

“Class A-2 Revolving Lender” shall mean a Lender with a Class A-2 Revolving
Commitment.

“Class A-2 Revolving Loan” shall mean (a) each Class A Revolving Loan
outstanding under (and as defined in) the First Amended and Restated Credit
Agreement as of the Second Restatement Effective Date as to which the Lender of
such Revolving Loan is a party to the Second Amendment and Restatement Agreement
and (b) a Loan made on or after the Second Restatement Effective Date pursuant
to Section 2.01(c). Each Class A-2 Revolving Loan shall either be an ABR
Revolving Loan or a LIBOR Revolving Loan.

“Class A-2 Revolving Maturity Date” shall mean December 16, 2013, or if such day
is not a Business Day, the first Business Day thereafter.

 

-9-



--------------------------------------------------------------------------------

“Closing Date” shall mean June 16, 2006, the date of the initial Credit
Extension under the Original Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986.

“Co-Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Colonial Downs Business” shall mean the business and assets owned by Borrower
and its Restricted Subsidiaries on the Closing Date at the Colonial Downs track
facility in New Kent, Virginia and the satellite wagering facilities in the
State of Virginia and any business or assets within the State of Virginia
hereafter acquired prior to the first, if any, asset sale pursuant to
Section 6.06(g) which are substantially related thereto or are reasonable
extensions thereof (including instant racing assets).

“Colonial Downs Sale” shall mean any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of all or part
of the Colonial Downs Business after the Closing Date.

“Commitment” shall mean, with respect to any Lender, such Lender’s Class A-2
Revolving Commitment or Swingline Commitment and any Commitment to make term
loans of a new Class extended by such Lender as provided in Section 2.19.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Borrower and its Restricted Subsidiaries; and “Company”
shall mean any one of them.

“Completion Certificate” shall mean a certificate executed by Borrower, the
applicable Loan Party, General Contractor and Inspecting Engineer stating that
the applicable Project is completed and the facility affected by the work is
completely operational subject to punch list and similar post-completion items.

“Completion Date” shall mean the earlier of the date upon which the applicable
Construction Contract contemplates completion of the applicable Project, or the
date a Completion Certificate is issued for the applicable Project executed by
Borrower, the applicable Loan Party, General Contractor and Inspecting Engineer,
whichever shall first occur.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated May 2006.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and the Guarantors for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and the Guarantors which may properly be classified as
current assets on a consolidated balance sheet of Borrower and the Guarantors in
accordance with GAAP, excluding Casino Bankroll.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and the Guarantors which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and the Guarantors in accordance
with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and the Guarantors for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Guarantor only if a corresponding amount would be
permitted at the date of determination to be distributed to Borrower by such
Guarantor without prior approval (that has not been obtained), pursuant to the
terms of its Organizational Documents and all agreements, instruments and
Requirements of Law applicable to such Guarantor or its equityholders):

(a) Consolidated Interest Expense for such period;

(b) Consolidated Amortization Expense for such period;

(c) Consolidated Depreciation Expense for such period;

(d) Consolidated Tax Expense for such period;

(e) costs and expenses directly incurred in connection with the Transactions
(not to exceed $9,000,000);

(f) Pre-Opening Expenses;

(g) costs and expenses in an aggregate amount not to exceed $10,500,000
associated with Borrower’s purchase (through a Guarantor) of all the outstanding
Equity Interests of Mary-land-Virginia Racing Circuit, Inc. in August 2005;

(h) the aggregate amount of all other non-cash charges (including (x) goodwill
impairment charges in accordance with Statement of Financial Accounting
Standards No. 142 and (y) non-cash management compensation expense) reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period;

(i) transaction expenses related to Permitted Acquisitions;

 

-11-



--------------------------------------------------------------------------------

(j) reasonable transaction expenses or out-of-pocket fees incurred in connection
with any other debt financing, equity offering, acquisition or disposition
allowed under this Agreement;

(k) [Reserved];

(l) fees, expenses and charges paid or incurred in connection with the
execution, effectiveness and delivery of the Second Amendment and Restatement
Agreement; and

(m) any non-recurring losses or expenses not to exceed $2,500,000 in any period
of four consecutive fiscal quarters; and

(y) subtracting therefrom the sum of (i) the aggregate amount of all non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) and (ii) interest
income, in each case for such period.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the Acquisitions, the
commencement of operations of any Substantial Project, any Permitted Acquisition
and Asset Sales (other than any dispositions in the ordinary course of business)
consummated at any time on or after the first day of the Test Period thereof as
if the Acquisitions and each such Permitted Acquisition or commencement of
operations of any Substantial Project had been effected on the first day of such
period and as if each such Asset Sale had been consummated on the day prior to
the first day of such period.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Cash Interest
Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and the Guarantors for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Borrower and the Guarantors for such period;

(b) commissions, discounts and other fees and charges owed by Borrower or any of
the Guarantors with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings for such period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of the Guarantors for
such period;

(d) cash contributions to any employee stock ownership plan or similar trust
made by Borrower or any of the Guarantors to the extent such contributions are
used by such plan or trust to pay interest or fees to any person (other than
Borrower or a Wholly Owned Restricted Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;

(e) all interest paid or payable with respect to discontinued operations of
Borrower or any of the Guarantors for such period; and

(f) the interest portion of any deferred payment obligations of Borrower or any
of the Guarantors for such period;

 

-12-



--------------------------------------------------------------------------------

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the
Acquisitions, any Permitted Acquisitions, Substantial Projects and Asset Sales
(other than any dispositions in the ordinary course of business) as if such
incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period. Notwithstanding anything to the contrary in this
definition, Consolidated Interest Expense will not include any interest expense
incurred on the Existing Notes.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and the Guarantors determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a) the net income (or loss) of any Unrestricted Subsidiary or any person (other
than a Guarantor) in which any person other than Borrower and the Guarantors has
an ownership interest, in each case except to the extent that cash in an amount
equal to any such income has actually been received by Borrower or (subject to
clause (b) below) any of the Guarantors during such period;

(b) the net income of any Guarantor during such period to the extent that the
declaration or payment of dividends or similar distributions by such Guarantor
of that income is not permitted by operation of the terms of its Organizational
Documents or any agreement, instrument or Requirement of Law applicable to that
Guarantor during such period, except that Bor-rower’s equity in net loss of any
such Guarantor for such period shall be included in determining Consolidated Net
Income;

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Borrower or any of the Guarantors upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Borrower or any of the
Guarantors;

(d) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;

(e) earnings resulting from any reappraisal, revaluation or write-up of assets;

(f) unrealized gains and losses with respect to Hedging Obligations for such
period;

(g) any extraordinary gain (or extraordinary loss), together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by Borrower or any of the Guarantors during such period;

(h) the cumulative effect of any change in accounting principles; and

 

-13-



--------------------------------------------------------------------------------

(i) if Borrower is a Flow Through Entity during such period, an amount equal to
the maximum Permitted Tax Distribution made or that could be made.

“Consolidated Net Total Debt” shall mean, as of any date of determination,
(x) the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP plus Contingent
Obligations of the type described in clause (b)(i) of the definition thereof
minus (y) the aggregate amount of cash and Cash Equivalents that would appear on
the consolidated balance sheet of Borrower and its Restricted Subsidiaries in
excess of Casino Bankroll, in each case as of such date of determination.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and the Guarantors for such period, determined on a consolidated basis
in accordance with GAAP plus, without duplication, any Permitted Tax
Distribution solely to the extent deducted in calculating Consolidated Net
Income.

“Construction Completion Bond” shall mean a bond, in form and substance
reasonably satisfactory to the Administrative Agent, issued by a bonding company
reasonably acceptable to the Administrative Agent, in an amount and for a period
of time necessary to complete the applicable Project pursuant to the Plans and
Specifications therefor, and including such endorsements as Administrative Agent
may reasonably require.

“Construction Contracts” shall mean (i) those certain contracts described in
Schedule 3.24 and (ii) any and all contracts, written or oral, between Borrower,
any applicable Loan Party and any Contractor and any subcontractor and between
any of the foregoing and any other person relating in any way to the
construction of any Project, including the performing of labor or the furnishing
of standard or specially fabricated materials in connection therewith.

“Consulting Agreement” shall mean the Amended and Restated Consulting Agreement
dated January 1, 2006 between Borrower and Jacobs Investments Management Co.,
Inc.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a) Borrower shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;

(b) at the option and at the request of the Administrative Agent, to the extent
such Lien is in an amount in excess of $500,000 the appropriate Loan Party shall
maintain cash reserves in an amount sufficient to pay and discharge such Lien
and the Administrative Agent’s reasonable estimate of all interest and penalties
related thereto; and

(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the Requirement of Law creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations ( “primary
obligations” ) of any other person (the “primary obligor” ) in any manner,
whether directly or indirectly, including any obligation of such person, whether
or not

 

-14-



--------------------------------------------------------------------------------

contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to banker’s acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of Borrower who:

(1) was a member of such Board of Directors on the Closing Date; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Contractor” shall mean and include any person or entity, including any General
Contractor, engaged to work on or furnish materials or supplies for any Project.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by agreement or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
Borrower or other portfolio companies.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Dakota Development” shall mean the acquisition from Dakota/Blackhawk, LLC of
2.2258 acres of undeveloped land in Gilpin County, Colorado, 40,788 square feet
of which are situated within the Black Hawk Gaming District, and the development
and construction of a parking facility thereon.

 

-15-



--------------------------------------------------------------------------------

“Debt Issuance” shall mean the incurrence by Borrower or any of its Restricted
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulted Loan” shall have the meaning assigned to such term in
Section 2.16(c).

“Defaulting Lender” shall have the meaning assigned to such term in
Section 2.16(c).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

 

-16-



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean a person that is (I) to the extent required under
applicable Gaming Laws, a Qualified Person, and (II) (a) if the assignment does
not include assignment of a Class A-2 Revolving Commitment, (i) any Lender,
(ii) an Affiliate of any Lender, (iii) an Approved Fund and (iv) any other
person approved by the Administrative Agent and Borrower (each such approval not
to be unreasonably withheld or delayed) and (b) if the assignment includes
assignment of a Class A-2 Revolving Commitment, (i) any Class A-2 Revolving
Lender approved by the Administrative Agent and the Issuing Bank and (ii) any
other person approved by the Administrative Agent, the Issuing Bank, the
Swin-gline Lender and Borrower (each such approval not to be unreasonably
withheld or delayed); provided that in each clause (a) and (b), (x) no approval
of Borrower shall be required during the continuance of a Default or prior to
the completion of the primary syndication of the Commitments and Loans (as
determined by the Arrangers) and (y) “Eligible Assignee” shall not include
Borrower or any of its Affiliates or Subsidiaries or any natural person.

“Elko Development” shall mean the development, renovation and upgrading of a
leased 37,000 square foot building located on six acres of land in Elko, Nevada
for gaming and food and beverage operations.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any Company (or
with respect to an employee benefit plan subject to Title IV of ERISA, any
Company or its ERISA Affiliate) or with respect to which a Company could incur
liability.

“Engagement Letter” shall mean the letter agreement dated May 3, 2006 between
the Borrower and the Arrangers.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

-17-



--------------------------------------------------------------------------------

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Borrower; provided, however, that an Equity Issuance shall not
include (x) any Preferred Stock Issuance or Debt Issuance, (y) any such sale or
issuance by Borrower of not more than an aggregate amount of 3.0% of its Equity
Interests (including its Equity Interests issued upon exercise of any warrant or
option or warrants or options to purchase its Equity Interests but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company and (z) any Excluded Issuance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any reportable event, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

-18-



--------------------------------------------------------------------------------

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Debt Service for such Excess Cash Flow Period;

(b) any voluntary prepayments of Tranche B Loans and any permanent voluntary
reductions to the Class A-2 Revolving Commitments to the extent that an equal
amount of the Class A Revolving Loans simultaneously is repaid, in each case so
long as such amounts are not already reflected in Debt Service, during such
Excess Cash Flow Period;

(c) Capital Expenditures during such Excess Cash Flow Period that are paid in
cash, net of all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);

(d) Consolidated Tax Expense to the extent actually paid;

(e) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period over the amount
of Net Working Capital at the end of such Excess Cash Flow Period;

(f) losses excluded from the calculation of Consolidated Net Income by operation
of clause (c) of the definition thereof that are paid in cash during such Excess
Cash Flow Period; and

(g) to the extent added to determine Consolidated EBITDA, all items of income
that did not result from a cash payment to Borrower or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period over the amount of Net Working Capital at
the end of such Excess Cash Flow Period;

(ii) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) of the definition thereof that is realized in cash
during such Excess Cash Flow Period (except to the extent such gain is subject
to Section 2.10(c), (d) or (f));

(iii) if and to the extent deducted in the computation of Consolidated EBITDA,
interest income; and

(iv) to the extent subtracted in determining Consolidated EBITDA, all items of
loss that did not result from a cash payment by Borrower or any of its
Restricted Subsidiaries on a consolidated basis during such Excess Cash Flow
Period.

 

-19-



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from January 1, 2007 and ending on December 31, 2007 and (ii) each fiscal
year of Borrower thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Borrower (other than to a Subsidiary of Borrower) to the extent such
Qualified Capital Stock is used, or the Net Cash Proceeds thereof shall be,
within 45 days of the consummation of such issuance and sale, used, without
duplication, to prepay Tranche B Loans or Class A Revolving Loans (with a
dollar-for-dollar reduction in Class A-2 Revolving Commitments pursuant to
Section 2.10(a)), or finance Expansion Capital Expenditures or one or more
Investments permitted pursuant to Sections 6.04(e), (i), (k), (l) or (m);
provided that such Net Cash Proceeds are not used as the basis for incurring
Indebtedness pursuant to Section 6.01 (f).

“Excluded Subsidiary” shall mean each Subsidiary of Borrower designated as such
by Borrower after the Closing Date by providing written notice to the
Administrative Agent of such designation; provided that any Subsidiary
designated as an Excluded Subsidiary which merges or consolidates with or into
any other Subsidiary of Borrower that is a Guarantor shall cease to be an
“Excluded Subsidiary” for purposes hereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction and (b) in the case
of a Foreign Lender, any U.S. federal withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office), except (x) to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.15(a) or (y) if such Foreign Lender is an assignee pursuant to a
request by Borrower under Section 2.16; provided that this subclause (b)(i)
shall not apply to any Tax imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 2.14(d), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.15(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Existing Notes” shall have the meaning assigned to such term in the recitals
hereto.

“Existing Notes Redemption” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Notes Redemption Notice” shall have the meaning assigned to such term
in the recitals hereto.

“Existing Tranche B Loans” shall mean “Tranche B Loans” (as defined in the First
Amended and Restated Credit Agreement) outstanding under the First Amended and
Restated Credit Agreement immediately prior to the Second Restatement Effective
Date.

 

-20-



--------------------------------------------------------------------------------

“Expansion Capital Expenditures” shall mean Capital Expenditures other than
Maintenance Capital Expenditures and otherwise attributable to increasing the
size or capabilities of Gaming Facilities owned by Borrower or its Restricted
Subsidiaries.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the later of the Class A-2 Revolving Maturity
Date and the Tranche B-2 Maturity Date.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the recitals hereto.

“First Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of March 30, 2010, among Borrower, the Administrative Agent,
the Lenders party thereto and the Swingline Lender.

“First Restatement Effective Date” shall have the meaning assigned to such term
in the recitals hereto.

“Flood Insurance Laws” shall mean, collectively, (A) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (B) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (C) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(D) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Flow Through Entity” shall mean an entity that:

(1) for Federal income tax purposes constitutes

(a) an “S corporation,” as defined in Section 1361(a) of the Code,

(b) a “qualified subchapter S subsidiary,” as defined in Section 1361(b)(3)(B)
of the Code,

(c) a “partnership,” within the meaning of Section 7701(a)(2) of the Code, other
than a “publicly traded partnership”,as defined in Section 7704 of the Code, or

 

-21-



--------------------------------------------------------------------------------

(d) an entity that is disregarded as an entity separate from its owner under the
Code, the Treasury regulations or any published administrative guidance of the
Internal Revenue Service; and

(2) for state and local jurisdictions in respect of which Tax Distributions are
being made, is subject to treatment on a basis under applicable state or local
income tax law substantially similar to a Federal Flow Through Entity.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Former Lender” shall have the meaning assigned to such term in
Section 10.04(h).

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Gameco” shall have the meaning assigned to such term in the recitals hereto.

“Gameco Acquisition” shall have the meaning assigned to such term in the
recitals hereto.

“Gameco Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Gaming Authorities” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States or foreign government, any state, province or city or other
political subdivision, or any officer or official thereof, including, without
limitation, each gaming commission and any other agency with authority to
regulate any gaming operation or proposed gaming operation owned, managed or
operated by Borrower or any of its Subsidiaries.

“Gaming Facility” shall mean any gaming establishment and other property or
assets directly ancillary thereto or used in connection therewith, including any
casinos, hotels, resorts, race tracks, theaters, parking facilities,
recreational vehicle parks, timeshare operations, retail shops, restaurants,
other buildings, land, golf courses and other recreation and entertainment
facilities, marinas, vessels, barges, ships and related equipment.

 

-22-



--------------------------------------------------------------------------------

“Gaming Law” shall mean any gaming laws or regulations of any jurisdictions to
which Borrower or any of its Subsidiaries is or may at any time after the
Closing Date be subject.

“Gaming Licenses” shall mean every material license, material franchise,
material registration, material qualification, findings of suitability or other
material approval or authorization required to own, lease, operate or otherwise
conduct or manage riverboat, dockside or land-based gaming activities in any
state or jurisdiction in which Borrower or any of its Subsidiaries conducts
business, and all applicable Liquor Licenses.

“General Contractor” shall mean the person who contracts for the construction of
any entire Project, rather than for a portion of the work relating thereto and
otherwise has the obligation to retain and pay subcontractors and coordinates
the work to be performed.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guarantee Agreement” shall mean a Guarantee Agreement substantially in the form
of Exhibit R among the Loan Parties and Collateral Agent.

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guarantee Agreement.

“Guarantees” shall mean the guarantees issued pursuant to the Guarantee
Agreement by the Guarantors.

“Guarantors” shall mean each Restricted Subsidiary listed on Schedule 1.01(b),
and each other Restricted Subsidiary that is or becomes a party to the Guarantee
Agreement pursuant to Section 5.11, in each case other than Excluded
Subsidiaries.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls ( “PCBs” ) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

 

-23-



--------------------------------------------------------------------------------

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.19(c).

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.19(a).

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.19(a).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor. With respect to the Companies, Indebtedness shall not include the
amount of any Existing Notes that have been validly called for redemption
pursuant to the Existing Notes Redemption Notice and for which cash or Cash
Equivalents have been deposited with the trustee under, and pursuant to the
terms of, the indenture governing the Existing Notes.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Initial Pledge Agreement” shall have the meaning assigned to such term in the
Security Agreement.

 

-24-



--------------------------------------------------------------------------------

“Initial Tranche B Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Loan hereunder on the
Closing Date in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Initial Tranche B
Commitment, as applicable, as the same may be reduced from time to time pursuant
to Section 2.07. The initial aggregate amount of the Lenders’ Initial Tranche B
Commitments on the Closing Date was $40,000,000.

“Initial Tranche B Loans” shall mean Tranche B Loans made on the Closing Date
pursuant to Section 2.01(a)(i) of the Original Credit Agreement.

“Inspecting Engineer” shall mean an engineer licensed to practice in the state
where the applicable Project is located, that is independent of the Borrower and
the other Loan Parties and is reasonably acceptable to the Administrative Agent.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding,
commencing with September 29, 2006, (b) with respect to any LIBOR Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a LIBOR Loan with an Interest Period of more than three
months duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months duration after the first day of such
Interest Period, (c) with respect to any Class A-2 Revolving Loan or Swingline
Loan, the Class A-2 Revolving Maturity Date or such earlier date on which the
Class A-2 Revolving Commitments are terminated, (d) with respect to a Tranche B
Loan, the Tranche B Maturity Date, (e) with respect to any Incremental Term
Loan, the Incremental Term Loan Maturity Date and (f) with respect to any
Incremental Revolving Loan, the Incremental Revolving Loan Maturity Date.

“Interest Period” shall mean, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar

 

-25-



--------------------------------------------------------------------------------

month, in which case such Interest Period shall end on the next preceding
Business Day, and (b) any Interest Period that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. The amendment to the First
Amended and Restated Credit Agreement effected pursuant to this Agreement shall
not affect any Interest Period for any Loans outstanding on the Second
Restatement Effective Date.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
Cayman Islands Branch, in its capacity as issuer of Letters of Credit issued by
it; (b) any other Lender that may become an Issuing Bank pursuant to Sections
2.18(j) and (k) in its capacity as issuer of Letters of Credit issued by such
Lender; or (c) collectively, all of the foregoing.

“Joinder Agreement” shall mean a supplement to the Guarantee Agreement
substantially in the form of Annex I to the Guarantee Agreement.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall
initially be $5,000,000, but in no event exceed the Class A-2 Revolving
Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Class A-2 Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean, with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, executed and delivered by such Lender
on the Closing Date as provided in Section 10.15.

 

-26-



--------------------------------------------------------------------------------

“Lenders” shall mean (a) the financial institutions listed on Schedule 1.01(d)
hereto, (b) the financial institutions that have become a party hereto pursuant
to a Lender Addendum and (c) any financial institution that has become a party
hereto pursuant to an Assignment and Assumption, other than, in each case, any
such financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any Standby Letter of Credit issued or to be
issued by an Issuing Bank for the account of Borrower pursuant to Section 2.18.
All outstanding Letters of Credit as of the Second Restatement Effective Date
are set forth on Schedule 1.01(c) hereto.

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Class A-2 Revolving Maturity Date.

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any LIBOR Revolving Loan or LIBOR Term Loan.

“LIBOR Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

“LIBOR Revolving Borrowing” shall mean a Borrowing comprised of LIBOR Revolving
Loans.

“LIBOR Revolving Loan” shall mean any Class A-2 Revolving Loan bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate in accordance with
the provisions of Article II.

“LIBOR Term Borrowing” shall mean a Borrowing comprised of LIBOR Term Loans.

“LIBOR Term Loan” shall mean any Tranche B Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“License Revocation” shall mean the revocation, suspension, expiration without
any previous or concurrent renewal, or loss of any Gaming License of any of the
Companies for more than 60 days, in each case other than any voluntary
relinquishment of a Gaming License if such relinquishment, in the reasonable
good faith judgment of the Board of Directors of Borrower, evidenced by a
resolution of such Board of Directors, is both desirable in the conduct of the
business of Borrower and its Restricted Subsidiaries, taken as a whole, and
would not in any material respect impair the Loan Parties’ ability to meet their
obligations hereunder, or the appointment of a receiver, supervisor or similar
official with respect to, any Gaming License or other casino, gambling or gaming
license issued by any Gaming Authority covering any Gaming Facility owned,
leased, operated or used by any of the Companies.

 

-27-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquor Authorities” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States or foreign government, any state, province or any city or
other political subdivision, whether now or hereafter existing, or any officer
or official thereof, including, without limitation, any other agency with
authority to regulate the sale or distribution of alcoholic beverages.

“Liquor Laws” shall mean the statutes regarding the sale and distribution of
alcoholic beverages enforced by the Liquor Authorities and the rules and
regulations of the Liquor Authorities.

“Liquor License” shall mean any license, permit, registration, qualification or
other approval required to sell, dispense or distribute alcoholic beverages
under the Liquor Laws.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Guarantee Agreement, the Security Documents and the Second Amendment
and Restatement Agreement.

“Loan Parties” shall mean Borrower and the Guarantors.

“Loans” shall mean, as the context may require, a Class A-2 Revolving Loan, a
Tranche B-1 Loan, a Tranche B-2 Loan or a Swingline Loan (and shall include any
Loans contemplated by Section 2.19).

“Maintenance Capital Expenditures” shall mean expenditures made by Borrower or
any of its Restricted Subsidiaries that are made to maintain, restore or
refurbish the condition or usefulness of property of Borrower or any of its
Restricted Subsidiaries, or otherwise to support the continuation of such
person’s day-to-day operations as then conducted, but that are not properly
chargeable to repairs and maintenance in accordance with GAAP, other than such
expenditures made pursuant to Section 2.10(f).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, nature of business, operations or condition
(financial or otherwise) or material agreements of Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material impairment of the ability of the
Loan Parties, taken as a whole, to fully and timely perform any of their
obligations under any Loan Document; (c) material impairment of the rights of or
benefits or remedies available to the Lenders or the Collateral Agent under any
Loan Document; or (d) a material adverse effect on the Collateral or the Liens
in favor of the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

 

-28-



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean (a) the Senior Notes and (b) any other
Indebtedness (other than the Loans and Letters of Credit) or Hedging Obligations
of Borrower or any of its Restricted Subsidiaries in an outstanding principal
amount exceeding $3.0 million. For purposes of determining Material
Indebtedness, the “principal amount” in respect of any Hedging Obligations of
any Loan Party at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Loan Party would be required to pay if the
related Hedging Agreement were terminated at such time.

“Material Real Property” shall mean any Real Property or option to purchase Real
Property reasonably determined by the Administrative Agent to have a material
value in excess of $500,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be substantially in the form of Exhibit J or
other form reasonably satisfactory to the Collateral Agent, in each case, with
such schedules and including such provisions as shall be necessary to conform
such document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Nautica Options” shall mean the right of Borrower to purchase and/or lease land
and certain improvements on the west bank of the Cuyahoga River in Cleveland,
Ohio pursuant to several option agreements entered into by Borrower as in effect
on the Closing Date, as the exercise date thereof may be extended from time to
time.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Borrower or any of its Restricted
Subsidiaries (including cash proceeds subsequently received (as and when
received by Borrower or any of its Restricted Subsidiaries) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting,
investment banking and other professional and transactional fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Borrower or any of its Restricted Subsidiaries associated with the properties
sold in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) Borrower’s good faith estimate of payments required to be made
with

 

-29-



--------------------------------------------------------------------------------

respect to unassumed liabilities relating to the properties sold within 90 days
of such Asset Sale (provided that, to the extent such cash proceeds are not used
to make payments in respect of such unassumed liabilities within 90 days of such
Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); and (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);

(b) with respect to any Debt Issuance, any Equity Issuance or any other issuance
or sale of Equity Interests by Borrower or any of its Restricted Subsidiaries,
the cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Non-Funding Default” shall mean, in respect of any Class A-2 Revolving Lender,
such Class A-2 Revolving Lender (i) has notified the Administrative Agent, the
Issuing Bank, the Swingline Lender, any Lender and/or Borrower in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (ii) has failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (iii) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (iv) in the case of a Class A-2 Revolving Lender that has a
Commitment, LC Exposure or Swin-gline Exposure outstanding at such time, shall
take, or is the Subsidiary of any person that has taken, any action or be (or
is) the subject of any action or proceeding of a type described in
Section 8.01(g) or (h) (or any comparable proceeding initiated by a regulatory
authority having jurisdiction over such Class A-2 Revolving Lender or such
person).

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.

“Notes” shall mean any notes evidencing the Tranche B Loans, Class A-2 Revolving
Loans or Swingline Loans issued pursuant to this Agreement, if any,
substantially in the form of Exhibit K-1, K-2 or K-3, as the case may be.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower under this Agreement and Borrower and the other
Loan Parties under the other Loan Documents in respect of any Letter of Credit,
when

 

-30-



--------------------------------------------------------------------------------

and as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower under this Agreement and Borrower and
the other Loan Parties under the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower under or pursuant to this Agreement and Borrower and the other Loan
Parties under the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.22.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Original Credit Agreement” means the Credit Agreement, dated as of June 16,
2006, as amended by Amendment No. 1 and Amendment No. 2.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of 100% of the Equity Interests of any person, and otherwise
causing such person to become a Restricted Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

(i) no Default then exists or would result therefrom;

 

-31-



--------------------------------------------------------------------------------

(ii) after giving effect to such transaction on a Pro Forma Basis, (A) Borrower
shall be in compliance with the covenants set forth in Sections 6.10(a), (b),
(c) and (e) as of the most recent Test Period (assuming, for purposes of
Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
financial covenants set forth in Section 6.10 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period),
and (B) the Total Unused Revolving Commitment shall be at least $10.0 million;

(iii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;

(iv) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Restricted Subsidiaries are permitted
to be engaged in under Section 6.15 and the property acquired in connection with
any such transaction shall be made subject to the Lien of the Security Documents
and shall be free and clear of any Liens, other than Permitted Liens;

(v) the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

(vii) with respect to any transaction involving Acquisition Consideration of
more than $7.5 million, unless the Administrative Agent shall otherwise agree,
Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements for the last three fiscal years (or, if
less, the number of years since formation) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

(viii) at least 5 Business Days prior to the proposed date of consummation of
the transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect;

(ix) the Acquisition Consideration for all Permitted Acquisitions since the
Closing Date shall not exceed $25.0 million, plus the amount of Net Cash
Proceeds from Excluded Issuances consummated after the Closing Date not used for
Expansion Capital Expenditures or to prepay Loans as described in the definition
of “Excluded Issuances”; provided that such amount

 

-32-



--------------------------------------------------------------------------------

shall increase on the First Restatement Effective Date by $25.0 million less up
to $10.0 million to the extent used to make Expansion Capital Expenditures
pursuant to the first proviso of Section 6.10(e)(iii); provided further that
such aggregate amount shall increase on the first anniversary of the First
Restatement Effective Date by an additional $25.0 million less up to $10.0
million to the extent used to make Expansion Capital Expenditures pursuant to
the second proviso of Section 6.10(e)(iii); and

(x) any Equity Interests constituting all or a portion of such Acquisition
Consideration shall be Qualified Capital Stock.

“Permitted Holders” shall mean (a) Jeffrey P. Jacobs and his Controlled
Investment Affiliates, (b) Jacobs Family Economic Trust dated September 27,
2005, (c) Jacobs Family Control Trust dated September 27, 2005, (d) Richard E.
Jacobs and his Controlled Investment Affiliates, (e) Richard E. Jacobs Revocable
Living Trust dated April 23, 1987, (f) Richard E. Jacobs Irrevocable Trust dated
Sep-tember 27, 2005, (g) any parent, spouse, sibling or lineal descendant of
Jeffrey P. Jacobs or Richard E. Jacobs, (h) any trust, corporation, partnership
or other entity, the beneficiaries, stockholders, partners, owners or persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more persons described in (a)-(g), (i) any Controlled Investment
Affiliates of a person described in (a)-(g) and (j) Related Parties of the
persons described in (a)-(g).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Tax Distributions” shall mean, with respect to each Tax Period that
Borrower qualifies as a Flow Through Entity, the distribution by Borrower to the
holders of its Equity Interest of an amount, if any, equal to the aggregate
local, state and federal income tax liability such holders would have incurred
as a result of each holder’s ownership of its Equity Interest in Borrower,
calculated (1) using the Presumed Tax Rate, (2) as if accruals and allocations
from Borrower attributable to the Equity Interests of the Borrower held by such
holder were, for such quarter, the sole source of income and loss for such
holder; and (3) by taking into account the carryover of items of loss, deduction
and expense previously allocated by Borrower to such holder. The amount
distributable as a Permitted Tax Distribution shall be adjusted to take into
account the effect of alternative minimum tax, tax adjustments and any penalties
and/or interest charged by any taxing authority that is the result of an action
or omission of Borrower. If at any time the sum of the Permitted Tax
Distributions received by any holder of the Equity Interests of the Borrower are
greater than the actual taxes paid by such holder for the Tax Period, then the
excess amount, if any, shall be deducted from the Permitted Tax Distributions
starting in the next Tax Period until such excess amount is recouped.

“Permitted Truck Plaza Acquisition” shall mean any transaction or series of
related transactions with Gameco for the direct or indirect (a) acquisition of
all or substantially all of the property of any subsidiary of Gameco, or of any
business or division of any subsidiary of Gameco, in each case, constituting a
video poker truck plaza; or (b) merger or consolidation or any other combination
with any person constituting a video poker truck plaza, if each of the following
conditions is met:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a Pro Forma Basis, (A) Borrower
shall be in compliance with all covenants set forth in Sections 6.10(a), (b),
(c) and (e) as of the most recent Test Period (assuming, for purposes of
Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
financial covenants set forth in Section 6.10 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period)
and (B) the Total Unused Revolving Commitment shall be at least $10.0 million;

 

-33-



--------------------------------------------------------------------------------

(iii) no Loan Party shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;

(iv) property acquired in connection with any such transaction shall be made
subject to the Lien of the Security Documents and shall be free and clear of any
Liens, other than Permitted Liens;

(v) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

(vi) Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements for the last three fiscal years (or, if
less, the number of years since formation) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

(vii) at least 5 Business Days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and

(viii) the Acquisition Consideration for such acquisition shall either (A) not
exceed the lesser of (I) 7 multiplied by the Truck Plaza EBITDA of such truck
stop gaming plaza for the Test Period most recently then ended and (II) the
result of (x) the aggregate consideration paid by Gameco for such video truck
plaza plus (y) the Truck Plaza EBITDA of such truck stop gaming plaza for the
Test Period most recently then ended plus or minus, as the case may be, (z) an
adjustment for working capital as determined in good faith by Borrower (any such
adjustment to be reasonably supportable and quantifiable by the underlying
accounting records of such truck stop gaming plaza), or (B) be supported by an
opinion as to the fairness to the Lenders of such Permitted Truck Plaza
Acquisition from a financial point of view issued by an independent nationally
recognized accounting, appraisal or investment banking firm reasonably
acceptable to the Administrative Agent.

It is understood that a portion of the Acquisition Consideration in connection
with a Permitted Truck Plaza Acquisition may be accounted for as a Dividend in
accordance with GAAP so long as Borrower and Gameco are under common control.

 

-34-



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pinon Acquisition” shall have the meaning assigned thereto in the recitals
hereto.

“Pinon Plaza” shall have the meaning assigned thereto in the recitals hereto.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Sections 4063 or 4069 of ERISA).

“Plans and Specifications” shall mean the final plans and specifications for the
construction of any Project, to be prepared by the General Contractor or such
other person that is reasonably acceptable to the Administrative Agent, and all
amendments and modifications thereof.

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Pledge Agreement” shall have the meaning provided in the Security Agreement.

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than as
permitted by Section 6.01).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pre-Opening Expenses” shall mean all costs of start-up activities related to a
Gaming Facility that are required to be expensed (and are not capitalized) in
accordance with SOP 98-5.

“Presumed Tax Rate” shall mean (i) with respect to the excess, if any, of
ordinary income over ordinary loss (as determined for U.S. federal income tax
purposes and, for this purpose, including items taxable at the same rate as
ordinary income, such as net short-term capital gain) for such period, the sum
of the maximum marginal individual U.S. federal, state and local income tax
rates applicable to such income taking into account the deductibility of state
and local income taxes for U.S. federal income tax purposes, and (ii) with
respect to the net capital gain (as determined for U.S. federal income tax
purposes) for such period, the sum of the maximum marginal individual U.S.
federal, state and local income tax rates applicable to such income taking into
account the deductibility of state and local income taxes for U.S. federal
income tax purposes. For purposes of this definition of “Presumed Tax Rate,” the
maximum marginal individual U.S. federal, state or local income tax rate for
each holder of Equity Interests shall be the highest such marginal individual
U.S. federal, state or local income tax rate applicable to any holder of Equity
Interests.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Class A-2 Revolving Lender at any time shall mean
the percentage of the total Class A-2 Revolving Commitments of all Class A-2
Revolving Lenders represented by such Lender’s Class A-2 Revolving Commitment.

 

-35-



--------------------------------------------------------------------------------

“Project” means (i) the Dakota Development and the Elko Development and (ii) any
and all other buildings, structures, fixtures, and other improvements to be
constructed or added to any Real Property (exclusive of any personal property)
with respect to which the cost of such construction or additions is at least
equal to $1,000,000.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

“Publicly Traded Securities” shall mean any securities (other than securities
issued by Borrower or any of its Affiliates) that are dealt in, quoted or traded
on securities exchanges or securities markets located in the United States.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“PZR Report” shall mean a report issued by The Planning and Zoning Resource
Corporation.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Qualified Person” shall mean, with respect to any Lender party to the Original
Credit Agreement on the Closing Date or that becomes a Lender pursuant to
Sections 10.04(b) or (c), any person which shall not have been found unsuitable
under the Gaming Regulations of any, and which meets the requirements, if any,
of all, jurisdictions regulating Borrower and its Subsidiaries to the extent
that Borrower has so notified the Lenders of such requirements of such
jurisdictions pursuant to Section 10.04(h).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 10.02(e).

“Refinancing” shall mean the repayment in full (including accrued and unpaid
interest but excluding contingent and indemnification obligations) and the
termination of any commitment to make extensions of credit under all of the
outstanding indebtedness listed on Schedule 1.01(a) of Borrower or any of its
Restricted Subsidiaries.

 

-36-



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 10.02(e).

“Required Class Lenders” shall mean (i) with respect to Tranche B-1 Loans,
Lenders having more than 50% of all Tranche B-1 Loans outstanding, (ii) with
respect to Tranche B-2 Loans, Lenders having more than 50% of all Tranche B-2
Loans outstanding and (iii) with respect to Class A-2 Revolving Loans, Required
Revolving Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Class A-2 Revolving Commitments, and
Term Loan Commitments, if any.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all of
the applicable Class A-2 Revolving Commitments or, after such Class A-2
Revolving Commitments have terminated, more than 50% of all of the applicable
Class A-2 Revolving Exposure.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority (including Gaming Authorities) including any and all
laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or
case law.

 

-37-



--------------------------------------------------------------------------------

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Restatement Transactions” means (a) the execution and delivery by each Loan
Party that is a party thereto of the Second Amendment and Restatement Agreement
and any amendments or modifications to the other Loan Documents contemplated
thereby, (b) the amendment and restatement of the First Amended and Restated
Credit Agreement in the form of this Agreement and the consummation of the other
transactions and matters contemplated by the Amendment and Restatement Agreement
and (c) the payment of fees and expenses incurred in connection with the
foregoing.

“Restricted Subsidiary” means a Subsidiary of Borrower other than an
Unrestricted Subsidiary.

“Revolving Maturity Date” shall mean with respect to the Class A-2 Revolving
Loans, Swingline Loans and Letters of Credit, the Class A-2 Revolving Maturity
Date.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Second Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement, dated as of February 23, 2012, among Borrower, the
Administrative Agent, the Lenders party thereto and the Swingline Lender.

“Second Restatement Effective Date” shall have the meaning assigned to such term
in the Second Amendment and Restatement Agreement.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement if at the date of entering into
such Hedging Agreement or Treasury Services Agreement such person was a Lender
or an Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 10.03 and 10.09 as if it were a Lender.

 

-38-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, each Pledge Agreement,
the Mortgages and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property as collateral for the Secured Obligations, and
all UCC or other financing statements or instruments of perfection required by
this Agreement, the Security Agreement, any Mortgage or any other such security
document or pledge agreement to be filed with respect to the security interests
in property and fixtures created pursuant to the Security Agreement or any
Mortgage and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Secured Obligations.

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

“Senior Note Agreement” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the Closing Date and thereafter amended from time to time subject to the
requirements of this Agreement.

“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreement.

“Senior Note Guarantees” shall mean the guarantees of the Guarantors pursuant to
the Senior Note Agreement.

“Senior Notes” shall mean Borrower’s 9.75% Senior Notes due 2014 issued pursuant
to the Senior Note Agreement and any registered notes issued by Borrower in
exchange for, and as contemplated by, such notes with substantially identical
terms as such notes.

“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) the aggregate amount of the Obligations of Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP minus
the aggregate amount of cash and Cash Equivalents that would appear on the
consolidated balance sheet of Borrower and its Restricted Subsidiaries in excess
of Casino Bankroll, in each case as of such date of determination to
(ii) Consolidated EBITDA for the Test Period then most recently ended.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Restricted Subsidiaries, (b) the
obligations of third-party insurers of Borrower or any of its Restricted
Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third-party insurers to obtain such letters of credit, (c) performance, payment,
deposit or surety obligations of Borrower or any of its Restricted Subsidiaries
if required by a Requirement of Law or in accordance with custom and practice in
the industry or (d) Indebtedness of Borrower or any of its Restricted
Subsidiaries permitted to be incurred under Section 6.01.

 

-39-



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean for any Interest Period for any LIBOR Borrowing,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). LIBOR
Borrowings shall be deemed to constitute “Eurocurrency liabilities” and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms (i.e. contractually) subordinated in right of payment (on
terms reasonably satisfactory to the Administrative Agent) to the Obligations of
Borrower and such Guarantor, as applicable.

“Subsidiary” shall mean, with respect to any person (the “parent” ) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent or (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Borrower.

“Substantial Project” shall mean each capital project for which the aggregate
amount of Expansion Capital Expenditures made after the Closing Date exceeds
$5,000,000.

“Substitute Lender” shall have the meaning assigned to such term in
Section 10.04(h).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 4.01(o)(iii) or (b) otherwise reasonably acceptable to the Collateral
Agent.

 

-40-



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $5,000,000, but shall in no event exceed the Class A-2
Revolving Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Class A-2 Revolving Lender at any time shall equal its Pro Rata Percentage of
the aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tax Period” shall mean a period with respect to which a holder of Equity
Interest must pay U.S. federal income taxes (including estimated taxes) whether
quarterly, annually or otherwise.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Tender Offer” shall have the meaning assigned to such term in the recitals
hereto.

“Term Borrowing” shall mean a Borrowing comprised of Term B-1 Loans or Term B-2
Loans.

“Term Lender” shall mean a Tranche B-1 Lender, Tranche B-2 Lender or a Lender
with a Term Loan Commitment pursuant to an Increase Joinder.

“Term Loan” shall mean a Tranche B-1 Loan, a Tranche B-2 Loan or a term loan
pursuant to an Increase Joinder.

“Term Loan Commitment” shall mean the commitment, if any, of a Lender to make a
term loan hereunder by an Increase Joinder, as the same may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

-41-



--------------------------------------------------------------------------------

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Net Total Debt on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Total Unused Revolving Commitment” shall mean, at any time, an amount equal to
(x) the aggregate amount of outstanding Class A-2 Revolving Commitments less
(y) the sum of (i) the aggregate principal amount of Class A-2 Revolving Loans
and Swingline Loans then outstanding plus (ii) the aggregate LC Exposure at such
time.

“TPSH Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

“TPSH Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Tranche B Loans” shall mean the Tranche B-1 Loans and the Tranche B-2 Loans.

“Tranche B Repayment Date” shall mean the Tranche B-1 Repayment Date or the
Tranche B-2 Repayment Date, as applicable.

“Tranche B-1 Lender” shall mean a Lender with Existing Tranche B Loans that are
not converted to Tranche B-2 Loans.

“Tranche B-1 Loan” shall mean each Existing Tranche B Loan outstanding under the
First Amended and Restated Credit Agreement immediately prior to the
effectiveness of this Agreement that is not converted to a Tranche B-2 Loan
pursuant to Section 4(a) of the Second Amendment and Restatement Agreement. Each
Tranche B-1 Loan shall be either an ABR Term Loan or a LIBOR Term Loan.

“Tranche B-1 Maturity Date” shall mean June 16, 2012, or if such day is not a
Business Day, the first Business Day thereafter.

“Tranche B-1 Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

“Tranche B-2 Lender” shall mean a Lender with Existing Tranche B Loans that has
provided the Administrative Agent with a counterpart to the Second Amendment and
Restatement Agreement.

“Tranche B-2 Loan” shall mean each Existing Tranche B Loan outstanding under the
First Amended and Restated Credit Agreement immediately prior to the
effectiveness of this Agreement that is converted to a Tranche B-2 Loan pursuant
to Section 4(a) of the Second Amendment and Restatement Agreement. Each Tranche
B-2 Loan shall be either an ABR Term Loan or a LIBOR Term Loan.

“Tranche B-2 Maturity Date” shall mean December 16, 2013, or if such day is not
a Business Day, the first Business Day thereafter.

“Tranche B-2 Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

 

-42-



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Acquisition Documents, the Existing Notes
Redemption Notice and all other agreements furnished pursuant to or in
connection with the Refinancing, the Existing Notes Redemption, the Tender
Offer, the Senior Note Documents and the Loan Documents.

“Transactions” shall mean, collectively, the transactions that occurred on or
prior to the Closing Date pursuant to the Transaction Documents, including
(a) the consummation of the Acquisitions; (b) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (c) the
Refinancing (including the consummation of the Tender Offer and the Existing
Notes Redemption); (d) the issuance of the Senior Notes; and (e) the payment of
all fees and expenses (including prepayment or call premium) paid on or prior to
the Closing Date and owing in connection with the foregoing.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Truck Plaza EBITDA” shall mean, for any period, net income of a truck stop
gaming plaza plus, in each case to the extent deducted in calculating such net
income and without duplication:

(a) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
such truck stop gaming plaza upon any non-ordinary course Asset Sale by such
truck stop gaming plaza;

(b) earnings resulting from any reappraisal, revaluation or write-up of assets;

(c) any extraordinary gain (or extraordinary loss), together with any related
provisions for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized during such period by such truck stop gaming plaza;

(d) the cumulative effect of any change in accounting principles;

(e) interest expense;

(f) depreciation and amortization expense;

(g) tax expense; and

(h) the aggregate amount of all other non-cash charges (including (x) goodwill
impairment charges under Statement of Financial Accounting Standards No. 142 and
(y) non-cash management compensation expense) (other than any non-cash charge
that results in an accrual of a reserve for cash charges in any future period)
for such period;

minus (x) the aggregate amount of all non-cash items increasing net income of
such truck stop gaming plaza (other than the accrual of revenue or recording of
receivables in the ordinary course of business) and (y) interest income, in each
case for such period.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

-43-



--------------------------------------------------------------------------------

“United States” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary of Borrower that, at or
prior to the time of determination, shall have been designated by Borrower’s
Board of Directors as an Unrestricted Subsidiary; provided that such Subsidiary
(w) does not hold any Indebtedness or Equity Interests of, or any Lien on any
asset of, Borrower or any Restricted Subsidiary, (x) is not a party to any
agreement, contract, arrangement or understanding with Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from persons
who are not Affiliates of Borrower, (y) is a person with respect to which
neither Borrower nor any of its Restricted Subsidiaries has any direct or
indirect obligation (i) to subscribe for additional Equity Interests or (ii) to
maintain or preserve such person’s financial condition or to cause such person
to achieve any specified levels of operating results and (z) has not guaranteed
or otherwise directly or indirectly provided credit support for any Indebtedness
of Borrower or any of its Restricted Subsidiaries. If, at any time, any
Unrestricted Subsidiary of Borrower would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred by a Restricted Subsidiary as of
such date. Borrower’s Board of Directors may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
such designation shall only be permitted if (i) such Indebtedness is permitted
under Section 6.01 and Section 6.10 hereof calculated on a Pro Forma Basis as if
such designation had occurred at the beginning of the four-quarter reference
period and (ii) no Default or Event of Default would be in existence following
such designation. Borrower shall be deemed to make an Investment in each of its
Subsidiaries designated as an Unrestricted Subsidiary immediately following such
designation in an amount equal to the Investment in such Subsidiary and its
Subsidiaries immediately prior to such designation. Any such designation by
Borrower’s Board of Directors shall be evidenced to the Administrative Agent by
filing with the Administrative Agent a certified copy of the resolution of
Borrower’s Board of Directors giving effect to such designation and an Officers’
Certificate certifying that such designation complies with the foregoing
conditions and is permitted hereunder.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof (together) have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such person.

“Wholly Owned Restricted Subsidiary” shall mean, as to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such person and/or one or more Wholly Owned
Restricted Subsidiaries of such person and (b) any partnership, association,
joint venture, limited liability company or other entity in which such person
and/or one or more Wholly Owned Restricted Subsidiaries of such person have a
100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withdrawal Period” shall have the meaning assigned to such term in
Section 10.04(i).

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Class A-2
Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a
“Class A-2 LIBOR Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Class A-2 Revolving Borrowing, Borrowing of
Tranche A Loans”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type
(e.g., a “Class A-2 LIBOR Revolving Borrowing”).

 

-44-



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “on”, when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP as in effect on the Closing Date, unless otherwise agreed
to by Borrower and the Required Lenders. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then Borrower and the Administrative Agent agree to enter into
negotiations in good faith in order to amend such provisions of this Agreement
so as to reflect equitably such Accounting Change with the desired result that
the criteria for evaluating Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not occurred.
Until such time as such amendment shall have been executed and delivered by
Borrower and the Required Lenders, all financial covenants, standards and terms
in this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred. “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission (or successors thereto or agencies with
similar functions). Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Borrower or any
Restricted Subsidiary at “fair value”, as defined therein.

SECTION 1.05 Resolution of Drafting Ambiguities. Borrower acknowledges and
agrees that it and each other Loan Party was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 

-45-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth in the Second Amendment and
Restatement Agreement, the Existing Tranche B Loans of each Tranche B-1 Lender
outstanding under the First Amended and Restated Credit Agreement immediately
prior to the Second Restatement Effective Date shall remain outstanding under
this Agreement from and after the Second Restatement Effective Date as Tranche
B-1 Loans hereunder and such Tranche B-1 Loans shall, for the avoidance of
doubt, have an aggregate principal amount of $11,750,000 as of the Second
Restatement Effective Date.

(b) Subject to the terms and conditions set forth in the Second Amendment
Agreement, the Existing Tranche B Loans of each Tranche B-2 Lender outstanding
under the First Amended and Restated Credit Agreement immediately prior to the
Second Restatement Effective Date shall be automatically reclassified as Tranche
B-2 Loans hereunder and such Tranche B-2 Loans shall, for the avoidance of
doubt, have an aggregate principal amount of $45,000,0000 as of the Second
Restatement Effective Date.

(c) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Class A-2 Revolving Lender agrees, severally
and not jointly, to make Class A-2 Revolving Loans to Borrower, at any time and
from time to time on or after the Second Restatement Effective Date until the
earlier of the Class A-2 Revolving Maturity Date and the termination of the
Class A-2 Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Class A-2 Revolving Exposure exceeding such Lender’s
Class A-2 Revolving Commitment.

Amounts paid or prepaid in respect of Tranche B Loans may not be reborrowed.
Within the limits set forth in clause (c) above and subject to the terms,
conditions and limitations set forth herein, Borrower may borrow, pay or prepay
and reborrow Class A-2 Revolving Loans.

SECTION 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(ii), (x) ABR
Loans (other than Swingline Loans) comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $250,000 and not
less than $500,000 or (ii) equal to the remaining available balance of the
applicable Commitments and (y) the LIBOR Loans comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of $250,000
and not less than $500,000 or (ii) equal to the remaining available balance of
the applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type

 

-46-



--------------------------------------------------------------------------------

may be outstanding at the same time; provided that Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than eight
LIBOR Borrowings outstanding hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 1:00 p.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Class A-2
Revolving Maturity Date, Tranche B-1 Maturity Date, Tranche B-2 Maturity Date or
Incremental Tranche B Maturity Date, as applicable.

(f) Any “Revolving Loans” (as defined in the First Amended and Restated Credit
Agreement) outstanding on the Second Restatement Effective Date shall be
continued as Class A-2 Revolving Loans hereunder; provided that after giving
effect to the Second Amendment and Restatement Agreement, each Class A-2
Revolving Lender will be deemed to be holding such Loans as “Class A-2 Revolving
Loans.”

SECTION 2.03 Borrowing Procedure. To request a Class A-2 Revolving Borrowing or
Term Borrowing, Borrower shall deliver, by hand delivery or telecopier (or
telephonic notice promptly confirmed in writing), an irrevocable duly completed
and executed Borrowing Request to the Administrative Agent (i) in the case of a
LIBOR Borrowing, not later than 12:00 noon, New York City time, three Business
Days before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing. Each Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

 

-47-



--------------------------------------------------------------------------------

(a) whether the requested Borrowing is to be a Borrowing of Tranche B Loans or a
Class A-2 Revolving Borrowing;

(b) [Reserved];

(c) the aggregate amount of such Borrowing;

(d) the date of such Borrowing, which shall be a Business Day;

(e) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(f) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(g) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(h) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then Borrower shall be deemed to have
selected an Interest Period of one month s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay (i) on the
Tranche B-1 Maturity Date to the Administrative Agent for the account of each
Tranche B-1 Lender, the principal amount of each Tranche B-1 Loan of such
Tranche B-1 Lender as provided in Section 2.09, (ii) on the Tranche B-2 Maturity
Date to the Administrative Agent for the account of each Tranche B-2 Lender, the
principal amount of each Tranche B-2 Loan of such Tranche B-2 Lender as provided
in Section 2.09, (iii) to the Administrative Agent for the account of each
Class A-2 Revolving Lender, the then unpaid principal amount of each Class A-2
Revolving Loan of such Class A-2 Revolving Lender on the Class A-2 Revolving
Maturity Date and (iv) to the Swingline Lender, the then unpaid principal amount
of each Swingline Loan on the earlier of (x) the Class A-2 Revolving Maturity
Date and (y) the first date after such Swingline Loan is made that is the 15th
or last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Class A-2 Revolving
Borrowing is made, Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder; and

 

-48-



--------------------------------------------------------------------------------

(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrower may request that
Loans of any Class made by it be evidenced by a promissory note. In such event,
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in the form of Exhibit K-1 or K-2, as the
case may be. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Class A-2
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears (A) on the last Business Day
of March, June, September and December of each year, commencing on September 29,
2006, and (B) on the date on which such Commitment terminates. Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day); provided that the Defaulting Lenders shall not be entitled to receive
any Commitment Fee accrued during a Default Period. For purposes of computing
Commitment Fees with respect to Class A-2 Revolving Commitments of any Class, a
Class A-2 Revolving Commitment of such Class of a Lender shall be deemed to be
used to the extent of the outstanding Class A-2 Revolving Loans of such Class
and, in the case of Class A-2 Revolving Commitments, LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between Borrower and the Administrative
Agent (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent
for the account of each Class A-2 Revolving Lender a participation fee ( “LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate equal to the Applicable Margin from time to time
used to determine the interest rate on Class A-2 LIBOR Revolving Loans pursuant
to Section 2.06 on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Class A-2 Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee ( “Fronting Fee”), which shall accrue at the rate of
0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date of
termination of the Class A-2 Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Accrued LC Participation Fees and Fronting
Fees

 

-49-



--------------------------------------------------------------------------------

shall be payable in arrears (i) on the last Business Day of March, June,
September and December of each year, commencing on September 29, 2006, and
(ii) on the date on which the Class A-2 Revolving Commitments terminate. Any
such fees accruing after the date on which the Class A-2 Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand
therefor. All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders during a Default Period with respect
thereto), except that Borrower shall pay the Fronting Fees directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) LIBOR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each LIBOR Borrowing shall bear interest at a rate per annum equal to
the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, during the continuance of a
payment Event of Default, the amount of overdue principal or interest shall, to
the extent permitted by applicable law, bear interest, after as well as before
judgment, at a per annum rate equal to 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.06 (the
“Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan of any Class or a Swingline Loan without a permanent
reduction in Class A-2 Revolving Commitments), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

SECTION 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The Initial Tranche B Commitments automatically
terminated at 5:00 p.m., New York City time, on the Closing Date. The Class A-2
Revolving Commitments, the Swingline Commitment and the LC Commitment shall
automatically terminate on the Class A-2 Revolving Maturity Date.

 

-50-



--------------------------------------------------------------------------------

(b) Optional Terminations and Reductions. At its option, Borrower may, at any
time after the Closing Date, terminate, or from time to time permanently reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$250,000 and not less than $500,000 and (ii) the Class A-2 Revolving Commitments
shall not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Class A-2 Revolving Loans in accordance with Section 2.10, the
aggregate amount of Class A-2 Revolving Exposures would exceed the aggregate
amount of Class A-2 Revolving Commitments.

(c) Borrower Notice. Borrower shall notify the Administrative Agent in writing
of any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by written notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.08 Interest Elections.

(a) Generally. Each Class A-2 Revolving Borrowing and Term Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a LIBOR Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
eight LIBOR Borrowings outstanding hereunder at any one time. This Section shall
not apply to Swingline Loans, which may not be converted or continued.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier (or telephonic notice
promptly confirmed in writing), a duly completed and executed Interest Election
Request to the Administrative Agent not later than the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Class A-2 Revolving Borrowing or Term Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

-51-



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term Interest Period.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a LIBOR Borrowing is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a LIBOR Borrowing and (ii) unless
repaid, each LIBOR Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09 Amortization of Term Borrowings. Borrower shall pay to the
Administrative Agent, for the account of the Tranche B Lenders, (i) on
September 29, 2006, $100,000, (ii) on the dates set forth on Annex I, or if any
such date is not a Business Day, on the immediately preceding Business Day (each
such date, a “Tranche B-1 Repayment Date”), a principal amount of the Tranche
B-1 Loans as set forth on Annex I under the heading “Tranche B-1 Amount,” and
(iii) on the dates set forth on Annex I, or if any such date is not a Business
Day, on the immediately preceding Business Day (each such date, a “Tranche B-2
Repayment Date”), a principal amount of the Tranche B-2 Loans as set forth on
Annex I under the heading “Tranche B-2 Amount” (in case of clauses (ii) and
(iii), as adjusted from time to time pursuant to Section 2.10(h)), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. To the extent not previously paid, all
Tranche B Loans shall be due and payable on the Tranche B Maturity Date.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $250,000 and not less than
$500,000 or, if less or if not such a multiple, the outstanding principal amount
of such Borrowing; provided that such optional prepayments of the Tranche B
Loans shall be applied, at Borrower’s option, either (a) to the Tranche B-1
Loans (or, if no Tranche B-1 Loans are then outstanding, to the Class of Term
Loans then having the earliest date of final maturity) before application to any
Class of Term Loans with a later final maturity date, (b) on a pro rata basis
among all Classes of Term Loans or (c) in any combination of options (a) and
(b) above and, in each case, shall be applied within such Class, at the option
of Borrower, to reduce the remaining scheduled amortization payments in respect
of such Class of Term Loans (x) on a pro rata basis (based on the amount of such
amortization payments) or (y) in direct order of amortization payments of such
Class of Term Loans.

 

-52-



--------------------------------------------------------------------------------

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Class A-2 Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Class A-2 Revolving Loans and all outstanding Swingline Loans and
replace all outstanding Letters of Credit or cash collateralize all outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.18(i).

(ii) In the event of any partial reduction of the Class A-2 Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Class A-2 Revolving Lenders
of the sum of all Lenders’ Class A-2 Revolving Exposures after giving effect
thereto and (y) if the sum of all Lenders’ Class A-2 Revolving Exposures would
exceed the aggregate amount of Class A-2 Revolving Commitments after giving
effect to such reduction, then Borrower shall, on the date of such reduction,
first, repay or prepay Swingline Loans, second, repay or prepay the outstanding
Class A-2 Revolving Loans and third, replace outstanding Letters of Credit or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i), in an aggregate amount sufficient to
eliminate such excess.

(iii) [Reserved].

(iv) In the event that the sum of all Class A-2 Revolving Lenders’ Class A-2
Revolving Exposures exceeds the Class A-2 Revolving Commitments then in effect,
Borrower shall, without notice or demand, immediately first, repay or prepay
Swingline Loans, second, repay or prepay the outstanding Class A-2 Revolving
Loans and third, replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an aggregate amount sufficient to eliminate such excess.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.

(c) Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by Borrower or any of its Restricted
Subsidiaries on or after the Closing Date, Borrower, shall make prepayments in
accordance with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.06(a), (B) the disposition
of property which constitutes a Casualty Event, or (C) Asset Sales for fair
market value resulting in no more than $500,000 in Net Cash Proceeds per Asset
Sale (or series of related Asset Sales) and less than $3,000,000 in Net Cash
Proceeds in any fiscal year; provided that clause (C) shall not apply in the
case of any Asset Sale described in clause (b) of the definition thereof; and

(ii) so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $5,000,000
in any fiscal year of Borrower, such proceeds shall not be required to be so
applied on such date to the extent that Borrower shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets within 270 days following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 270-day period, such unused portion shall be ap-

 

-53-



--------------------------------------------------------------------------------

plied on the last day of such period as a mandatory prepayment as provided in
this Section 2.10(c); provided, further, that if the property subject to such
Asset Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12;

provided, further, that clauses (c)(i) and (ii) shall not apply to any Net Cash
Proceeds from Asset Sales pursuant to Section 6.06(g).

(d) Debt Issuance. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Debt Issuance by Borrower or any of its Restricted
Subsidiaries on or after the Closing Date, Borrower shall make prepayments in
accordance with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of
such Net Cash Proceeds.

(e) Special Redemption. If the Pinon Acquisition has not been consummated on or
prior to September 29, 2006, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to $14.5 million. If the
Texas Pelican portion of the TPSH Acquisition has not been consummated on or
prior to August 15, 2006, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to $2.35 million. If the
St. Helena portion of the TPSH Acquisition has not been consummated on or prior
to August 15, 2006, Borrower shall make prepayments in accordance with Sections
2.10(h) and (i) in an aggregate amount equal to $3.45 million.

(f) Casualty Events. Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by Borrower or any of its Restricted
Subsidiaries on or after the Closing Date, Borrower shall make prepayments in
accordance with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such Net Cash
Proceeds shall not be required to be so applied on such date to the extent that
(A) in the event such Net Cash Proceeds shall not exceed $5.0 million, Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent on or
prior to such date stating that such Net Cash Proceeds are expected to be used,
or (B) in the event that such Net Cash Proceeds exceed $5.0 million, the
Administrative Agent has elected by notice to Borrower on or prior to such date
to require such Net Cash Proceeds to be used, in each case, to repair, replace
or restore any property in respect of which such Net Cash Proceeds were paid or
to reinvest in other fixed or capital assets, no later than 270 days following
the date of receipt of such Net Cash Proceeds; provided that if the property
subject to such Casualty Event constituted Collateral under the Security
Documents, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.11 and 5.12;
and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 270 day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(f).

(g) Excess Cash Flow. No later than the earlier of (i) 90 days after the end of
each Excess Cash Flow Period and (ii) the date on which the financial statements
with respect to the fiscal year in which such Excess Cash Flow Period occurs are
delivered pursuant to Sec-

 

-54-



--------------------------------------------------------------------------------

tion 5.01(a), Borrower shall make prepayments in accordance with Sections
2.10(h) and (i) in an aggregate amount equal to 50% of Excess Cash Flow for the
Excess Cash Flow Period then ended; provided that in the case of the Excess Cash
Flow Period ended on December 31, 2011 the Borrower shall calculate Excess Cash
Flow based on the definition of “Excess Cash Flow” contained in the First
Amended and Restated Credit Agreement.

(h) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(i), subject to the provisions of this Section 2.10(h). Any
prepayments of Tranche B Loans pursuant to Section 2.10(c), (d), (f) or
(g) shall be applied ratably to each Class of Tranche B Loans to reduce
scheduled repayments required under Section 2.09 in inverse order of maturity.
Any prepayments of Tranche B Loans pursuant to Section 2.10(a) shall be applied
to reduce scheduled repayments as Borrower shall direct. Any prepayments of
Tranche B Loans pursuant to Section 2.10(e) shall be applied to reduce scheduled
repayments required under Section 2.09 on a pro rata basis to each Class of
Tranche B Loans. Any prepayments pursuant to Section 2.10(c), (d), (f) or
(g) shall be applied first to prepay Tranche B Loans pro rata to each Class of
Tranche B Loans. After application of mandatory prepayments of Tranche B Loans
described above in this Section 2.10(h) and to the extent there are mandatory
prepayment amounts remaining after such application, the Class A- 2 Revolving
Commitments shall be permanently reduced ratably among the Class A-2 Revolving
Lenders in accordance with their applicable Class A-2 Revolving Commitments in
an aggregate amount equal to such excess, and Borrower shall comply with
Section 2.10(b).

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Tranche
B Loans and Class A-2 Revolving Loans shall be applied, as applicable, first to
reduce outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any
amounts remaining after each such application shall be applied to prepay LIBOR
Term Loans or LIBOR Revolving Loans, as applicable. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.10 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of LIBOR Loans on the last day of
the then next-expiring Interest Period for LIBOR Loans; provided that
(i) interest in respect of such Excess Amount shall continue to accrue thereon
at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.13.

(i) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a LIBOR
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing (other than as provided in clause (iii)), not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment and (iii) in
the case of prepayment of a Swingline Loan, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable;
provided that, (x) if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such termination
is revoked in accordance with Section 2.07 and (y) if a notice of prepayment is
given in connection with a prepayment under Section 2.10 (e), such notice may be
revoked if the Pinon Acquisi-

 

-55-



--------------------------------------------------------------------------------

tion is consummated on or prior to September 29, 2006. Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LI-BOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.15 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

 

-56-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company, if any, of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof) .

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any LIBOR Loan earlier than
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any LIBOR Loan earlier than the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Class A-2 Revolving Loan or Tranche B Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any LIBOR Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16(b), then,
in any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a LIBOR Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest

 

-57-



--------------------------------------------------------------------------------

which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the LIBOR market. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.13 shall be delivered
to Borrower and shall be conclusive and binding absent manifest error. Borrower
shall pay such Lender the amount shown as due on any such certificate within 5
days after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 1:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at Eleven
Madison Avenue, New York, New York 10010, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment on account of principal of the Tranche B Loans shall be
allocated among the Tranche B Lenders pro rata based on the principal amount of
the Tranche B Loans held by the Tranche B Lenders. Each payment by Borrower on
account of principal of the Class A-2 Revolving Borrowings of any Class shall be
made pro rata according to the respective outstanding principal amounts of the
Class A-2 Revolving Loans of such Class then held by the Class A-2 Revolving
Lenders of such Class.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.

 

-58-



--------------------------------------------------------------------------------

(d) Sharing of Setoff. If any Lender (and/or the Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Restricted Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable bankruptcy, insolvency or any
similar law any Secured Party receives a secured claim in lieu of a setoff or
counterclaim to which this Section 2.14(d) applies, such Secured Party shall to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights to which a Lender is entitled under this
Section 2.14(d) to share in the benefits of the recovery of setoff or
counterclaim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(f) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.14(e), 2.17(d), 2.18(d), 2.18(e) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Loan Parties shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or the Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, shall be final,
conclusive and binding on all parties absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender shall, to the extent it may lawfully
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
Administrative Agent, to the effect that such Foreign

 

-60-



--------------------------------------------------------------------------------

Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
described in Section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section, it shall, within 30 days from the date making such
determination, pay to Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Lender or the Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other person. Notwithstanding anything to the contrary, in no event will
any Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12 or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Borrower shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or is incurring or is reasonably expected to incur costs which are
or would be material in amount and are associated with a Gaming Authority’s
investigation of whether or not such Lender is a Qualified Person, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, or if
Borrower exercises its replacement rights under Section 10.02(d), then Borrower
may, at its sole expense and effort, upon notice to such Lender and the Ad-

 

-61-



--------------------------------------------------------------------------------

ministrative Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.04), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), assuming for this purpose (in the case of a Lender
being replaced pursuant to Section 10.02(d)) that the Loans of such Lender were
being prepaid from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

(c) Defaulting Lenders. (i) Anything contained herein to the contrary
notwithstanding, in the event that any Class A-2 Revolving Lender (“ Defaulting
Lender”) defaults (a “Funding Default”) in its obligation to fund any Class A-2
Revolving Loan or such Class A-2 Revolving Lender commits a Non-Funding Default,
as the case may be (a “Defaulted Loan”), in accordance with Section 2.02, then
after the occurrence and during any Funding Default or Non-Funding Default, as
the case may be, (a “Default Period” ) with respect to such Defaulting Lender,
(A) upon the Administrative Agent providing written consent (not to be
unreasonably withheld) such Defaulting Lender’s Class A-2 Revolving Commitment
and outstanding Class A-2 Revolving Loans and such Defaulting Lender’s pro rata
share of the LC Disbursements shall, subject to clause (iv) below, be excluded
for purposes of calculating the Commitment Fee in respect of any day during any
Default Period with respect to such Defaulting Lender, and upon the
Administrative Agent providing written consent (not to be unreasonably
withheld), such Defaulting Lender shall not be entitled to receive any
Commitment Fee with respect to such Defaulting Lender’s Class A-2 Revolving
Commitment in respect of any Defaulted Loan with respect to such Defaulting
Lender and (B) subject to clause (iv) below, any portion of the Commitment Fee
allocated to the Defaulting Lender shall be held by Administrative Agent for the
benefit of the Defaulting Lender and as security (along with earnings, if any)
for its obligations owed under this Agreement to the Agents and the Lenders and
when all such obligations (contingent and otherwise) have been satisfied, any
remainder shall be paid to Borrower.

(ii) If any Swingline Exposure or LC Exposure exists at the time a Class A-2
Revolving Lender becomes a Defaulting Lender, then (A) all or any part of such
Swingline Exposure and LC Exposure shall be reallocated among the Class A-2
Revolving Lenders that are not Defaulting Lenders in accordance with their
respective Pro Rata Percentages (disregarding the Class A-2 Revolving Commitment
of a Class A-2 Revolving Lender that is a Defaulting Lender to the extent its
Swingline Exposure or

 

-62-



--------------------------------------------------------------------------------

LC Exposure is reallocated to the Class A-2 Revolving Lenders that are not
Defaulting Lenders) but only to the extent the sum of all Class A-2 Revolving
Exposures of all Class A-2 Revolving Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all Class A-2 Revolving Commitments of Class A-2 Revolving Lenders
that are not Defaulting Lenders; (B) if the reallocation described in clause
(A) above cannot, or can only partially, be effected, Borrower shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Defaulting Lender’s Swingline Exposure and (y) second, cash collateralize such
Defaulting Lender’s LC Exposure (in each case, after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.18(i) for so long as such LC Exposure is
outstanding; (C) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (B) above, Borrower shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized; (D) if any portion of
such Defaulting Lender’s LC Exposure is reallocated to the Class A-2 Revolving
Lenders that are not Defaulting Lenders pursuant to clause (A) above, then the
LC Participation Fee with respect to such portion shall be allocated among the
Class A-2 Revolving Lenders that are not Defaulting Lenders in accordance with
their Pro Rata Percentages (disregarding the Class A-2 Revolving Commitment of a
Class A-2 Revolving Lender that is a Defaulting Lender to the extent its
Swingline Exposure or LC Exposure is reallocated to the Class A-2 Revolving
Lenders that are not Defaulting Lenders); or (E) if any portion of such
Defaulting Lender’s LC Exposure is neither cash collateralized nor reallocated
pursuant to this Section 2.16(c)(ii), then, without prejudice to any rights or
remedies of the Issuing Bank or any Lender hereunder, the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

(iii) So long as any Class A-2 Revolving Lender is a Defaulting Lender, the
Swin-gline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Class A-2 Revolving Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 2.16(c)(ii), and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Class A-2 Revolving Lenders that are not Defaulting
Lenders in accordance with their respective Pro Rata Percentages (disregarding
the Class A-2 Revolving Commitment of the Class A-2 Revolving Lender that is a
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the Class A-2 Revolving Lenders that are not Defaulting Lenders)
and Defaulting Lenders shall not participate therein.

(iv) Any amount payable to such Class A-2 Revolving Lender that is a Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.14(d) but excluding Section 2.16(b)) may, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent (1) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(2) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank or Swingline Lender hereunder, (3) third, to the
funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (4) fourth, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (5) fifth, pro rata, to the payment of any amounts owing to
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrower or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (6) sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such

 

-63-



--------------------------------------------------------------------------------

payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

(v) In the event that the Administrative Agent, Borrower, the Issuing Bank or
the Swingline Lender each agrees that a Class A-2 Revolving Lender that is a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Class A-2 Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Pro Rata Percentage. The rights and remedies against a Defaulting Lender under
this Section 2.16 are in addition to other rights and remedies that Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.16(c) shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

SECTION 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Class A-2 Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
or (ii) the sum of the total Class A-2 Revolving Exposures exceeding the total
Class A-2 Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopier or facsimile, a duly completed and executed
Borrowing Request to the Administrative Agent and the Swingline Lender, not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to Borrower to an account as directed by Borrower in
the applicable Borrowing Request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.18(e),
by remittance to the Issuing Bank) by 4:00 p.m., New York City time, on the
requested date of such Swingline Loan. Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default has occurred and is continuing
or would result therefrom. Swingline Loans shall be made in minimum amounts of
$100,000 and integral multiples of $100,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 (noon), New York
City time, on the proposed date of repayment.

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swin-

 

-64-



--------------------------------------------------------------------------------

gline Lender and the Administrative Agent are the same entity) not later than
11:00 a.m., New York City time, on the next succeeding Business Day following
such notice require the Class A-2 Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Class A-2 Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Class A-2
Revolving Lender, specifying in such notice such Lender’s Pro Rata Percentage of
such Swingline Loan or Loans. Each Class A-2 Revolving Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Pro Rata Percentage of such Swingline Loan or Loans. Each Class A-2 Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Class A-2
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever (so long as such payment
shall not cause such Class A-2 Revolving Lender’s Class A-2 Revolving Exposure
to exceed such Lender’s Class A-2 Revolving Commitment). Each Class A-2
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Class A-2
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Class A-2 Revolving
Lenders. The Administrative Agent shall notify Borrower of any participations in
any Swingline Loan acquired by the Class A-2 Revolving Lenders pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from Borrower (or another party on behalf of
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent. Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Class A-2
Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Restricted Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time from the Closing Date until 30 days prior to the
Class A- 2 Revolving Maturity Date (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Restricted Subsidiary). The Issuing Bank
shall have no obligation to issue, and Borrower shall not request the issuance
of, any Letter of Credit at any time if after giving effect to such issuance,
the LC Exposure would exceed the LC Commitment or the total Class A-2 Revolving
Exposure would exceed the total Class A-2 Revolving Commitments. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by Borrower to, or entered into by Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or telecopier (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank on a case-by-case basis),

 

-65-



--------------------------------------------------------------------------------

an LC Request to the Issuing Bank and the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day preceding the
requested date of issuance, amendment, renewal or extension (or such later date
and time as is acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Restricted Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Restricted Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Class A-2 Revolving
Exposures shall not exceed the total Class A-2 Revolving Commitments and
(iii) the conditions set forth in Article IV in respect of such issuance,
amendment, renewal or extension shall have been satisfied. Unless the Issuing
Bank shall agree otherwise, no Letter of Credit shall be in an initial amount
less than $100,000.

 

-66-



--------------------------------------------------------------------------------

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Class A-2 Revolving Lender,
thereof, and of the amount of such Lender’s respective participation in such
Letter of Credit pursuant to Section 2.18(d). On the first Business Day of each
calendar month, the Issuing Bank shall provide to the Administrative Agent a
report listing all outstanding Letters of Credit and the amounts and
beneficiaries thereof. The Administrative Agent shall promptly notify each
Class A-2 Revolving Lender on the last Business Day of each quarter of the
current quarter s Letter of Credit amount.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (x) the date which is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that notwithstanding the foregoing, Letters
of Credit may expire later than the Letter of Credit Expiration Date (but no
later than the Class A-2 Revolving Maturity Date) provided that Borrower has
collateralized such Letters of Credit in an amount equal to 102% of the
aggregate amount available to be drawn under such Letters of Credit by the date
that is sixteen (16) days prior to the Class A-2 Revolving Maturity Date on
terms and conditions reasonably satisfactory to the Issuing Bank, it being
understood that no Lender shall be released from any of its obligations to
purchase participations or make Loans in respect of such Letters of Credit until
such Letters of Credit shall have expired or been terminated.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Class A-2 Revolving Lenders, the Issuing
Bank hereby irrevocably grants to each Class A-2 Revolving Lender, and each
Class A-2 Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Class A-2 Revolving
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Class A-2 Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Class A-2 Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by
the Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Class A-2 Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, or expiration, termination or
cash collateralization of any Letter of Credit and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. For
the avoidance of doubt, upon the Second Restatement Effective Date, the
aggregate amount of participations in Letters of Credit held by Class A
Revolving Lenders (as defined in the First Amended and Restated Credit
Agreement) shall be deemed to be reallocated to the Class A-2 Revolving Lenders
so that participation of the Class A-2 Revolving Lenders in outstanding Letters
of Credit shall be in proportion to their respective Class A-2 Revolving
Commitments.

(e) Reimbursement.

(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 3:00 p.m., New York City time, on the
Business Day immediately fol-

 

-67-



--------------------------------------------------------------------------------

lowing the day that Borrower receives such notice; provided that Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with Class A-2 ABR Revolving
Loans or Swingline Loans in an equivalent amount and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Class A-2 ABR Revolving Loans or Swingline Loans.

(ii) If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Class A-2 Revolving Lender of the applicable LC Disbursement, the payment then
due from Borrower in respect thereof and such Class A-2 Revolving Lender’s Pro
Rata Percentage thereof. Each Class A-2 Revolving Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Class A-2
Revolving Lender shall have received such notice later than 12:00 noon, New York
City time, on any day, not later than 11:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Class A-2 Revolving
Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.02(c) with respect to Class A-2 Revolving Loans
made by such Class A-2 Revolving Lender, and the Administrative Agent will
promptly pay to the Issuing Bank the amounts so received by it from the
Class A-2 Revolving Lenders. The Administrative Agent will promptly pay to the
Issuing Bank any amounts received by it from Borrower pursuant to the above
paragraph prior to the time that any Class A-2 Revolving Lender makes any
payment pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from Borrower thereafter will be promptly remitted by the
Administrative Agent to the Class A-2 Revolving Lenders that shall have made
such payments and to the Issuing Bank, as appropriate.

(iii) If any Class A-2 Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of such Class A-2 Revolving Lender and Borrower severally
agrees to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with the foregoing to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of Borrower, the rate per annum
set forth in Section 2.18(h) and (ii) in the case of such Class A-2 Revolving
Lender, at a rate determined by the Administrative Agent in accordance with
banking industry rules or practices on interbank compensation.

(f) Obligations Absolute. To the maximum extent permitted by applicable law, the
Reimbursement Obligation of Borrower as provided in Section 2.18(e) shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (ii) any draft or other document presented under a Letter of
Credit being proved to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that fails to comply with the terms of such Letter
of Credit; (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.18, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of Borrower hereunder; (v) the fact that a
Default shall have occurred and be continuing; or (vi) any material adverse
change in the business, property, results of operations, prospects or condition,
financial or otherwise, of Borrower and its Restricted Subsidiaries. To the
maximum extent permitted by applicable law, none of the Agents, the Class A-2
Revolving Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, no-

 

-68-



--------------------------------------------------------------------------------

tice or other communication under or relating to any Letter of Credit (including
any document required to make a drawing thereunder), any error in interpretation
of technical terms or any consequence arising from causes beyond the control of
the Issuing Bank; provided that the foregoing shall not be construed to excuse
the Issuing Bank from liability to Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by Borrower to the extent permitted by applicable Requirements of Law)
suffered by Borrower that are caused by the Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Class A-2 Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum determined pursuant to Section 2.06(c). Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Class A-2 Revolving
Lender pursuant to Section 2.18(e) to reimburse the Issuing Bank shall be for
the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Class A-2 Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrower shall deposit on terms and in
accounts satisfactory to the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Class A-2 Revolving Lenders, an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Borrower described in Section 8.01(g) or (h).
Funds so deposited shall be applied by the Collateral Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Class A-2 Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of Borrower under this Agreement. If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of De-

 

-69-



--------------------------------------------------------------------------------

fault, such amount plus any accrued interest or realized profits with respect to
such amounts (to the extent not applied as aforesaid) shall be returned to
Borrower within three Business Days after all Events of Default have been cured
or waived.

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Class A-2 Revolving Lenders to act as an
issuing bank under the terms of this Agreement, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Issuing Bank and such Class A-2 Revolving Lender(s). Any Lender designated as an
issuing bank pursuant to this paragraph (j) shall be deemed (in addition to
being a Class A-2 Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Class A-2 Revolving Lender, and
all references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Class A-2 Revolving Lender in its capacity as Issuing Bank, as the context shall
require. Any Class A-2 Revolving Lender designated as an issuing bank pursuant
to this paragraph (j) shall have all the rights and obligations of the Issuing
Bank under the Loan Documents with respect to Letters of Credit issued or to be
issued by it, and all references in the Loan Documents to the term “Issuing
Bank” shall, with respect to such Letters of Credit, be deemed to refer to such
Class A-2 Revolving Lender in its capacity as the Issuing Bank, as the context
shall require. The Administrative Agent shall notify the Lenders of any such
additional Issuing Bank. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.

(k) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, each Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

(l) Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

 

-70-



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

SECTION 2.19 Increase in Commitments.

(a) Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request (x) prior to the Class A-2 Revolving Maturity Date, an increase
to the existing Class A-2 Revolving Commitments (each, an “Incremental Revolving
Loan Commitment”) and/or (y) the establishment of one or more new Term Loan
Commitments (each, an “Incremental Term Loan Commitment”) by an amount equal to
$12,000,000 in the aggregate; provided, that after giving effect to such
increase, the aggregate amount of all Class A-2 Revolving Loans, Swingline
Loans, Letters of Credit and Class A-2 Revolving Commitments (without
duplication) shall not exceed $40,000,000; provided, further, that after giving
effect to such increase, the aggregate amount of all Loans and Class A-2
Revolving Commitments (without duplication) shall not exceed $96,750,000. Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which Borrower proposes that the increased or new Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom Borrower proposes any portion of such
increased or new Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
increased or new Commitments may elect or decline, in its sole discretion, to
provide such increased or new Commitment.

(b) Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase in
Indebtedness resulting from the consummation of any Permitted Acquisition
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 5.01(a) or (b), Borrower shall be in
compliance with each of the covenants set forth in Section 6.10;

(iv) Borrower shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Class A-2 Revolving Loans pursuant to
Section 2.19(d); and

(v) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

 

-71-



--------------------------------------------------------------------------------

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments ( “Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the Tranche B-2 Loans (it being
understood that Incremental Term Loans may be a part of the Tranche B-2 Loans);

(ii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the weighted average life to maturity of the existing Tranche
B-2 Loans;

(iii) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Final Maturity Date;

(iv) the Applicable Margins for the Incremental Term Loans shall be determined
by Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Margins for any Incremental Term Loans are greater
than the Applicable Margins for the Tranche B Loans by more than 25 basis
points, then the Applicable Margins for the Tranche B Loans shall be increased
to the extent necessary so that the Applicable Margins for the Incremental Term
Loans are equal to the Applicable Margins for the Tranche B Loans plus 25 basis
points; provided, further, that in determining the Applicable Margins applicable
to the Tranche B Loans and the Incremental Term Loans, (x) original issue
discount ( “OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by Borrower to the Lenders of the Tranche B Loans or the
Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity) and (y) customary arrangement or commitment fees payable to the
Arranger (or its affiliates) in connection with the Tranche B Loans or to one or
more arrangers (or their affiliates) of the Incremental Term Loans shall be
excluded;

(v) to the extent that the terms and provisions of Incremental Term Loans are
not identical to the Tranche B-2 Loans (except to the extent permitted by clause
(iii) or (iv) above) they shall be reasonably satisfactory to the Administrative
Agent;

(vi) any Loans made pursuant to Incremental Revolving Loan Commitments
(“Incremental Revolving Loans”) shall be Class A-2 Revolving Loans.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Class A-2 Revolving Loans or Tranche B-2 Loans shall be deemed,
unless the context otherwise requires, to include references to Class A-2
Revolving Loans made pursuant to Incremental Revolving Loan Commitments and
Incremental Term Loans that are Tranche B-2 Term Loans, respectively, made
pursuant to this Agreement.

(d) Adjustment of Class A-2 Revolving Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Class A-2 Revolving
Commitments, then each Class A-2 Revolving Lender that is acquiring a new or
additional Class A-2 Revolving Commitment on the Increase Effective Date shall
make a Class A-2 Revolving Loan, the proceeds of which will be used to

 

-72-



--------------------------------------------------------------------------------

prepay the Class A-2 Revolving Loans of the other Class A-2 Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Class A-2 Revolving Loans outstanding are held by the Class A-2
Revolving Lenders pro rata based on their Class A-2 Revolving Commitments after
giving effect to such Increase Effective Date. If there is a new borrowing of
Class A-2 Revolving Loans on such Increase Effective Date, the Class A-2
Revolving Lenders after giving effect to such Increase Effective Date shall make
such Class A-2 Revolving Loans in accordance with Section 2.01(c).

(e) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to Borrower in an amount equal to its new Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Term Loans or any such new Commitments.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders (with references to the
Companies as of the Closing Date being references thereto after giving effect to
the Gameco Acquisition unless otherwise expressly stated) on the Closing Date
(it being understood that the Transactions and the Additional Transactions shall
not be consummated until on or after the Closing Date) and, except as otherwise
stated to be as of a different date, as of the date of each Credit Extension
(including the Closing Date) that:

SECTION 3.01 Organization; Powers. Each of Borrower and the Restricted
Subsidiaries (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any Organizational Document of Borrower or any of its
Restricted Subsidiaries or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder.

SECTION 3.02 Authorization; Enforceability. The Transactions, the Additional
Transactions and the Restatement Transactions to be entered into by each Loan
Party are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party. Each Loan Document to which any
Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

-73-



--------------------------------------------------------------------------------

SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions, the Additional Transactions and the Restatement Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority (including Gaming Authorities),
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created by the Loan Documents and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
Borrower or any of its Restricted Subsidiaries, (c) will not violate any
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon Borrower or any of its Restricted Subsidiaries or its property, or give
rise to a right thereunder to require any payment to be made by Borrower or any
of its Restricted Subsidiaries, except for violations, defaults or the creation
of such rights that could not reasonably be expected to result in a Material
Adverse Effect, and (e) will not result in the creation or imposition of any
Lien on any property of any Loan Party, except Liens created by the Loan
Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has delivered to the Lenders the
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of Borrower (i) as of and for the fiscal years ended
December 31, 2005, 2004 and 2003, audited by and accompanied by the unqualified
opinion of Deloitte & Touche LLP, independent registered public accountants, and
(ii) as of and for the three-month period ended March 31, 2006 and for the
comparable period of the preceding fiscal year, in each case, certified by the
chief financial officer of Borrower. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a), (b) and (c) have been
prepared in accordance with GAAP and present fairly and accurately in all
material respects the financial condition and results of operations and cash
flows of Borrower as of the dates and for the periods to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents and the Senior Note Documents. Since December 31, 2005,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect (other than any such event, change, circumstance or
occurrence that the Required Revolving Lenders have duly waived).

(c) Pro Forma Financial Statements. Borrower has delivered to the Lenders
Borrower’s unaudited pro forma consolidated balance sheet and statements of
operations and cash flows and pro forma EBITDA, for the fiscal year ended
December 31, 2005, and as of and for the three-month period ended March 31,
2006, in each case after giving effect to the Transactions and the Additional
Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of all periods presented in the case of the
statements of operations and cash flows. Such pro forma financial statements
have been prepared in good faith by the Loan Parties, based on the assumptions
stated therein (which assumptions are believed by the Loan Parties on the
Closing Date to be reasonable), are based on the best information available to
the Loan Parties as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the Transactions and the
Additional Transactions, and in accordance with Regulation S-X, and present
fairly in all material respects the pro forma consolidated financial position
and results of operations of Borrower as of such date and for such periods,
assuming that the Transactions and the Additional Transactions had occurred at
such dates.

 

-74-



--------------------------------------------------------------------------------

(d) Forecasts. The forecasts of financial performance of Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to be reasonable.

SECTION 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Liens and, in the case of all other
material property, Permitted Liens and minor irregularities or deficiencies in
title that, in the aggregate, do not interfere with its ability to conduct its
business as currently conducted or to utilize such property for its intended
purpose. The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear and casualty and
condemnation excepted with respect to which the Administrative Agent has been
made aware) and (ii) constitutes all the property which is required for the
business and operations of the Companies as presently conducted.

(b) Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Company as of the Closing Date and describes the type
of interest therein held by such Company and whether such owned Real Property is
leased and if leased whether the underlying Lease contains any option to
purchase all or any portion of such Real Property or any interest therein or
contains any right of first refusal relating to any sale of such Real Property
or any portion thereof or interest therein and (ii) leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the Closing Date and describes the type of interest therein
held by such Company and, in each of the cases described in clauses (i) and
(ii) of this Section 3.05(b), whether any Lease requires the consent of the
landlord or tenant thereunder, or other party thereto, to the Transactions.
Schedule 8(b) to the Perfection Certificate also lists each unexercised option
to purchase Real Property which option is owned by any Company.

(c) No Casualty Event. No Company has received any notice of, nor has any actual
or constructive knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any portion of its property. No mortgage
encumbers improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.04.

(d) Collateral. Each Loan Party owns or has rights to use all of the Collateral
and all rights with respect to any of the foregoing used in, necessary for or
material to such Loan Party’s business as currently conducted. The use by such
Loan Party of such Collateral and all such rights with respect to the foregoing
do not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. To the actual or constructive knowledge of the Loan
Parties, no claim has been made and remains outstanding that any Loan Parties’
use of any Collateral does or may violate the rights of any third party that
could, individually or in the aggregate with other such claims, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, propri-

 

-75-



--------------------------------------------------------------------------------

etary information, domain names, know-how and processes necessary for the
conduct of its business as currently conducted (the “Intellectual Property”),
except for those the failure to own or license which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. To the actual or constructive knowledge of the Loan Parties, no claim
has been asserted and is pending by any person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does Borrower know of any valid basis for any
such claim. The use of such Intellectual Property by each Loan Party does not
infringe the rights of any person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business that are listed in
Schedule 12(a) or 12(b) to the Perfection Certificate, on and as of the Closing
Date (i) each Loan Party owns and possesses the right to use, and has done
nothing to authorize or enable any other person to use, any copyright, patent or
trademark (as such terms are defined in the Security Agreement) listed in
Schedule 12(a) or 12(b) to the Perfection Certificate and (ii) all registrations
listed in Schedule 12(a) or 12(b) to the Perfection Certificate are valid and in
full force and effect.

(c) No Violations or Proceedings. To Borrower’s knowledge, on and as of the
Closing Date, there is no material violation by others of any right of any Loan
Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate pledged by it under the name of any
Loan Party.

SECTION 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of Borrower
and their jurisdictions of organization as of the Closing Date and (ii) the
number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of Borrower, are owned by Borrower, directly or indirectly through
Wholly Owned Restricted Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreement, free of any and all Liens, rights or
claims of other persons, except the security interest created by the Security
Agreement and Permitted Liens, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests.

(b) No Consent of Third Parties Required. Except as set forth on Schedule
3.07(b), no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or reasonably desirable (from the
perspective of a secured party) in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Equity Interests pledged to the Collateral Agent for the benefit of the Secured
Parties under the Security Agreement or the exercise by the Collateral Agent of
the voting or other rights provided for in the Security Agreement or the
exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Borrower and each Subsidiary on the Closing Date, and
after giving effect to the Transactions, is set forth on Schedule 10(a) to the
Perfection Certificate dated the Closing Date.

 

-76-



--------------------------------------------------------------------------------

SECTION 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened against or affecting
any Company or any business, property or rights of any Company (i) that involve
any Loan Document or any of the Transactions, Additional Transactions or
Restatement Transactions or (ii) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, in the aggregate, to result in a Material Adverse Effect. Except
for matters covered by Section 3.18, no Company or any of its property is in
violation of, nor will the continued operation of its property as currently
conducted violate, any Requirements of Law (including any zoning or building
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting any Company’s Real Property or is in default with
respect to any Requirement of Law, where such violation or default, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.09 Agreements. No Company is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default. Schedule 3.09 accurately and completely lists all
agreements that are material to Borrower and its Subsidiaries taken as a whole
(other than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Closing Date and documents related to the
Existing Notes) to which any Company is a party which are in effect on the
Closing Date in connection with the operation of the business conducted thereby
and as of the Closing Date, Borrower has delivered to the Administrative Agent
complete and correct copies of all such material agreements, including any
amendments, supplements or modifications with respect thereto, and all such
agreements are in full force and effect.

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the Security Agreement does not violate such regulations.

SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. Borrower will use the proceeds of (a) the Initial
Tranche B Loans and the net cash proceeds from the Senior Notes to finance the
Transactions and the Additional Transactions and pay related premiums, fees and
expenses and (b) the Class A-2 Revolving Loans and Swingline Loans after the
Closing Date for general corporate purposes (including working capital, Capital
Expenditures, Investments and to effect Permitted Acquisitions).

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns or materials required to have been filed by it and all such Tax Returns
are true and correct in all material respects and (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP and

 

-77-



--------------------------------------------------------------------------------

(ii) the nonpayment of which could not, in the aggregate, have a Material
Adverse Effect. Each Company has made adequate provision in accordance with GAAP
for all Taxes not yet due and payable. Each Company is unaware of any proposed
or pending tax assessments, deficiencies or audits that could be reasonably
expected to, in the aggregate, result in a Material Adverse Effect. No Loan
Party has ever participated in an undisclosed “reportable transaction” within
the meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, or the Confidential Information Memorandum
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, Borrower represents only that it
acted in good faith and utilized reasonable assumptions it believed to be
reasonable at the time of the preparation of such information, report, financial
statement, exhibit or schedule, and that the actual results during the period or
periods covered by such forecast or projection may differ from the projected or
forecasted results.

SECTION 3.15 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Company is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions
and the Additional Transactions to occur on the Closing Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (a) the fair value of the properties of each Loan
Party (individually and on a consolidated basis with its Subsidiaries after
giving effect to all rights of contribution) will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries after giving effect to all rights of
contribution) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries after giving effect to all rights of contribution) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries after giving
effect to all rights of contribution) will not have unreasonably small capital
with which to conduct its business in which it is engaged as such business is
conducted at such time and is proposed to be conducted following such time.

SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the

 

-78-



--------------------------------------------------------------------------------

regulations and published interpretations thereunder with respect to each
Employee Benefit Plan. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in material liability of any Company or any of
its ERISA Affiliates or the imposition of a Lien on any of the property of any
Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the property of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.18 Environmental Matters.

(a) Except as, individually or in the aggregate, could not reasonably be
expected to result in loss, liability or expense to any Loan Party in excess of
$5,000,000:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law; and under the currently effective business plan of the
Companies, no expenditures (other than expenditures for ongoing registration,
tank testing, waste water permits and related testing, tank permits and
environmental monitoring associated with routine business operations at all
Company locations) or operational adjustments will be required in order to
comply with applicable Environmental Laws during the next five years;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures (other than expenditures for ongoing
registration, tank testing, waste water permits and related testing, tank
permits and environmental monitoring associated with routine business operations
at all Company locations) or operational adjustments will be required in order
to renew or modify such Environmental Permits during the next five years;

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that is
likely to result in liability to the Companies under any applicable
Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and to
the knowledge of the Loan Parties, there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and

(v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

 

-79-



--------------------------------------------------------------------------------

(b) (i) No Company is obligated to perform any action or otherwise incur any
material expense under Environmental Law pursuant to any order, decree, judgment
or agreement by which it is bound or which it has assumed by contract, agreement
or operation of law, and no Company is conducting or financing any material
Response pursuant to any Environmental Law with respect to any Real Property or
any other location;

(ii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) to the knowledge of the Loan Parties, included on any similar
list maintained by any Governmental Authority including any such list relating
to petroleum, in each case which is likely to result in material liability to
the Companies under Environmental Law;

(iii) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(v) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

SECTION 3.19 Insurance. Schedule 3.19 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Closing Date.
All insurance maintained by the Companies is in full force and effect, all
premiums that are due and payable have been duly paid, no Company has received
notice of violation or cancellation thereof, the Premises, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements, and there exists no default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.

SECTION 3.20 Security Documents.

(a) Security Agreement. The Security Agreement, when executed and delivered by
the parties thereto on the Closing Date, will be effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed in the offices specified on Schedule 7 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent of the Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by each Security Agreement), the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Security Agreement Collateral (other than such Security Agreement Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.

 

-80-



--------------------------------------------------------------------------------

(b) Mortgages. Each Mortgage, upon execution and delivery by the parties thereto
on the Closing Date, will be effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens or other Liens acceptable to
the Collateral Agent. When the Mortgages are filed in the offices specified on
Schedule 8(a) to the Perfection Certificate dated the Closing Date (or, in the
case of any Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.11 and 5.12, when such Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Sections 5.11 and 5.12), the
Mortgages shall constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
Liens of any other person, other than Liens permitted by such Mortgage.

(c) Pledge Agreements. Each Pledge Agreement, when executed and delivered by the
Loan Parties party thereto, will be effective to create, in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Equity Interests and
other Collateral pledged thereby and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 7 to
the Perfection Certificate and (ii) upon the taking of possession by the
Collateral Agent of the Equity Interests pledged thereby, the Liens created by
the Pledge Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the applicable
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), the Liens created by such Security Document will constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.

SECTION 3.21 Acquisition Documents; Representations and Warranties in
Acquisition Agreements. The Lenders have been furnished true and complete copies
of each Acquisition Agreement to the extent executed and delivered on or prior
to the Closing Date. All representations and warranties of each Loan Party set
forth in such Acquisition Agreements were true and correct in all material
respects as of the time such representations and warranties were made and shall
be true and correct in all material respects as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

 

-81-



--------------------------------------------------------------------------------

SECTION 3.22 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of Borrower, none of their respective
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering ( “Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and to the knowledge of Borrower, no Affiliate or broker or
other agent of any Loan Party acting or benefiting in any capacity in connection
with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
terrorism as defined in the Executive Order; or

(v) a person that is named as a specially designated national and blocked person
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of Borrower, no broker or other agent of
any Loan Party acting in any capacity in connection with the Loans (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any person described in paragraph
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 3.23 Licenses and Permits.

(a) (i) All material licenses (including all necessary Gaming Licenses), permits
and consents and similar rights required from any federal, state or local
governmental body (including the Gaming Authorities and Liquor Authorities) for
the ownership, use or operation of the businesses or properties now owned or
operated by Borrower or any of its Restricted Subsidiaries have been validly
issued and are in full force and effect; (ii) Borrower and each of its
Restricted Subsidiaries is in compliance, in all material respects, with all of
the provisions thereof applicable to it; and (iii) none of such licenses,
permits or consents is the subject of any pending or, to Borrower’s knowledge,
threatened proceeding for the revocation, cancellation, suspension or
non-renewal thereof. As of the Closing Date (and as of each subsequent date on
which Borrower delivers to the Administrative Agent an updated schedule pursuant
to Section 5.16), set forth on Schedule 3.23 is a complete and accurate list of
all such material licenses, permits and consents that are necessary and
appropriate for the operation of Borrower’s businesses and the businesses of its
Restricted Subsidiaries, and such schedule identifies the date by which an
application for the renewal of such license, permit or consent must be filed and
describes the status of each such pending application.

 

-82-



--------------------------------------------------------------------------------

(b) Borrower and its Restricted Subsidiaries have obtained as of the Closing
Date all required approvals from the Gaming Authorities and Liquor Authorities
of the transactions contemplated hereby and by the other Loan Documents.

SECTION 3.24 Projects; Construction Contracts. Schedule 3.24 is a true and
complete description of each Project affecting any Real Property owned, leased,
subleased or otherwise occupied or utilized by any Company as of the Closing
Date. Schedule 3.24 is a true and complete list of each Construction Contract as
of the Closing Date and, as of the Closing Date, Borrower has delivered to
Administrative Agent complete and correct copies of all such Construction
Contracts (together with all Plans and Specifications relating thereto),
including all amendments, supplements or modifications with respect thereto, and
all such Construction Contracts are in full force and effect.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it was subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent and there shall
have been delivered to the Administrative Agent an executed counterpart of each
of the Loan Documents and the Perfection Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
long-form if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

 

-83-



--------------------------------------------------------------------------------

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of Borrower, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b),
(c) and (d).

(d) Financings and Other Transactions, etc.

(i) The Transactions shall have been consummated or shall be consummated
simultaneously on the Closing Date, in each case in all material respects in
accordance with the terms hereof and the terms of the Transaction Documents,
without the waiver or amendment of any such terms not approved by the
Administrative Agent and the Arrangers other than any waiver or amendment
thereof that is not materially adverse to the interests of the Lenders; provided
that (x) with respect to the Existing Notes Redemption, only the delivery of the
Existing Notes Redemption Notice and the deposit of funds with the trustee under
and pursuant to the terms of the indenture governing the Existing Notes is
required on the Closing Date and (y) the Pinon Acquisition and the TPSH
Acquisition may be consummated after the Closing Date.

(ii) Borrower shall have received not less than $210,000,000 in gross proceeds
of the Senior Notes, and the Senior Note Agreement shall be in form and
substance reasonably satisfactory to the Lenders.

(iii) The Additional Transactions shall have been consummated on the Closing
Date.

(iv) The Lenders shall be satisfied with the management, the capitalization, the
terms and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies (after giving effect to the
Transactions and the Additional Transactions) and any indemnities, employment
and other arrangements entered into in connection with the Transactions.

(v) The Refinancing shall have been consummated in full (other that with respect
to Existing Notes for which the Existing Notes Redemption Notice has been
validly delivered and for which funds have been deposited with the trustee
under, and pursuant to the terms of, the indenture governing the Existing Notes)
to the satisfaction of the Lenders with all liens in favor of the existing
lenders being unconditionally released; the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent with
respect to all debt being refinanced in the Refinancing; and the Administrative
Agent shall have received from any person holding any Lien securing any such
debt, such UCC termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in Intellectual
Property and other instruments, in each case in proper form for recording, as
the Administrative Agent shall have reasonably requested to release and
terminate of record the Liens securing such debt.

(e) Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders
shall have received and shall be satisfied with the form and substance of the
financial statements described in Section 3.04 and with the forecasts of the
financial performance of Borrower and its Subsidiaries.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or preferred stock other than (i) the Loans and
Credit Extensions hereunder, (ii) the Senior Notes, (iii) the Indebtedness
listed on Schedule 6.01(b) and (iv) Indebtedness owed to Borrower or any
Guarantor.

 

-84-



--------------------------------------------------------------------------------

(g) Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received (i) from Baker & Hostetler LLP, special counsel to the Loan
Parties, an opinion addressed to the Administrative Agent, the Agents, the
Issuing Bank and each of the Lenders and dated the Closing Date covering the
matters set forth in Exhibit N, (ii) from local counsel listed on Schedule
4.01(g), opinions each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and shall cover the
perfection of the security interests granted pursuant to the Security Documents
and such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, and (iii) from local gaming counsel
reasonably satisfactory to the Administrative Agent, opinions each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders and shall cover Colorado, Louisiana, Nevada and Virginia
Gaming Laws and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Closing Date and signed
by the chief financial officer of Borrower.

(i) Requirements of Law. The Lenders shall be satisfied that Borrower, its
Subsidiaries, the Transactions and the Additional Transactions shall be in full
compliance with all material Requirements of Law, including Regulations T, U and
X of the Board, and shall have received satisfactory evidence of such compliance
reasonably requested by them.

(j) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities (including Gaming Authorities) and third parties shall have approved
or consented to the Transactions to be consummated on the Closing Date, and
there shall be no governmental or judicial action, actual or threatened, that
has or would have, singly or in the aggregate, a reasonable likelihood of
restraining, preventing or imposing burdensome conditions on the Transactions to
be consummated on the Closing Date or the other transactions contemplated
hereby.

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of the Loan Parties to fully and
timely perform their respective obligations under the Transaction Documents, or
the ability of the parties hereto to consummate the financings contemplated
hereby or the other Transactions or the Additional Transactions.

(l) Sources and Uses. The sources and uses of the Loans shall be as set forth in
Section 3.12.

(m) Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including half of the legal fees and expenses of Cahill Gordon & Reindel LLP,
special counsel to the Agents, and all of the fees and expenses of any local
counsel, foreign counsel, appraisers, consultants and other advisors) required
to be reimbursed or paid by Borrower hereunder or under any other Loan Document
(it being understood that only 50% of any legal fees and expenses of Cahill
Gordon & Reindel LLP that relate to both the Original Credit Agreement and the
Senior Notes offering shall be due and payable hereunder in accordance with this
clause (m)).

 

-85-



--------------------------------------------------------------------------------

  (n) Personal Property Requirements. Except as required by Section 5.10 and
solely with respect to the items expressly referenced therein, the Collateral
Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
certificated Securities Collateral and the Equity Interests pledged under any
Security Agreement accompanied by instruments of transfer and stock powers
undated and endorsed in blank have been delivered to the Collateral Agent;

(ii) the Intercompany Note executed by and among Borrower and each of its
Restricted Subsidiaries, accompanied by instruments of transfer undated and
endorsed in blank have been delivered to the Collateral Agent;

(iii) all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by the Security Agreement) have been delivered to the
Collateral Agent;

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents and, with respect to all UCC financing
statements required to be filed pursuant to the Loan Documents, evidence
satisfactory to the Administrative Agent that Borrower has retained, at its sole
cost and expense, a service provider acceptable to the Administrative Agent for
the tracking of all such financing statements and notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof;

(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any property of any Loan Party is located and
the state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens or any other Liens acceptable to the Collateral Agent);

(vi) with respect to each location set forth on Schedule 4.01(n)(vi), a Landlord
Access Agreement; provided that no such Landlord Access Agreement shall be
required with respect to any Real Property that could not be obtained after the
Loan Party that is the lessee of such Real Property or owner of the inventory or
other personal property Collateral stored with the bailee thereof, as
applicable, shall have used all commercially reasonable efforts to do so; and

(vii) evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.

 

-86-



--------------------------------------------------------------------------------

(o) Real Property Requirements. Except as required by Section 5.10 and solely
with respect to the items for the properties expressly referenced therein, the
Collateral Agent shall have received:

(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a first priority mortgage lien under the
laws of any applicable jurisdiction, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which fair market value is set forth on Schedule 4.01(o)(iii)(A), which policy
(or such marked-up commitment) (each, a “Title Policy” ) shall (A) be issued by
the Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning (other than as provided in Schedule 4.01(o)(iii)(B) with respect to which
the Loan Parties shall have delivered a PZR Report in form and substance
reasonably acceptable to the Collateral Agent), contiguity, revolving credit,
doing business, non-imputation, public road access, survey, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot and
so-called comprehensive coverage over covenants and restrictions), and
(E) contain no exceptions to title other than exceptions reasonably acceptable
to the Collateral Agent;

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;

 

-87-



--------------------------------------------------------------------------------

(v) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;

(vi) with respect to each Real Property or Mortgaged Property, copies of all
Leases in which Borrower or any Restricted Subsidiary holds the lessor’s
interest or other agreements relating to possessory interests, if any. To the
extent any of the foregoing affect any Mortgaged Property, such agreement shall
be subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement, and shall otherwise be reasonably
acceptable to the Collateral Agent;

(vii) with respect to each Mortgaged Property, each Loan Party shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

(viii) Surveys with respect to each Mortgaged Property;

(ix) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property;

(x) with respect to each Real Property that has an existing Construction
Contract, true and correct copies of each Construction Contract and a complete
set of the Plans and Specifications relating thereto; together with copies of
all permits and government approvals relating to the construction and use of the
Project;

(xi) assignment of contract for each of the Construction Contracts and the Plans
and Specifications, duly executed by each Loan Party that is party thereto and
pursuant to which each such Loan Party shall have assigned to the Collateral
Agent, for the benefit of the Secured Parties, all of such Loan Party’s right,
title and interest in and to each such Construction Contract, and which
assignment shall have been consented to and certified in writing by the other
party(ies) to each such Construction Contract;

(xii) lien waivers from each contractor and subcontractor employed in connection
with the construction of each Project, in each case in form and substance
reasonably acceptable to the Collateral Agent;

(xiii) with respect to each Real Property that has an existing Construction
Contract, an agreement with an Inspecting Engineer of recognized standing and
reasonably acceptable to the Collateral Agent, by which agreement such
Inspecting Engineer agrees to assist the Collateral Agent in its inspection of
any Project during construction and provide such additional services as the
Collateral Agent may reasonably require at sole expense of Borrower; and

(xiv) with respect to each Real Property that has an existing Construction
Contract, evidence that Borrower or applicable Loan Parties have caused a
bonding company to issue a Construction Completion Bond.

 

-88-



--------------------------------------------------------------------------------

(p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.

(q) USA PATRIOT Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
including the information described in Section 10.13.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

(b) No Default. Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and, at the time of
and immediately after giving effect to such Credit Extension and the application
of the proceeds thereof, no Default shall have occurred and be continuing on
such date.

(c) Representations and Warranties. Each of the representations and warranties
made by Borrower set forth in Article III hereof or by any Loan Party in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued or shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 4.02(b)-(d) have been satisfied. Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.02(b)-(d) have been satisfied.

 

-89-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Borrower warrants, covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Borrower will, and will cause each other Loan
Party and their respective Restricted Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent for delivery to each Lender:

(a) Annual Reports. As soon as available and in any event within 90 days (or
such earlier date on which Borrower is required to file a Form 10-K under the
Exchange Act) after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2006, (i) the consolidated balance sheet of Borrower as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and notes thereto (including a note with a consolidating balance sheet and
statements of income and cash flows separating out Borrower and the Guarantors
in the event that any Subsidiaries are not Loan Parties), all prepared in
accordance with Regulation S-X and accompanied by an opinion of Deloitte &
Touche LLP or other independent public accountants of recognized national
standing reasonably satisfactory to the Administrative Agent (which opinion
shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the dates and for the periods specified in
accordance with GAAP, (ii) a management report in a form reasonably satisfactory
to the Administrative Agent setting forth (A) statement of income items and
Consolidated EBITDA of Borrower for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
budgeted amounts and (B) key operational information and statistics for such
fiscal year consistent with internal and industry-wide reporting standards, and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Borrower for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) may be furnished in the form of a
Form 10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days (or
such earlier date on which Borrower is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending June 30, 2006, (i) the
consolidated balance sheet of Borrower as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto (including a note with a
consolidating balance sheet and statements of income and cash flows separating
out Borrower and the Guarantors in the event that any Subsidiaries are not Loan
Parties), all prepared in accordance with Regulation S-X under the Securities
Act and accompanied

 

-90-



--------------------------------------------------------------------------------

by a certificate of a Financial Officer stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Borrower as of the date and for the
periods specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments, (ii) a management report
in a form reasonably satisfactory to the Administrative Agent setting forth
(A) statement of income items and Consolidated EBITDA of Borrower for such
fiscal quarter and for the then elapsed portion of the fiscal year, showing
variance, by dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts and (B) key operational
information and statistics for such fiscal quarter and for the then elapsed
portion of the fiscal year consistent with internal and industry-wide reporting
standards, and (iii) a narrative report and management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year and budgeted amounts (it being understood that the
information required by clause (i) may be furnished in the form of a Form 10-Q);

(c) Monthly Reports. Within 30 days after the end of each of the first two
months of each fiscal quarter, (i) the consolidated balance sheet of Borrower as
of the end of each such month and the related consolidated statements of income
and cash flows of Borrower for such month and for the then elapsed portion of
the fiscal year, in comparative form with the consolidated statements of income
and cash flows for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated results of
operations and cash flows of Borrower as of the date and for the periods
specified in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments, (ii) a management report in a form reasonably
satisfactory to the Administrative Agent setting forth (A) statement of income
items and Consolidated EBITDA of Borrower for such month and for the then
elapsed portion of the fiscal year, showing variance, by dollar amount and
percentage, from amounts for the comparable periods in the previous fiscal year
and budgeted amounts and (B) key operational information and statistics for such
month and for the then elapsed portion of the fiscal year consistent with
internal and industry-wide reporting standards and (iii) a narrative report and
management s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such month and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year and budgeted amounts;

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(A) certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) beginning with the fiscal quarter
ending June 30, 2006, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.07(f) and 6.10 (including the aggregate amount
of net cash proceeds from Excluded Issuances for such period and the uses
therefor) and, concurrently with any delivery of financial statements under
Section 5.01(a) above, setting forth Borrower’s calculation of Excess Cash Flow
and (C) showing a reconciliation of Consolidated EBITDA to the net income set
forth on the statement of income; and (ii) concurrently with any delivery of
financial statements under Section 5.01(a) above, beginning with the fiscal year
ending December 31, 2006, a report of the accounting firm opining on or
certifying such financial statements stating that in the course of its regular
audit of the financial statements of Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default insofar as it relates to
financial or accounting matters has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;

 

-91-



--------------------------------------------------------------------------------

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

(g) Management Letters. Promptly after the receipt thereof by any Loan Party, a
copy of any “management letter” received by any such person from its certified
public accountants and within 30 days after the receipt of such management
letter, a copy of the management’s responses thereto;

(h) Budgets. Within 90 days after the beginning of each fiscal year, a budget
for Borrower in form reasonably satisfactory to the Administrative Agent, but to
include balance sheets, statements of income and sources and uses of cash, for
(i) each month of such fiscal year prepared in detail and (ii) each fiscal year
thereafter, through and including the fiscal year in which the Final Maturity
Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Borrower to
the effect that the budget of Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;

(i) Organization. Concurrently with any delivery of financial statements under
Section 5.01(a), an accurate organizational chart as required by
Section 3.07(c), or confirmation that there are no changes to Schedule 10(a) to
the Perfection Certificate;

(j) Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice;

(k) Governmental Authorization. Borrower shall deliver, and shall cause its
Restricted Subsidiaries to deliver, to the Administrative Agent, as soon as
practicable, and in any event within 5 days after the receipt thereof by
Borrower or its Restricted Subsidiaries from any Gaming Authority or other
Governmental Authority having jurisdiction over the operations of Borrower or
its Restricted Subsidiaries, or filing or receipt thereof by Borrower or its
Restricted Subsidiaries, (i) copies of any order or notice of such Gaming
Authority or such other Governmental Authority or court of competent
jurisdiction which designates any Gaming License or other material franchise,
permit or other governmental operating authorization of Borrower or its
Restricted Subsidiaries, or any application therefor, for a hearing or which
refuses renewal or extension of, or revokes or suspends the authority of,
Borrower or its Restricted Subsidiaries to construct, own, manage or operate its
businesses (or any portion thereof), and (ii) a copy of any com-

 

-92-



--------------------------------------------------------------------------------

peting application filed with respect to any such Gaming License or other
authorization, or application therefor, of Borrower or any of its Restricted
Subsidiaries, or any citation, notice of violation or order to show cause issued
by any Gaming Authority, any Liquor Authority or other Governmental Authority or
any complaint filed by any Gaming Authority or other Governmental Authority
which is applicable to Borrower or to its Restricted Subsidiaries;

(l) Completion Date. Promptly following each Completion Date, Borrower shall or
shall cause the applicable Loan Party to deliver notice to Collateral Agent of
the occurrence of such Completion Date, together with a copy of a Completion
Certificate, if any, relating thereto; and

(m) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event,
within three Business Days of Borrower obtaining actual or constructive
knowledge of the occurrence thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) the occurrence of a material Casualty Event; and

(e) (i) the incurrence of any material Lien (other than Permitted Liens) on, or
material claim asserted against, any of the Collateral or (ii) the occurrence of
any other event which could materially adversely affect the value of the
Collateral.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any zoning,
building and Environmental Law,

 

-93-



--------------------------------------------------------------------------------

ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases and Transaction Documents; and at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition (other than wear and tear
occurring in the ordinary course of business) and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis, (ii) commercial general
liability insurance against claims for bodily injury, death or property damage
covering any and all insurable claims, (iii) explosion insurance in respect of
any boilers, machinery or similar apparatus constituting Collateral,
(iv) business interruption insurance, (v) worker’s compensation insurance and
such other insurance as may be required by any Requirement of Law and (vi) such
other insurance against risks as the Administrative Agent may from time to time
reasonably require (such policies to be in such form and amounts and having such
coverage as may be reasonably satisfactory to the Administrative Agent and the
Collateral Agent); provided that with respect to physical hazard insurance,
neither the Collateral Agent nor the applicable Company shall agree to the
adjustment of any claim thereunder without the consent of the other (such
consent not to be unreasonably withheld or delayed); provided, further, that no
consent of any Company shall be required during an Event of Default.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.

(c) Notice to Agents. Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

 

-94-



--------------------------------------------------------------------------------

(d) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements are located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

(e) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

(f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (x) (i) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions and (y) the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

(b) Filing of Returns. Timely (subject to any extensions granted by the
applicable Governmental Authority) and correctly file all material Tax Returns
required to be filed by it. Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit.

(c) Tax Shelter Reporting. Borrower does not intend to treat the Loans as being
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

 

-95-



--------------------------------------------------------------------------------

SECTION 5.06 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code with respect to any Employee Benefit
Plan and (b) furnish to the Administrative Agent (x) as soon as possible after,
and in any event within 5 days after any Responsible Officer of any Company or
any ERISA Affiliates of any Company knows or has reason to know that, any ERISA
Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Companies or any of their
ERISA Affiliates in an aggregate amount exceeding $500,000 or the imposition of
a Lien, a statement of a Financial Officer of Borrower setting forth details as
to such ERISA Event and the action, if any, that the Companies propose to take
with respect thereto, and (y) upon request by the Administrative Agent, copies
of (i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Each of
Borrower and its Restricted Subsidiaries will permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the property of Borrower or such Restricted Subsidiary at
reasonable times upon reasonable advance notice and to make extracts from and
copies of such financial records; provided that, so long as no Event of Default
then exists, such inspection or visit shall be limited to one (1) per fiscal
year of Borrower, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances, accounts
and condition of Borrower or any Restricted Subsidiary with its officers and, in
the presence of such officers, other employees thereof and advisors therefor
(including independent accountants).

(b) Within 150 days after the end of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location, venue and time or, at the option of the
Administrative Agent, by conference call, the costs of such venue or call to be
paid by Borrower) with all Lenders who choose to attend such meeting, at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of the Companies and the budgets presented for the
current fiscal year of the Companies.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Standby Letter of Credit.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and use commercially reasonable efforts to cause all lessees and
other persons occupying Real Property owned, operated or leased by any Company
to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to the operations of the applicable Loan Party,
Restricted Subsidiary, lessees or other persons, as the case may be, and Real
Property; obtain and renew all material Environmental Permits applicable to its
operations and Real Property; and conduct all Responses required by, and in
accordance with, Environmental Laws; provided that no Company shall be required
to undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 

-96-



--------------------------------------------------------------------------------

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 30 days after Borrower
obtains actual or constructive knowledge of the Default, without the Companies
commencing activities reasonably likely to cure such Default in accordance with
Environmental Laws, at the written request of the Administrative Agent or the
Required Lenders through the Administrative Agent, provide to the Lenders within
30 days after such request, at the expense of Borrower, an environmental
assessment report regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in form and substance, reasonably acceptable
to the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them.

SECTION 5.10 Post-Closing Matters. Pursuant to the Original Credit Agreement,
Borrower delivered or caused to be delivered and completed the tasks described
in this Section 5.10:

(a) endorsements to Borrower s and the Loan Parties flood insurance policies,
which endorsements (i) shall be reasonably satisfactory to the Collateral Agent,
(ii) shall be delivered within 45 days of the Closing Date to the Collateral
Agent, (iii) shall state that they are naming Credit Suisse AG, Cayman Islands
Branch, as Collateral Agent and Administrative Agent, as an additional insured,
loss payee and mortgagee to such flood insurance policies and (iv) shall provide
evidence that Wells Fargo Bank Minnesota, National Association, as trustee (to
the extent so named), has been removed as an additional insured, loss payee and
mortgagee from such flood insurance policies; such endorsements shall cover the
properties located at: (A) (i) 108 N. Highway 397, Lake Charles, Louisiana,
(ii) 1829 Highway 90 West, Morgan City, Louisiana and (iii) 11825 Highway 308,
LaRose, Louisiana, in each case, evidenced by the insurance certificates dated
June 9, 2006 and the Flood Insurance General Charge Endorsements that were
issued on June 9, 2006 by ICT Insurance Agency, Inc., and (B) (i) 1869 Mills
Highway, Breaux Bridge, Louisiana and (ii) 52396 LA Highway 16, Denham Springs,
Louisiana, in each case, evidenced by the insurance certificates dated June 2,
2006 and the Flood Insurance General Charge Endorsements that were issued on
June 16, 2006 by ICT Insurance Agency, Inc., all of which certificates and
Commercial Policy Change Requests were delivered to the Collateral Agent
pursuant to Section 4.01(p) hereof;

(b) endorsements to the Borrower s and the Loan Parties flood insurance policies
evidenced by the insurance certificate dated June 13, 2006 and the Flood
Insurance General Charge Endorsements that were issued on June 12, 2006 by
Flood & Peterson Insurance, Inc. and delivered to the Collateral Agent pursuant
to Section 4.01(p) hereof relating to those properties located at 111—121 Main
Street, Black Hawk, Colorado and 240 Main Street, Black Hawk, Colo-rado
(covering both the lodge and parking garage), which such endorsements (i) shall
be in form and substance satisfactory to the Collateral Agent, (ii) shall be
delivered within 45 Business Days of the Closing Date to the Collateral Agent,
(iii) shall state that they are naming Credit Suisse AG, Cayman Islands Branch,
as Collateral Agent and Administrative Agent, as an additional insured, loss
payee and mortgagee to such flood insurance policies and (iv) shall provide
evidence that Wells Fargo Bank Minnesota, National Association, as trustee (to
the extent so named), has been removed as an additional insured, loss payee and
mortgagee from such flood insurance policies;

(c) Borrower shall deliver or cause to be delivered to the Collateral Agent
within ten (10) days after the Closing Date (which time period may be extended
at the sole discretion of the

 

-97-



--------------------------------------------------------------------------------

Collateral Agent) all certificates representing or evidencing the outstanding
Equity Interests of Colonial Holdings, Inc., a Virginia corporation, and
Maryland-Virginia Racing Circuit, Inc., a Virginia corporation, each accompanied
by a stock power with respect thereto, undated and endorsed in blank; and

(d) within thirty (30) days after the Closing Date, unless waived or extended by
the Collateral Agent in its sole discretion, the applicable Loan Parties shall
deliver to the Collateral Agent, Surveys with respect to the following Mortgaged
Properties:

(i) 3747 Highway 90, Eunice, Louisiana;

(ii) 1869 Mills Highway, Breaux Bridge, Louisiana;

(iii) 1050A Baker Hughes Drive, Broussard, Louisiana;

(iv) 1829 Highway 90 West, Bayou Vista, Louisiana;

(v) 1541 Grand Caillou Road, Houma, Louisiana;

(vi) 213 and 233 West Park Avenue, Thibodaux, Louisiana;

(vii) 108 N. Highway 397, Lake Charles, Louisiana;

(viii) 2267 Old Highway 90, Vinton, Louisiana;

(ix) 2334 Highway 109 South, Vinton, Louisiana;

(x) 2654 Highway 108, Sulphur, Louisiana;

(xi) 7340 Westbank Expressway, Suite 200, Marrero, Louisiana;

(xii) 11825 Highway 308, Lockport, Louisiana;

(xiii) 109 S. Service Road and 105 St. Peter Road, Raceland, Louisiana; and

(xiv) 52396 Highway 16, Denham Springs, Louisiana.

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days (45 days in the case of property acquired in connection
with the acquisition of a truck stop video gaming facility) after the
acquisition thereof) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall reasonably deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Permitted Liens, and (ii) take
all actions reasonably necessary to cause such Lien to be duly perfected to the
extent required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.
Borrower shall otherwise take such actions and execute and/or deliver to the

 

-98-



--------------------------------------------------------------------------------

Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents on such after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary of Borrower or
one of its Restricted Subsidiaries after the Closing Date and subject to any
applicable Gaming Laws, promptly (and in any event within 30 days (45 days in
the case of a Subsidiary that owns or operates a truck stop video gaming
facility) after such person becomes a Subsidiary) (i) deliver to the Collateral
Agent the certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and
(ii) cause such new Subsidiary (unless it shall be designated an Unrestricted
Subsidiary pursuant to this Agreement) (A) to execute a Joinder Agreement or
such comparable documentation to become a Guarantor and a joinder agreement to
the applicable Security Document (including, in the case of any Restricted
Subsidiary subject to regulation under the Gaming Laws of Nevada, a Pledge
Agreement), substantially in the form annexed thereto or, in the case of a
Foreign Subsidiary, execute a security agreement compatible with the laws of
such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Administrative Agent, and (B) to take all actions reasonably
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Security Agreement
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent. Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of this
Section 5.11(b) shall not include any Equity Interests of a Foreign Subsidiary
created or acquired after the Closing Date and (2) no Foreign Subsidiary shall
be required to take the actions specified in clause (ii) of this
Section 5.11(b), if, in the case of either clause (1) or (2), doing so would
constitute an investment of earnings in United States property under Section 956
(or a successor provision) of the Code, which investment would or could
reasonably be expected to trigger a material increase in the net income of a
United States shareholder of such Subsidiary pursuant to Section 951 (or a
successor provision) of the Code, as reasonably determined by the Administrative
Agent; provided that this exception shall not apply to (A) Voting Stock of any
Subsidiary which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) representing 66% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “ stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this Section 5.11(b).

(c) Promptly grant to the Collateral Agent, within 30 days (45 days in the case
of Material Real Property acquired in connection with the acquisition of a truck
stop video gaming facility) of the acquisition thereof (or if not a Material
Real Property at the time of acquisition, within 30 days of becoming a Material
Real Property), a security interest in and Mortgage on (i) each Material Real
Property owned in fee by such Loan Party as is acquired by such Loan Party after
the Closing Date and (ii) unless the Collateral Agent otherwise consents, each
leased Material Real Property of such Loan Party, in each case, as additional
security for the Secured Obligations (unless the subject property is already
mortgaged to a third party to the extent permitted by Section 6.02). Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected Liens subject only to Permitted
Liens or other Liens acceptable to the Collateral Agent. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the

 

-99-



--------------------------------------------------------------------------------

Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Borrower shall or shall cause the applicable Loan Party
to otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).

(d) Notwithstanding anything to the contrary in clauses (a) and (b) of this
Section 5.11, if the pledge of Equity Interests of any Subsidiary acquired or
created after the Closing Date requires approval under the applicable Gaming
Laws, Borrower shall be required to pledge such stock only if the requisite
approvals are obtained after the exercise of its commercially reasonable efforts
to obtain such approvals (and Borrower agrees to use its commercially reasonable
efforts to obtain such approvals).

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Guarantee Agreement or Security Documents or otherwise deemed by the
Administrative Agent or the Collateral Agent reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except as permitted by the
applicable Security Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may require. If the Administrative Agent, the Collateral Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent.

SECTION 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than 30 days’ prior
written notice (in the form of an Officers’ Certificate), or such lesser notice
period agreed to by the Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Collateral Agent or the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Borrower agrees to promptly provide the Collateral
Agent with certified Organizational Documents reflecting any

 

100



--------------------------------------------------------------------------------

of the changes described in the preceding sentence. Borrower also agrees to
promptly notify the Collateral Agent of any change in the location of any office
in which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral is located (including the establishment
of any such new office or facility), other than changes in location to a
Mortgaged Property or a leased property subject to a Landlord Access Agreement.

SECTION 5.14 [Reserved].

SECTION 5.15 Affirmative Covenants with Respect to Leases. With respect to each
Lease, Borrower shall or shall cause the applicable Loan Party to perform all
the obligations imposed upon the landlord under such Lease and enforce all of
the tenant’s obligations thereunder, except where the failure to so perform or
enforce could not reasonably be expected to result in a Property Material
Adverse Effect.

SECTION 5.16 License Renewals. Commencing on the date twelve months following
the Closing Date and continuing every twelve months thereafter, Borrower shall
deliver, and shall cause its Restricted Subsidiaries to deliver, to the
Administrative Agent an updated Schedule 3.23 reflecting thereon, as of the date
of such delivery, the information described in Section 3.23.

SECTION 5.17 Licenses and Permits. (a) Ensure that all material licenses
(including all necessary Gaming Licenses), permits and consents and similar
rights required from any federal, state or local governmental body (including
the Gaming Authorities and Liquor Authorities) for the ownership, use or
operation of the businesses or properties now owned or operated by Borrower have
been validly issued and are in full force and effect, and (b) comply, in all
material respects, with all of the provisions thereof applicable to it.

SECTION 5.18 Construction of Project. In connection with the construction of
each Substantial Project, Borrower shall or shall cause the applicable Loan
Party to:

(i) diligently proceed with construction of such Project in accordance with the
Plans and Specifications relating thereto and in accordance with all applicable
laws and ordinances and will complete such Project on or before the Completion
Date thereof;

(ii) use its commercially reasonable efforts to require the Contractor(s) to
comply with all rules, regulations, ordinances and laws relating to work on such
Project;

(iii) comply in all material respects with and keep in effect all necessary
permits and approvals obtained from any Governmental Authority relating to the
lawful construction of such Project. Borrower will and shall cause each
applicable Loan Party to comply in all material respects with all applicable
existing and future laws, regulations, order, and requirements of any
Governmental Authority having jurisdiction over the Real Property or Project,
and with all recorded restrictions affecting the applicable Real Property;

(iv) upon completion of the building foundation of such Project, deliver to the
Collateral Agent (A) an “as-built” survey of the applicable Real Property which:
(a) sets forth the location and exterior lines and egress and other improvements
completed on such Real Property and demonstrates compliance with all applicable
setback requirements; (b) demonstrates that such Project is entirely within the
exterior boundaries of such Real Property and any building restriction lines and
does not encroach upon any easements or rights-of-way; and (c) contains such
other information as the Collateral Agent may reasonably request;

 

101



--------------------------------------------------------------------------------

(v) within 60 days after Completion Date relating to such Project, Borrower
shall or shall cause the applicable Loan Party to deliver to the Collateral
Agent a title insurance bring down and endorsements to the title insurance
policy insuring the Mortgaged Property upon which such Project was constructed
(1) increasing the policy amount to an amount not less than 115% of the fair
market value of such Mortgaged Property and fixtures thereon taking into
consideration the improvements constructed thereon in connection with such
Project and (2) otherwise amending such title insurance policy so that the
requirements of Section 4.01(o)(iii) are met; it being understood that (A) such
policy shall be free and clear of all mechanics, materialmen or other similar
liens and (B) subject to (vi) below, Borrower shall or shall cause the
applicable Loan Party to deliver all lien waivers from the contractors and
subcontractors relating to such Project as shall be reasonably requested by the
Collateral Agent or the title insurance company to release any such liens;

(vi) pay and discharge all claims and liens for labor done and materials and
services furnished in connection with the construction of such Project. Borrower
or the applicable Loan Party will have the right to contest in good faith any
claim or lien, provided that it does so diligently and without prejudice to the
Collateral Agent or the ability to obtain title insurance in the manner required
by this Agreement. Upon the Collateral Agent s reasonable request, Borrower will
promptly provide a bond, cash deposit, or other security reasonably satisfactory
to the Collateral Agent to protect the Collateral Agent s interest and security
should the contest be unsuccessful;

(vii) not purchase any materials, equipment, fixtures, or articles of personal
property placed in such Project prior to the Completion Date under any security
agreement or other agreement where the seller reserves or purports to reserve
title or the right of removal or repossession, or the right to consider them
personal property after their incorporation in the work of construction, unless
authorized by the Administrative Agent in writing;

(viii) within 30 days after the Completion Date, obtain and deliver to the
Administrative Agent copies of all necessary occupancy certificates relating to
such Project; and

(ix) cause a bonding company to issue a Construction Completion Bond.

SECTION 5.19 Flood Insurance. (a) Maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

ARTICLE VI

NEGATIVE COVENANTS

Borrower warrants, covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Restricted Subsidiaries to:

 

102



--------------------------------------------------------------------------------

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b), (ii) refinancings or renewals thereof; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith and (B) such refinancing Indebtedness has a
later or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced and (iii) the Senior
Notes and Senior Note Guarantees (including any notes and guarantees issued in
exchange therefor in accordance with the registration rights document entered
into in connection with the issuance of the Senior Notes and Senior Note
Guarantees);

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(f);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $9.0 million at any one time outstanding;

(f) Indebtedness incurred by any Loan Party in an aggregate principal amount not
to exceed 200% of the aggregate Net Cash Proceeds received by Borrower from any
issuance of Borrower s Qualified Capital Stock (other than issuances to a
Subsidiary of Borrower) or capital contribution to Borrower after the Closing
Date to the extent such Net Cash Proceeds have not been applied to make
Expansion Capital Expenditures or Investments permitted by Section 6.04 (e),
(i), (k), (l) or (m) or to pay Dividends pursuant to Section 6.08(b);

(g) Indebtedness in respect of bid, performance or surety bonds, worker’s
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed), in an aggregate amount not to exceed
$1,500,000 at any time outstanding;

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;

 

103



--------------------------------------------------------------------------------

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) other Subordinated Indebtedness of any Loan Party in an aggregate amount not
to exceed $25,000,000 at any time outstanding;

(l) other Indebtedness of any Loan Party in an aggregate amount not to exceed
$5,000,000 at any time outstanding;

(m) Indebtedness of subsidiaries of Gameco that are acquired by a Loan Party or
merged into a Loan Party in connection with the Permitted Truck Plaza
Acquisitions in an aggregate principal amount not to exceed $7.5 million at any
time outstanding; provided that such Indebtedness (x) is not secured by a Lien
and (y) does not require any payment of principal prior to the Final Maturity
Date;

(n) Indebtedness in favor of a Loan Party permitted by Section 6.04; and

(o) Existing Notes not tendered pursuant to the Tender Offer that have been
irrevocably called pursuant to the Existing Notes Redemption.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the Permitted Liens ):

(a) inchoate Liens for taxes, assessments or governmental or quasi-governmental
charges or levies not yet due and payable or delinquent (including inchoate
Liens in connection with the bond obligations described on Schedule 6.01(b)) and
Liens for taxes, assessments or governmental charges or levies, which (i) are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(ii) in the case of any such charge or levy which has or may become a Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien Conditions;

(b) Liens in respect of property of Borrower or any Restricted Subsidiary
imposed by Requirements of Law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers ,
warehousemen s, materialmen s, landlords , workmen s, suppliers , repairmen s
and mechanics Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of Borrower or any Restricted Subsidiary, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to

 

104



--------------------------------------------------------------------------------

any such Lien, and (iii) in the case of any such Lien which has or may become a
Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor (other than Liens
where Schedule 6.02(c) indicates that release and termination are being sought);
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Closing Date and (ii) does not encumber
any property other than the property subject thereto on the Closing Date (any
such Lien, an Existing Lien );

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or arising by virtue of deposits made in connection therewith in the
ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security legislation,
(y) incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) or (z) arising by
virtue of deposits made in the ordinary course of business to secure liability
for premiums to insurance carriers; provided that (i) with respect to clauses
(x), (y) and (z) of this paragraph (f), such Liens are for amounts not yet due
and payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, which
proceedings for orders entered in connection with such proceedings have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, (ii) to the extent such Liens are not imposed by Requirements of Law, such
Liens shall in no event encumber any property other than cash and Cash
Equivalents, (iii) in the case of any such Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions and (iv) the aggregate amount of deposits at any time pursuant to
clause (x) and clause (z) of this paragraph (f) shall not exceed $500,000 in the
aggregate;

(g) Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company s business so long as such Leases are
subordinate in all respects to the Liens granted and evidenced by the Security
Documents and do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any

 

105



--------------------------------------------------------------------------------

Company or (ii) materially impair the use (for its intended purposes) or
materially affect the value of the property subject thereto; provided, however,
in the case of Mortgaged Property, each Lease shall comply with provisions of
the Mortgage affecting such Mortgaged Property;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(l);

(p) the existence of the “equal and ratable” clause in the Senior Note Documents
(but not any security interests granted pursuant thereto);

(q) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $3,000,000 at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents;

(r) Liens arising under applicable Gaming Laws; provided that no such Lien
constitutes a Lien securing repayment of Indebtedness; and

 

106



--------------------------------------------------------------------------------

(s) Liens created solely by the deposit of, and solely on, cash and Permitted
Investments deposited to consummate the Existing Notes Redemption or the Tender
Offer in favor of the trustee under the Existing Notes Indenture or the holders
of the Existing Notes;

provided, however, (i) that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents, or on any options to purchase Real Property
listed on Schedule 8(b) to the Perfection Certificate and (ii) in the case of
any Real Property, Permitted Liens shall mean those Liens set forth in clauses
(a), (b), (d), (e), (g), (i) and (l) and those liens, encumbrances and other
matters affecting title to any Real Property listed in the title insurance
policies delivered to the Collateral Agent in accordance with the terms hereof,
reasonably acceptable to the Administrative Agent.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction” ) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (all of the foregoing, collectively,
“Investments” ), except that the following shall be permitted:

(a) Borrower and its Restricted Subsidiaries may consummate the Transactions in
accordance with the provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on Schedule
6.04(b);

(c) Borrower and its Restricted Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Borrower and the
Restricted Subsidiaries for bona fide business purposes and to purchase Equity
Interests of Borrower, in aggregate amount not to exceed $2.0 million at any
time outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments (i) by any Company in Borrower or any Guarantor and (ii) by a
Restricted Subsidiary that is not a Guarantor in any other Restricted Subsidiary
that is not a Guarantor; provided that any Investment in the form of a loan or
advance shall be evidenced by the Intercompany Note and, in the case of a loan
or advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Security Documents;

 

107



--------------------------------------------------------------------------------

(g) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(h) Investments made by Borrower or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;

(i) Investments made by Borrower or any Guarantor in Publicly Traded Securities
in an aggregate amount not to exceed $3.0 million in any fiscal year; provided
that on a Pro Forma Basis for the applicable Investment, the Total Leverage
Ratio would be less than or equal to 5.00:1.00; provided, further, that (x) if
the aggregate amount of Investments made in any fiscal year shall be less than
the maximum amount of Investments permitted under this Section 6.04(i) for such
fiscal year (before giving effect to any carryover), then an amount of such
shortfall may be added to the amount of Investments permitted under this
Section 6.04(i) for the immediately succeeding (but not any other) fiscal year
and (y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover);

(j) credit extensions or other advances to gaming customers in the ordinary
course of business and consistent with industry practice;

(k) other Investments in an aggregate amount not to exceed $7,000,000 at any
time outstanding;

(l) Investments consisting of redemptions or repurchases of Equity Interests or
Indebtedness of Borrower or any of its Subsidiaries to the extent required by
any Gaming Authority or, if determined in the good faith judgment of the Board
of Directors of Borrower, to prevent the loss, or to secure the grant or
establishment, of any Gaming License or other right to conduct lawful gaming
operations; and

(m) Permitted Acquisitions pursuant to Section 6.07.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Guarantor.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time unless any such agreement is expressly
conditioned on the repayment in full of all obligations and the termination of
all Commitments hereunder), except that the following shall be permitted:

(a) the Transactions as contemplated by the Transaction Documents;

(b) Asset Sales in compliance with Section 6.06;

(c) acquisitions in compliance with Section 6.07;

(d) any Company may merge or consolidate with or into Borrower or any Guarantor
(as long as Borrower is the surviving person in the case of any merger or
consolidation involving Borrower and a Guarantor is the surviving person and
remains a Wholly Owned Restricted Subsidiary of Borrower in any other case);
provided that the Lien on and security interest in such

 

108



--------------------------------------------------------------------------------

property granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable; provided, further,
that the transaction would not result in the loss, suspension or material
impairment of any Gaming License unless a comparable replacement Gaming License
is effective prior to or simultaneously with the loss, suspension or material
impairment or require any Lender to obtain a Gaming License or be qualified or
found suitable under the law of any applicable gaming jurisdiction; provided
that such Lender would not have been required to obtain a Gaming License or be
qualified or found suitable under the laws of any applicable gaming jurisdiction
in the absence of such transaction; and

(e) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Security Documents, and, so long as Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request in
order to demonstrate compliance with this Section 6.05, the Agents shall take
all actions they deem appropriate or reasonably requested by Borrower in order
to effect the foregoing.

SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:

(a) disposition of used, worn out, obsolete or surplus property by Borrower or
any Restricted Subsidiary in the ordinary course of business and the abandonment
or other disposition of Intellectual Property that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of Borrower and its Restricted Subsidiaries taken
as a whole;

(b) Asset Sales; provided that the aggregate consideration received in respect
of all Asset Sales pursuant to this clause (b) shall not exceed $3,000,000 in
any fiscal year of Borrower, but, in any event, shall not exceed $500,000 with
respect to any single Asset Sale;

(c) leases of real or personal property in the ordinary course of business and
in accordance with Section 6.02(g) and the applicable Security Documents;

(d) the Transactions as contemplated by the Transaction Documents;

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04; and

(g) any Colonial Downs Sale; provided that the Net Cash Proceeds with respect to
any first such sale (or series of contemporaneous sales) shall not be less than
the sum of (x) $20,000,000 plus (y) the aggregate amount of Expansion Capital
Expenditures made by the Loan Parties with respect to the Colonial Downs
Business on or after the Closing Date.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this

 

109



--------------------------------------------------------------------------------

Section 6.06, such Collateral (unless sold to a Loan Party) shall be sold free
and clear of the Liens created by the Security Documents, and, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.06, the Agents shall take all actions they deem appropriate or
reasonably requested by Borrower in order to effect the foregoing.

SECTION 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property (whether tangible or intangible)
of any person (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:

(a) Capital Expenditures by Borrower and the Restricted Subsidiaries shall be
permitted to the extent permitted by Sections 6.10(d) and (e);

(b) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(c) Investments in compliance with Section 6.04;

(d) leases of real or personal property in the ordinary course of business and
in accordance with Section 6.02(g) and the applicable Security Documents;

(e) the Transactions as contemplated by the Transaction Documents;

(f) Permitted Acquisitions and Permitted Truck Plaza Acquisitions; and

(g) mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

SECTION 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to Borrower or any Restricted Subsidiary, except that the
following shall be permitted:

(a) Dividends by any Company to Borrower or any Guarantor that is a Wholly Owned
Restricted Subsidiary of Borrower;

(b) if no Default or Event of Default then exists, payments to Borrower to
permit Borrower, and the subsequent use of such payments by Borrower, to
repurchase or redeem Qualified Capital Stock of Borrower held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of any Company, upon
their death, disability, retirement, severance or termination of employment or
service in each case pursuant to a plan previously approved by Borrower s Board
of Directors; provided that the aggregate cash consideration paid for all such
redemptions and payments shall not exceed, in any fiscal year, the sum of
(x) $3,000,000, plus (y) the amount of any Net Cash Proceeds received by or
contributed to Borrower from the issuance and sale since the issue date of
Qualified Capital Stock of Borrower to officers, directors or employees of any
Company that have not been used to make any repurchases, redemptions or payments
under this clause (b);

(c) Permitted Tax Distributions by Borrower;

 

110



--------------------------------------------------------------------------------

(d) the Additional Transactions and Dividends deemed to have been paid solely
for accounting purposes as part of the consideration in the Gameco Acquisition,
any Permitted Truck Plaza Acquisition or the exercise of the Nautica Options;

(e) Dividends (solely in the form of Qualified Capital Stock) in connection with
the conversion of shares pursuant to the Organizational Documents;

(f) Dividends (solely in the form of Qualified Capital Stock) in connection with
the exercise of warrants and stock options held by employees or directors of the
Loan Parties; and

(g) if no Default or Event of Default then exists, Dividends other than any
Dividends permitted by clauses (a)-(f) of this Section 6.8, in an aggregate
amount not to exceed in any fiscal year the greater of (x) $1,000,000 and
(y) 50% of Consolidated Net Income for the immediately prior fiscal year.

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Guarantors), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(e) and (f);

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of Borrower;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) so long as (i) no Default exists and (ii) after giving effect to such
transaction on a Pro Forma Basis, Borrower shall be in compliance with the
covenant set forth in Section 6.10(c) as of the most recent Test Period, the
payment of fees to Jacobs Investments Management Company for the provision of
Gaming Facility development advisory services rendered to Borrower and its
Restricted Subsidiaries in the amounts and at the times specified in the
Consulting Agreement, as in effect on the Closing Date or as thereafter amended
or replaced in any manner, that, taken as a whole, is not more adverse to the
interests of the Lenders in any material respect than such agreement as it was
in effect on the Closing Date; provided that payments under this clause
(e) shall in any event not exceed (i) $1,250,000 in any 12-month period plus
(ii) an amount equal to the documented out-of-pocket expenses of Jacobs
Investments Management Company incurred in connection with rendering such
services plus (iii) a development fee not to exceed 2.5% of the aggregate cost
of any Gaming Facility development for which Jacobs Investments Management
Company provides advisory services;

 

111



--------------------------------------------------------------------------------

(f) the existence of, and the performance by any Loan Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which is described in the Confidential Information
Memorandum, as in effect on the Closing Date, and similar agreements that it may
enter into thereafter; provided, however, that the existence of, or the
performance by any Loan Party of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.09(f) to the extent not more
adverse to the interest of the Lenders in any material respect, when taken as a
whole, than any of such documents and agreements as in effect on the Closing
Date;

(g) sales or other issuances of Qualified Capital Stock of Borrower to
Affiliates of Borrower not otherwise prohibited by the Loan Documents and the
granting of registration and other customary rights in connection therewith;

(h) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Borrower;

(i) the Transactions as contemplated by the Transaction Documents;

(j) the payment of truck stop gaming plaza management fees to Borrower or a
Guarantor by any of their respective Affiliates;

(k) acquisitions to the extent otherwise permitted by Section 6.07; and

(l) in connection with the acquisition of personal property (but not the
associated real property) of a Gaming Facility by a Loan Party, the lease by
such Loan Party from a non-Loan Party Affiliate in respect of the real property
associated with such Gaming Facility, including, without limitation, all rental
payments and other payments thereunder; provided, that the terms of such lease,
taken together with the purchase price originally paid by such Loan Party to
acquire such personal property, are fair to Borrower and such Loan Party (if not
Borrower) from a financial point of view as evidenced by an opinion as to
fairness issued by an independent nationally recognized accounting, appraisal or
investment banking firm, as compared with the Loan Party having purchased such
personal property and the associated real property directly.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, at the last
day of any Test Period during any period set forth in the table below, to exceed
the ratio set forth opposite such period in the table below:

 

Test Period

   Leverage Ratio  

July 1, 2006—December 31, 2006

     6.50 to 1.0   

January 1, 2007—June 30, 2007

     6.75 to 1.0   

July 1, 2007—December 31, 2007

     6.50 to 1.0   

January 1, 2008—December 31, 2008

     6.25 to 1.0   

January 1, 2009—December 31, 2009

     6.00 to 1.0   

January 1, 2010—June 30, 2011

     6.00 to 1.0   

July 1, 2011—December 31, 2011

     5.75 to 1.0   

January 1, 2012 and thereafter

     5.50 to 1.0   

 

112



--------------------------------------------------------------------------------

(b) Maximum Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio, at the last day of any Test Period during any period set forth in the
table below, to exceed the ratio set forth opposite such period in the table
below:

 

Test Period

   Senior Leverage Ratio  

July 1, 2006—December 31, 2006

     1.50 to 1.0   

January 1, 2007—June 30, 2007

     1.75 to 1.0   

July 1, 2007—December 31, 2007

     1.50 to 1.0   

January 1, 2008—December 31, 2008

     1.25 to 1.0   

January 1, 2009—December 31, 2009

     1.40 to 1.0   

January 1, 2010—June 30, 2010

     1.50 to 1.0   

July 1, 2010—December 31, 2010

     1.40 to 1.0   

January 1, 2011—June 30, 2011

     1.30 to 1.0   

July 1, 2011 and thereafter

     1.25 to 1.0   

(c) Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth in the table
below, to be less than the ratio set forth opposite such period in the table
below:

 

Test Period

   Interest Coverage Ratio  

July 1, 2006—December 31, 2006

     1.75 to 1.0   

January 1, 2007—September 30, 2007

     1.50 to 1.0   

October 1, 2007—December 31, 2008

     1.75 to 1.0   

January 1, 2009—December 31, 2009

     1.80 to 1.0   

January 1, 2010 and thereafter

     1.85 to 1.0   

(d) Limitation on Maintenance Capital Expenditures. Permit the aggregate amount
of Maintenance Capital Expenditures made in any fiscal year to exceed the sum of
(i) $15,000,000 plus (ii) 4.0% of gross revenues from the prior fiscal year
attributable to Permitted Acquisitions or the commencement of operations of any
Substantial Project (other than the Elko Development and the Dakota Development
and the truck stop gaming plazas purchased as part of the Gameco Acquisition or
the TPSH Acquisition after the Closing Date); provided, however, that (x) if the
aggregate amount of Maintenance Capital Expenditures made in any fiscal year
shall be less than the maximum amount of Maintenance Capital Expenditures
permitted under this Section 6.10(d) for such fiscal year (before giving effect
to any carryover), then an amount of such shortfall not exceeding $2,500,000 may
be added to the amount of Maintenance Capital Expenditures permitted under this
Section 6.10(d) for the immediately succeeding (but not any other) fiscal year
and (y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover).

(e) Limitation on Expansion Capital Expenditures. Permit Expansion Capital
Expenditures to be made except:

(i) Expansion Capital Expenditures in an aggregate amount not to exceed
$46,500,000 in respect of the Dakota Development, the Elko Development and the
development and improvement of Pinon Plaza; provided that the aggregate amount
of such Expansion Capital Expenditures made pursuant to this clause (i) in
respect of the Dakota Development, the Elko Development and Pinon Plaza shall
not exceed $22,000,000, $24,000,000 and $7,500,000, respectively; provided,
further, that no Expansion Capital Expenditures shall be permitted under this
clause (i) in respect of the Dakota Development or the Elko Development after
the First Restatement Effective Date;

 

113



--------------------------------------------------------------------------------

(ii) Expansion Capital Expenditures to acquire and install new tote devices at
the Colonial Downs track facility in New Kent, Virginia and the Loan Parties
satellite wagering facilities within the Commonwealth of Virginia to facilitate
wagering on new pari-mutuel pools, solely to the extent wagering on such new
pari-mutuel pools is authorized in Virginia, in an aggregate amount not to
exceed $10,000,000;

(iii) Expansion Capital Expenditures not otherwise permitted hereunder in an
aggregate amount not to exceed $15,000,000; plus the amount of Net Cash Proceeds
from Excluded Issuances consummated after the Closing Date not used for
Permitted Acquisitions or to prepay Loans as described in the definition of
“Excluded Issuances”; provided that after the First Restatement Effective Date,
such amount may be increased by up to $10,000,000 to the extent not applied to
make Permitted Acquisitions; provided, further, that after the first anniversary
of the First Restatement Effective Date, such amount may be increased by up to
an additional $10,000,000 to the extent not applied to make Permitted
Acquisitions; and

(iv) the purchase of the assets subject to the Nautica Options.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Notes or any
other Subordinated Indebtedness, except as otherwise permitted by this
Agreement;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document or any document governing any Material Indebtedness
in any manner that is adverse in any material respect to the interests of the
Lenders;

(c) terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a security under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Borrower may issue such
Equity Interests, so long as such issuance is not prohibited by Section 6.13 or
any other provision of this Agreement, and may amend or modify its
Organizational Documents to authorize any such Equity Interests; or

(d) cause or permit any other obligation (other than the Secured Obligations and
the Guaranteed Obligations) to constitute Designated Senior Debt (as defined in
the Senior Note Documents).

SECTION 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or

 

114



--------------------------------------------------------------------------------

restriction on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any Restricted Subsidiary, or
pay any Indebtedness owed to Borrower or a Restricted Subsidiary, (b) make loans
or advances to Borrower or any Restricted Subsidiary or (c) transfer any of its
properties to Borrower or any Restricted Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii) the
Senior Note Documents; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Restricted
Subsidiary; (v) customary provisions restricting assignment of any agreement
entered into by a Restricted Subsidiary in the ordinary course of business;
(vi) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (vii) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (viii) any agreement in
effect at the time such Restricted Subsidiary becomes a Restricted Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Restricted Subsidiary of Borrower;
(ix) without affecting Borrower s obligations under Section 5.11, customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person; (x) restrictions on cash or other deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business; (xi) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (xii) in
the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; or (xiii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iii), (viii) or (xi) above; provided that
such amendments or refinancings are no more materially restrictive with respect
to such encumbrances and restrictions than those prior to such amendment or
refinancing.

SECTION 6.13 Limitation on Issuance of Capital Stock.

(a) With respect to Borrower, issue any Equity Interest that is not Qualified
Capital Stock.

(b) With respect to Borrower or any Restricted Subsidiary, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests in a Restricted Subsidiary which do not decrease the percentage
ownership of Borrower or any Restricted Subsidiaries in any class of the Equity
Interest of such Restricted Subsidiary; (ii) Restricted Subsidiaries of Borrower
formed after the Closing Date in accordance with Section 6.14 may issue Equity
Interests to Borrower or the Restricted Subsidiary of Borrower which is to own
such Equity Interests and (iii) Borrower may issue common stock that is
Qualified Capital Stock. All Equity Interests issued in accordance with this
Section 6.13(b) shall, to the extent required by Sections 5.11 and 5.12 or any
Security Agreement, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.

SECTION 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Restricted Subsidiaries

 

115



--------------------------------------------------------------------------------

of Borrower, (ii) establish, create or acquire one or more Restricted
Subsidiaries in connection with an Investment made pursuant to Section 6.04(f)
or (iii) acquire one or more Restricted Subsidiaries in connection with a
Permitted Acquisition, so long as, in each case, Section 5.11(b) shall be
complied with.

SECTION 6.15 Business. With respect to Borrower and the Restricted Subsidiaries,
engage (directly or indirectly) in any type of business other than (i) those
types of businesses in which Borrower and its Restricted Subsidiaries are
engaged on the Closing Date as described in the Confidential Information
Memorandum (or, in the good faith judgment of the Board of Directors, which are
substantially related thereto or are reasonable extensions thereof), (ii) those
types of businesses as otherwise contemplated in the Confidential Information
Memorandum or (iii) other gaming business and the properties or assets ancillary
thereto or used in connection therewith, including, without limitation, casinos,
hotels, resorts, race tracks, theaters, parking facilities, recreational vehicle
parks, timeshare operations, condominiums, retail shops, restaurants, other
buildings, land, golf courses and other recreation and entertainment facilities,
marinas, vessels, barges, ships and related equipment.

SECTION 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP.

SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.18 Excluded Subsidiaries. Borrower will not permit any Excluded
Subsidiary to (x) engage in any business, (y) own any (i) Gaming Licenses or
(ii) assets (including, without limitation, cash and Cash Equivalents) other
than assets with a book value not exceeding (I) $1,000,000 or (II) when combined
with the aggregate book value of all assets owned by each other Excluded
Subsidiary, 5% of the aggregate book value of all assets owned by Borrower and
its Subsidiaries on a consolidated basis at any time, or (z) have any
liabilities; provided that any Excluded Subsidiary may engage in those
activities that are incidental to (x) the maintenance or termination of its
corporate existence in compliance with applicable law and (y) legal, tax and
accounting matters in connection with any of the foregoing activities.

SECTION 6.19 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the Senior
Note Documents as in effect on the Closing Date; (4) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the Secured Obligations and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Loan Party to secure the Secured Obligations; and (5) any
prohibition or limitation that (a) exists pursuant to applicable Requirements of
Law, (b) consists of customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale, (c) restricts subletting or assignment of
any lease governing a leasehold interest of Borrower or a Restricted Subsidiary,
(d) exists in any agreement in effect at the time such Restricted Subsidiary
becomes a Restricted Subsidiary of Borrower, so long as such agreement was not
entered into in contemplation of such person becoming a Restricted Subsidiary or
(e) is imposed by any amendments or refinancings that are otherwise permitted by
the Loan Documents of the contracts, instruments or obligations referred to in
clause (3) or (5)(d); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

 

116



--------------------------------------------------------------------------------

SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Borrower shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties compliance with this Section 6.20).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.21 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the List of Specially
Designated Nationals and Blocked Persons maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VII

[RESERVED]

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Tranche B Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

 

117



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or any Lender to
Borrower;

(f) Borrower or any Restricted Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness (other than
the Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $5,000,000
at any one time (provided that, in the case of Hedging Obligations, the amount
counted for this purpose shall be the amount payable by Borrower and its
Restricted Subsidiaries together if such Hedging Obligations were terminated at
such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the

 

118



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property of
any Company; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $5,000,000 shall be rendered against one or more
Companies and the same shall remain undischarged, unvacated or unbonded for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
properties of any Company to enforce any such judgment;

(j) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of any Company and its ERISA
Affiliates in an aggregate amount exceeding $1,000,000 or in the imposition of a
Lien on any properties of a Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in this
Agreement or such Security Document)) in favor of the Collateral Agent, or shall
be asserted by Borrower or any other Loan Party not to be a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

(m) there shall have occurred a Change in Control;

(n) the Guarantee Agreement shall cease to be, or shall have been asserted not
to be, in full force and effect;

(o) any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction; or

(p) there shall have occurred any License Revocation; provided that to the
extent such License Revocation relates to a truck stop video gaming facility or
pari-mutuel wagering facility, such License Revocation shall not constitute an
Event of Default unless individually or in the aggregate, it represents in
excess of 5% of Borrower’s consolidated net revenues for the most recently
completed Test Period for which internal financial statements are then
available;

 

119



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower, anything contained herein or in any other Loan Document to
the contrary notwithstanding; and in any event with respect to Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations owing by it that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 10.02, then upon the written consent of the Required Lenders and written
notice to Borrower, the termination of the Commitments or the acceleration and
its consequences may be rescinded and annulled; but such action shall not affect
any subsequent Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuing Bank to a decision that may be made at the election of the Required
Lenders, and such provisions are not intended to benefit Borrower and do not
give Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

SECTION 8.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

 

120



--------------------------------------------------------------------------------

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (including Reimbursement Obligations)
(other than principal and obligations to cash collateralize Letters of Credit)
and any fees, premiums and scheduled periodic payments due under Hedging
Agreements or Treasury Services Agreements constituting Secured Obligations and
any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including obligations to cash
collateralize Letters of Credit) and any breakage, termination or other payments
under Hedging Agreements and Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, in accordance with the terms of the Loan Documents, for any
deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Credit Suisse AG, Cayman Islands Branch, to act on
its behalf as the Administrative Agent and the Collateral Agent hereunder and
under the other Loan Documents and authorizes such Agents to take such actions
on its behalf and to exercise such powers as are delegated to such Agents by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Bank, and neither Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

 

121



--------------------------------------------------------------------------------

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until written notice describing such Default is given to such Agent by Borrower,
a Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

122



--------------------------------------------------------------------------------

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, and shall be a Qualified Person. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above provided that if the Agent shall notify Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the Issuing Bank under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security as nominee until such time as a successor Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through an Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this paragraph. Upon
the acceptance of a successor s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring Agent s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has reviewed
the Confidential Information Memorandum and each other document made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender and the Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

SECTION 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the Issuing Bank
hereunder.

 

123



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

Jacobs Entertainment, Inc.

17301 W. Colfax Avenue Suite 250

Golden, CO 80401

Attention: Stephen R. Roark

Telephone No: 303-215-5201

Telecopier No.: 303-215-5219

Email: sroark@bhwk.com

with a copy to:

Baker & Hostetler LLP

3200 National City Center

1900 East Ninth Street

Cleveland, OH 44114

Attention: Phillip M. Callesen

Telephone No.: 216-861-7884

Telecopier No.: 216-696-0740

Email: pcallesen@bakerlaw.com

(ii) if to the Administrative Agent or the Collateral Agent or Issuing Bank, to
it at:

Credit Suisse AG, Cayman Islands Branch

11 Madison Avenue, OMA2

New York, NY 10010

Attention: Agency Group Manager

Telecopier No.: (212) 322-2291

Email: agency.loanops@credit-suisse.com

(iii) if to the Issuing Bank, to it at:

Credit Suisse AG, Cayman Islands Branch

One Madison Ave., 2nd Floor

New York, NY 10010

Phone: 212-538-1370

Fax: 212-325-8315

E-mail: list.ib-letterofcredit@credit-suisse.com

 

124



--------------------------------------------------------------------------------

(iv) if to the Swingline Lender, to it at:

Wells Fargo Bank, National Association

Taylor L. Barnette

1700 Lincoln St. 5th Floor

Denver, CO 80203

Telephone No.: (303) 863-5768

Telecopier No.: (303) 863-2729

Email: taylor.l.barnette@wellsfargo.com

(v) if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 10.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender s receipt of an acknowledgement from the intended recipient (such as by
the return receipt requested function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) relates to a request for a new, or a conversion
of an existing, Borrowing or other

 

125



--------------------------------------------------------------------------------

extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the ‘‘Communications” ), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require. In addition,
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in this Agreement or any other Loan Document or in
such other form, including hard copy delivery thereof, as the Administrative
Agent shall require. Nothing in this Section 10.01 shall prejudice the right of
the Agents, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Borrower further agrees that Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform” ). The
Platform is provided “as is” and “as available”. The Agents do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the communications.
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

 

126



--------------------------------------------------------------------------------

(b) Required Consents. Subject to Section 10.02(c), (d) and (e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that, prior to the Closing Date, no waiver,
amendment, supplement or modification of this Agreement shall be permitted
without the prior written consent of the Arrangers; provided, further, that no
such agreement shall be effective if the effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, or any scheduled date
of payment of or the installment otherwise due on the principal amount of any
Tranche B Loan under Section 2.09, (B) postpone the date for payment of any
Reimbursement Obligation or any interest or fees payable hereunder, (C) change
the amount of, waive or excuse any such payment (other than waiver of any
increase in the interest rate pursuant to Section 2.06(c)), or (D) postpone the
scheduled date of expiration of any Commitment or any Letter of Credit beyond
the Revolving Maturity Date, in any case, without the written consent of each
Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release all or substantially all of the Guarantors from their Guarantee
under the Guarantee Agreement (except as expressly provided in the Guarantee
Agreement), or limit their liability in respect of such Guarantee, without the
written consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender;

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter

 

127



--------------------------------------------------------------------------------

the pro rata allocation among the Lenders of Loan disbursements, including the
requirements of Sections 2.02(a), 2.17(d) and 2.18(d), without the written
consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby;

(x) change the percentage set forth in the definition of “Required Lenders”,
“Required Class Lenders,” “Required Revolving Lenders” or any other provision of
any Loan Document (including this Section) specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be), other than to increase such percentage or number or to give any
additional Lender or group of Lenders such right to waive, amend or modify or
make any such determination or grant any such consent;

(xi) change the application of prepayments as among or between Classes under
Section 2.10(h), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
mandatory prepayment so long as the application, as between Classes, of any
portion of such prepayment that is still required to be made is not changed);

(xii) change or waive the application of prepayments of Tranche B Loans set
forth in Section 2.10(h) to the remaining scheduled amortization payments to be
made thereon under Section 2.09, without the written consent of the Required
Class Lenders of such Class;

(xiii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xiv) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;

(xv) change or waive any provision hereof relating to Swingline Loans (including
the definition of “Swingline Commitment” ), without the written consent of the
Swingline Lender; or

(xvi) expressly change or waive any condition precedent in Section 4.02 to any
Class A-2 Revolving Borrowing without the written consent of the Required
Revolving Lenders.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to or protect any security
interest for the benefit of the Secured Parties in any property or so that the
security interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the

 

128



--------------------------------------------------------------------------------

consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination. Each Lender agrees that, if Borrower elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non-consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register.

(e) Refinanced Tranche B Loans. In addition, notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Tranche B Loans
(“Refinanced Term Loans” ) with a replacement “B” term loan tranche hereunder
which shall constitute Tranche B Loans hereunder ( “Replacement Term Loans”);
provided that (a) the aggregate principal amount of Replacement Term Loans shall
not exceed the aggregate principal amount of Refinanced Term Loans, (b) the
Applicable Margin for Replacement Term Loans shall not be higher than the
Applicable Margin for Refinanced Term Loans, (c) the weighted average life to
maturity of Replacement Term Loans shall not be shorter than the weighted
average life to maturity of Refinanced Term Loans at the time of such
refinancing and (d) all other terms applicable to Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing
Replacement Term Loans than, those applicable to Refinanced Term Loans
immediately prior to such refinancing, except to the extent necessary to provide
for covenants and other terms applicable to any period after the Final Maturity
Date.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all amounts required to be paid
in the Engagement Letter and (ii) reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent and their respective Affiliates
(including half of the reasonable fees, charges and disbursements of counsel for
the Administrative Agent and/or the Collateral Agent) in connection with the
syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans) and the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents. Borrower shall pay (i) reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent and their respective
Affiliates (including all of the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and/or Collateral Agent) in connection with
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or of the other Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated), including in
connection with post-closing searches to confirm that security filings and
recordations have been properly made, (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank (including all of the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank) in connection with the
enforcement or protection of its rights and remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.03, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all documentary and similar taxes and charges in respect of the
Loan Documents.

 

129



--------------------------------------------------------------------------------

(b) Indemnification by Borrower. Borrower shall indemnify each Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee” )
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any In-demnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Issuing Bank, the Swin-gline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.14. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Class A-2 Revolving Exposure, outstanding Tranche B Loans
and unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, Borrower shall not and shall cause each Loan
Party not to assert, and Borrower hereby waives and shall cause each other Loan
Party to waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan

 

130



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. To the fullest extent permitted by applicable Requirements of
Law, no Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Lender, the Swingline Lender and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by Borrower or any Lender shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of (x) any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arrangers, (y) an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or (z) in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $2.5 million, in the case of any assignment in
respect of Class A-2 Revolving Loans and/or Class A-2 Revolving Commitments of
either Class, or $1.0 million, in the case of any assignment in respect of
Tranche B Loans and/or Tranche B Loan Commitments, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches on a non-pro rata basis; and

 

131



--------------------------------------------------------------------------------

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) and deliver appropriate tax
forms.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at its office in New York, New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender sell participations to any person (other than a natural person or
Borrower or any of Borrower s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the Lenders and Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of

 

132



--------------------------------------------------------------------------------

those Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(h) If any Gaming Authority shall determine that any Lender is not a Qualified
Person (in any such case, a “Former Lender” ), the Administrative Agent and each
Issuing Lender or Borrower shall have the right (but not the duty) to designate
a lender or lenders (in each case, a “Substitute Lender”, which may be any
Lender or Lenders that agree to become a Substitute Lender and, if not an
existing Lender, with the consent of the Administrative Agent and Borrower to
the extent provided in Section 10.04(b)) that have agreed to assume the rights
and obligations of the Former Lender, subject to receipt by the Administrative
Agent of evidence satisfactory to the Administrative Agent that such Substitute
Lender is a Qualified Person, or has a reasonable basis for a belief that the
Substitute Lender is eligible to be a Qualified Person, and compliance with
Gaming Laws. The Substitute Lender shall assume the rights and obligations of
the Former Lender under this Agreement pursuant to an Assignment and Assumption,
which assumption shall be required to comply with, and shall become effective in
accordance with, the provisions of Section 10.04(b); provided that the purchase
price to be paid by the Substitute Lender to the Administrative Agent for the
account of the Former Lender for such assumption shall equal the sum of (i) the
unpaid principal amount of any Notes held or Loans made by the Former Lender
plus accrued interest thereon, plus (ii) the Former Lender’s pro rata share of
the aggregate amount of Reimbursement Obligations that have not been reimbursed
by Borrower, plus accrued interest thereon, plus (iii) such Former Lender’s pro
rata share of accrued Fees to the date of the assumption; and provided, further,
Borrower shall pay all obligations owing to the Former Lender under the Loan
Documents. Each Lender agrees that if it becomes a Former Lender, upon payment
to it by Borrower of all such amounts, if any, owing to it under the Loan
Documents, it will execute and deliver an Assignment and Assumption upon payment
of such purchase price.

 

133



--------------------------------------------------------------------------------

(i) Notwithstanding the provisions of subsection (h) of this Section 10.04, but
subject to applicable Gaming Laws, if any Lender becomes a Former Lender, and if
the Administrative Agent or Borrower fails to find a Substitute Lender pursuant
to subsection (h) of this Section within any time period specified by the
appropriate Gaming Authority for the withdrawal of a Former Lender (the
“Withdrawal Period” ), Borrower shall immediately (i) prepay in full the
outstanding principal amount of each Note held or Loan made by such Former
Lender, together with accrued interest thereon to the later of (x) the date of
payment or (y) the last day of any Withdrawal Period, and (ii) at the option of
Borrower either (A) place an amount equal to such Former Lender’s LC Exposure,
if any, in a separate cash collateral account with the Administrative Agent for
each outstanding Letter of Credit, which amount will be applied by the
Administrative Agent to satisfy Borrower’s Reimbursement Obligations to the
respective Issuing Lender under the applicable Letter of Credit and (B) if no
Default or Event of Default then exists, terminate the Class A-2 Revolving
Commitment of such Former Lender, at which time the other Class A- 2 Lenders’
Class A-2 Revolving Loan percentages will be automatically adjusted as a result
thereof; provided that the option specified in this clause (B) may only be
exercised if, immediately after giving effect thereto, no Lender’s outstanding
Class A-2 Revolving Loans, when added to the product of (a) such Lender’s
Revolving Loan Percentage and (b) the sum of (I) the aggregate amount of all
Letter of Credit Outstandings at such time and (II) the aggregate amount of all
Swingline Loans then outstanding, would exceed such Lender’s Class A-2 Revolving
Loan Commitment at such time.

(j) Subject to the last sentence of this Section 10.04(j), each Lender agrees
that all participations and assignments made hereunder shall be subject to, and
made in compliance with, all Gaming Laws applicable to lenders. Each Lender
agrees further that it will not grant participations or assignments (other than
to funds that invest in bank loans and are managed by the same investment
advisor of such assigning Lender) prior to receiving notice from the
Administrative Agent that it has completed the primary syndication of this
facility. The Administrative Agent shall provide such notice to the Lenders and
Borrower promptly after completing such primary syndication. Borrower hereby
acknowledges that unless Borrower has provided the Lenders with a written
opinion of counsel as to the suitability standards applicable to lenders of any
relevant Gaming Authority, no Lender shall have the responsibility of
determining whether or not a potential assignee of such Lender would be a
Qualified Person under the Gaming Laws of any such jurisdiction (provided that
any relevant Gaming Authority may nonetheless determine such assignee not to be
a Qualified Person).

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.14, 2.15 and Article X (other than Section 10.12) shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This

 

134



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of Borrower against any and all of
the obligations of Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

135



--------------------------------------------------------------------------------

(c) Waiver of Venue. Borrower hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Requirements of Law, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier or
electronic communications) in Section 10.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by applicable Requirements of Law.

SECTION 10.10 Waiver of Jury Trial. Borrower hereby waives, to the fullest
extent permitted by applicable Requirements of Law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, numbering,
administration and settlement service providers, and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to any Lender, (g) with
the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower. For purposes of this Section, “Information” means all
information received from Borrower or any of its Subsidiaries relating to
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
Borrower or any of its Subsidiaries; provided that, in the case of information
received from Borrower or any of its Subsidiaries after the Closing Date, such
information is clearly

 

136



--------------------------------------------------------------------------------

identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges” ), shall
exceed the maximum lawful rate (the “Maximum Rate” ) which may be contracted
for, charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.15 Lender Addendum. Each Lender that became a party to this Agreement
on the Closing Date did so by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, Borrower and the Administrative Agent.

SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of Borrower hereunder shall be
absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to any departure from any guarantee, for all
or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

 

137



--------------------------------------------------------------------------------

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

[Signature pages intentionally omitted.]

 

138



--------------------------------------------------------------------------------

Annex I

Amortization Table

 

Date    Tranche B-1 Amount  

March 31, 2012

   $ 29,375   

Tranche B-1 Maturity Date

   $ 11,720,625    Date    Tranche B-2 Amount  

March 31, 2012

   $ 112,500   

June 30, 2012

   $ 112,500   

September 30, 2012

   $ 112,500   

December 31, 2012

   $ 112,500   

March 31, 2013

   $ 112,500   

June 30, 2013

   $ 112,500   

September 30, 2013

   $ 112,500   

Tranche B-2 Maturity Date

   $ 44,212,500   



--------------------------------------------------------------------------------

Schedule 1.01(c)

Outstanding Letters of Credit